 



EXHIBIT 10.1
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
by and among
THE FINANCIAL INSTITUTIONS NAMED HEREIN,
as Lenders,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative and Collateral Agent,
WACHOVIA CAPITAL MARKETS, LLC
as Sole Lead Arranger and Sole Syndication Agent,
BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.,
and WELLS FARGO FOOTHILL, LLC,
as Documentation Agents,
BLUELINX CORPORATION,
BLUELINX FLORIDA LP,
and BLUELINX SERVICES INC.
as Borrowers,
and
BLUELINX FLORIDA HOLDING NO. 1 INC.,
BLUELINX FLORIDA HOLDING NO. 2 INC.,
BLX TEXAS ACQUISITION I LLC, and
BLX TEXAS ACQUISITION II LLC
as Guarantors
Dated: August 4, 2006





--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
          This Amended and Restated Loan and Security Agreement (this
“Agreement”), dated August 4, 2006, is entered into by and among the financial
institutions from time to time parties hereto, whether by execution of an
Assignment and Acceptance Agreement (as defined below) or this Agreement (each a
“Lender” and collectively the “Lenders”), Wachovia Bank, National Association,
successor by merger to Congress Financial Corporation (“Wachovia”), as
administrative and collateral agent for the Lenders and for the Bank Product
Providers (as defined below) (in such capacity, “Administrative and Collateral
Agent”), Wachovia Capital Markets, LLC, as sole lead arranger for the credit
facility (in such capacity, “Sole Lead Arranger”) and as sole syndication agent
for the credit facility (in such capacity, “Sole Syndication Agent”), Bank of
America, N.A., Wells Fargo Foothill, LLC, and JPMorgan Chase Bank, N.A.,
formerly known as JPMorgan Chase Bank, as documentation agents (each a
“Documentation Agent” and collectively, “Documentation Agents”, and together
with the Administrative and Collateral Agent, the Sole Lead Arranger, and the
Sole Syndication Agent, each individually an “Agent” and collectively,
“Agents”), BlueLinx Corporation, a Georgia corporation (“BlueLinx”), BlueLinx
Services Inc., a Georgia corporation (“BSI”), and BlueLinx Florida LP, a Florida
limited partnership (“BFLP”, and together with BlueLinx and BSI, each
individually a “Borrower” and collectively, “Borrowers” as hereinafter further
defined), BlueLinx Florida Holding No. 1 Inc., a Georgia corporation (“BFH1”),
BlueLinx Florida Holding No. 2 Inc., a Georgia corporation (“BFH2”), BLX Texas
Acquisition I LLC, a Georgia limited liability company (“BLX1”), and BLX Texas
Acquisition II LLC, a Georgia limited liability company (“BLX2”, and together
with BFH1, BFH2, and BLX1, each individually a “Guarantor” and collectively,
“Guarantors” as hereinafter further defined).
W I T N E S S E T H:
          WHEREAS, BlueLinx, Administrative and Collateral Agent, the
Documentation Agents, and the persons party thereto as lenders (the “Original
Lenders”), among others, have previously entered into that certain Loan and
Security Agreement dated May 7, 2004 (as amended, restated, supplemented or
otherwise modified from time to time, the “Original Loan Agreement”), pursuant
to which, among other things, the Original Lenders have made certain loans and
financial accommodations available to BlueLinx.
          WHEREAS, BSI and BFLP are Subsidiaries of BlueLinx and together they
are inter-related entities which collectively constitute an integrated business
unit;
          WHEREAS, the directors of each Borrower view the entities as
sufficiently dependent upon each other and so inter-related that any advance
made hereunder to any Borrower would benefit all of the Borrowers as a result of
their consolidated operations and identity of interests;
          WHEREAS, each Borrower has requested that Administrative and
Collateral Agent and the Lenders treat them as co-borrowers hereunder, jointly
and severally responsible for the obligations of each other hereunder;

2



--------------------------------------------------------------------------------



 




          WHEREAS, each Revolving Loan Lender is willing (severally and not
jointly) to make such loans and provide such financial accommodations to
Borrowers on a pro rata basis according to its commitment provided for herein on
the terms and conditions set forth herein; and
          WHEREAS, Wachovia is willing to continue to act as administrative
agent and collateral agent for Lenders on the terms and conditions set forth
herein and in the other Financing Agreements (as defined below).
          WHEREAS, the parties hereto have agreed to amend and restate, in their
entirety, the agreements contained in the Original Loan Agreement on the terms
and conditions set forth herein.
          NOW, THEREFORE, in consideration of the mutual conditions and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
amend and restate the Original Loan Agreement and agree as follows:
SECTION 1. DEFINITIONS
          For purposes of this Agreement, the following terms shall have the
respective meanings given to them below:
     1.1 “ACH Transactions” shall mean any overdrafts, cash management or
related services, including the automatic clearing house transfer of funds by
Administrative and Collateral Agent or any of its Affiliates for the account any
Borrower or any of their respective Subsidiaries, in each case pursuant to
agreements entered into with any Borrower or any of their respective
Subsidiaries.
     1.2 “Accounts” shall mean, as to each Borrower and each Guarantor, all
present and future rights of such Borrower and such Guarantor to payment of a
monetary obligation, whether or not earned by performance, which is not
evidenced by chattel paper or an instrument, (a) for property that has been or
is to be sold, leased, licensed, assigned, or otherwise disposed of, (b) for
services rendered or to be rendered, (c) for a secondary obligation incurred or
to be incurred, or (d) arising out of the use of a credit, charge or debit card
along with all information contained on or for use with such card.
     1.3 “Acquisition” shall mean (a) any Stock Acquisition, or (b) any Asset
Acquisition.
     1.4 “Acquisition Subsidiary” shall mean any wholly owned Subsidiary of any
Borrower which is formed by such Borrower solely in connection with a Permitted
Acquisition.
     1.5 “Adjusted Eurodollar Rate” shall mean, with respect to each Interest
Period for any Eurodollar Rate Loan, the rate per annum (rounded upwards, if
necessary, to the next one-sixteenth (1/16) of one percent (1%)) determined by
dividing (a) the Eurodollar Rate for such Interest Period by (b) a percentage
equal to: (i) one (1) minus (ii) the Reserve Percentage, if any. For purposes
hereof, “Reserve Percentage” shall mean the reserve percentage, expressed as a
decimal, prescribed by any United States or foreign banking authority for
determining the

3



--------------------------------------------------------------------------------



 



reserve requirement which is or would be applicable to deposits of United States
dollars in a non-United States or an international banking office of the
Reference Bank used to fund a Eurodollar Rate Loan or any Eurodollar Rate Loan
made with the proceeds of such deposit, whether or not the Reference Bank
actually holds or has made any such deposits or loans. The Adjusted Eurodollar
Rate shall be adjusted on and as of the effective day of any change in the
Reserve Percentage.
     1.6 “Administrative Borrower” shall mean BlueLinx Corporation, a Georgia
corporation, in its capacity as Administrative Borrower on behalf of itself and
the other Borrowers pursuant to Section 6.12 hereof and its successors and
assigns in such capacity.
     1.7 “Affiliate” shall mean, with respect to a specified Person, any other
Person which directly or indirectly through one or more intermediaries controls,
or is controlled by, or is under common control with such Person, and without
limiting the generality of the foregoing, includes (a) any Person which
beneficially owns or holds twenty percent (20%) or more of any class of Voting
Stock of such Person or other equity interests in such Person, and (b) any
director or executive officer of such Person. For purposes of this definition,
the term “control” (including, with correlative meanings, the terms “controlled
by” and “under common control with”), as used with respect to any Person, means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Stock, by agreement or otherwise.
     1.8 “Affiliate Lease” shall mean that certain Amended and Restated Master
Lease Agreement, dated as of June 9, 2006, by and among BlueLinx, ABP AL
(MIDFIELD) LLC, a Delaware limited liability company, and the other Affiliates
of Parent identified as Landlords on the signature pages thereof, as the same
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms hereof.
     1.9 “Asset Acquisition” shall mean the purchase or other acquisition by any
Borrower or any Acquisition Subsidiary of all or substantially all of the assets
of any other Person engaged in substantially the same or a related business as
Borrowers.
     1.10 “Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto delivered to
Administrative and Collateral Agent in connection with an assignment of a
Lender’s interest hereunder in accordance with the provisions of Section 13.6
hereof.
     1.11 “Bank Products” shall mean any one or more of the following types of
services or facilities extended to any Borrower or any of their respective
Subsidiaries by a Bank Product Provider: (a) credit cards, (b) ACH Transactions,
(c) Hedging Transactions, and (d) foreign exchange contracts.
     1.12 “Bank Product Providers” shall mean Wachovia and any of its Affiliates
that may, from time to time, provide any Bank Products to any Borrower or any of
their respective Subsidiaries.

4



--------------------------------------------------------------------------------



 



     1.13 “Bank Product Reserve” shall mean any and all reserves that
Administrative and Collateral Agent may establish from time to time, in its
reasonable discretion, for the Bank Products provided by any Bank Product
Provider which are then outstanding.
     1.14 “Blocked Accounts” shall have the meaning set forth in Section 6.3(a)
hereof.
     1.15 “Blocked Account Activation Period” shall have the meaning given in
Section 6.3(a) hereof.
     1.16 “Borrowers” shall mean, collectively, the following (together with
their respective successors and assigns): (a) BlueLinx Corporation, a Georgia
corporation; (b) BlueLinx Services Inc., a Georgia corporation; (c) BlueLinx
Florida LP, a Florida limited partnership; and (d) any other Person that at any
time after the date hereof becomes a Borrower; each sometimes being referred to
herein individually as a “Borrower”.
     1.17 “Borrowing Base” shall mean, at any time, the amount equal to:
          (a) 85% of the Net Amount of Eligible Accounts; provided, however,
such percentage shall be reduced by one percentage point for each percentage
point (or fraction thereof) by which Dilution exceeds 5%, plus
          (b) the lesser of: (i) 70% (or 75% during the Seasonal Period) of the
sum of (A) the Value of Eligible Inventory, (B) the Value of Eligible Domestic
In-Transit Inventory, (C) the Value of Eligible International In-Transit
Inventory and (D) the Value of Eligible Re-Load Inventory or (ii) 85% of the sum
of the Net Orderly Liquidation Value; provided, however, Revolving Loans
outstanding with respect to Eligible Domestic In-Transit Inventory, Eligible
International In-Transit Inventory and Eligible Re-Load Inventory shall not
exceed, in the aggregate at any one time outstanding, $85,000,000, minus
          (c) the sum of all Reserves.
     1.18 “Business Day” shall mean any day other than a Saturday, Sunday, or
other day on which commercial banks are authorized or required to close under
the laws of the State of New York or the State of North Carolina, and a day on
which the Reference Bank, Administrative and Collateral Agent and each Lender
are open for the transaction of business, except that if a determination of a
Business Day shall relate to any Eurodollar Rate Loans, the term Business Day
shall also exclude any day on which banks are closed for dealings in dollar
deposits in the London interbank market or other applicable Eurodollar Rate
market.
     1.19 “Canadian Priority Payables” shall mean, as of any date of
determination, the full amount of the liabilities of any Borrower as of such
date of determination which (a) have a trust imposed to provide for payment or a
security interest, pledge, lien, hypothec or charge ranking or capable of
ranking senior to or pari passu with security interests, liens or charges
securing the Obligations on any of the Accounts or Inventory of such Borrower
under Canadian federal, Provincial, state, county, district, municipal or local
law, or (b) have a right imposed to provide for payment ranking or capable of
ranking senior to or pari passu with the Obligations under local or national
Canadian laws, regulations or directives, including, but not limited to, claims
for unremitted and/or accelerated rents, taxes, wages, withholding taxes, VAT
and other amounts

5



--------------------------------------------------------------------------------



 



payable to an insolvency administrator, employee withholdings or deductions and
vacation pay, workers’ compensation obligations, government royalties or pension
fund obligations, in each case to the extent such trust or security interest,
lien or charge has been or may be imposed, including, without limitation,
Inventory upon which the Borrowing Base is calculated which is subject to a
right of a supplier to repossess goods pursuant to Section 81.1 of the
Bankruptcy and Insolvency Act (Canada) or any applicable laws granting
revendication or similar rights to unpaid suppliers or any similar laws of
Canada or any other applicable jurisdiction.
     1.20 “Capital Expenditures” shall mean, for any period, any expenditure of
money for the purchase or other acquisition of any capital asset or for the
purchase or construction of assets, or for improvements or additions thereto,
which are capitalized on a Person’s balance sheet in accordance with GAAP,
including the principal amount of capital expenditures financed with Capital
Leases.
     1.21 “Capital Leases” shall mean, as applied to any Person, any lease of
(or any agreement conveying the right to use) any property (whether real,
personal or mixed) by such Person as lessee which in accordance with GAAP, is or
is required to be reflected as a capital lease on the balance sheet of such
Person.
     1.22 “Capital Stock” shall mean, with respect to any Person, any and all
shares, interests, participations or other equivalents (however designated) of
such Person’s capital stock, or partnership, limited liability company or other
equity interests at any time outstanding, and any and all rights, warrants or
options exchangeable for or convertible into such capital stock or other
interests (but excluding any debt security that is exchangeable for or
convertible into such capital stock).
     1.23 “Cash Equivalents” shall mean, at any time, (a) any evidence of
Indebtedness with a maturity date of one hundred eighty (180) days or less
issued or directly and fully guaranteed or insured by the United States of
America or any agency or instrumentality thereof; provided, that, the full faith
and credit of the United States of America is pledged in support thereof; (b)
certificates of deposit or bankers’ acceptances with a maturity of one hundred
eighty (180) days or less of any financial institution that is a member of the
Federal Reserve System having combined capital and unimpaired surplus of not
less than Five Hundred Million Dollars ($500,000,000); (c) commercial paper
(including variable rate demand notes) with a maturity of one hundred eighty
(180) days or less issued by a corporation (except an Affiliate of any Borrower
or any Guarantor) organized under the laws of any State of the United States of
America or the District of Columbia and rated at least A-2 by Standard & Poor’s
Ratings Service, a division of The McGraw-Hill Companies, Inc. or at least P-2
by Moody’s Investors Service, Inc.; (d) repurchase obligations with a term of
not more than thirty (30) days for underlying securities of the types described
in clause (a) above entered into with any financial institution having combined
capital and unimpaired surplus of not less than Five Hundred Million Dollars
($500,000,000); (e) repurchase agreements and reverse repurchase agreements
relating to marketable direct obligations issued or unconditionally guaranteed
by the United States of America or issued by any governmental agency thereof and
backed by the full faith and credit of the United States of America, in each
case maturing within one hundred eighty (180) days or less from the date of
acquisition; provided, that, the terms of such agreements comply with the
guidelines set forth in the Federal Financial Agreements of Depository
Institutions with

6



--------------------------------------------------------------------------------



 



Securities Dealers and Others, as adopted by the Comptroller of the Currency on
October 31, 1985; and (f) investments in money market funds and mutual funds
that are registered under the Investment Company Act of 1940, as amended, which
invest substantially all of their assets in securities of the types described in
clauses (a) through (e) above.
     1.24 “CFC” shall mean a Person that is organized under the laws of a
jurisdiction other than the District of Columbia or any State within the United
States of America that is a “controlled foreign corporation” as that term is
defined in Section 957(a) of the Code.
     1.25 “Change of Control” shall mean (a) except as permitted by Section 9.7,
the liquidation or dissolution of any Borrower or any Guarantor or the adoption
of a plan by the stockholders of any Borrower or any Guarantor relating to the
dissolution or liquidation of such Borrower or such Guarantor; (b) the failure
of the Permitted Holders to, directly or indirectly, own and control at least
thirty percent (30%) of the Voting Stock of BlueLinx if either: (i) any other
Person and/or one or more of its Affiliates, collectively, own or control more
of the Voting Stock of BlueLinx than the Permitted Holders; or (ii) any other
Person and/or one or more of its Affiliates, collectively, own or control more
than twenty percent (20%) of the Voting Stock of BlueLinx; (c) the failure of
the Permitted Holders to, directly or indirectly, own and control at least
thirty percent (30%) of the Capital Stock of BlueLinx if either: (i) any other
Person and/or one or more of its Affiliates, collectively, own or control more
of the Capital Stock of BlueLinx than the Permitted Holders; or (ii) any other
Person and/or one or more of its Affiliates, collectively, own or control more
than twenty percent (20%) of the Capital Stock of BlueLinx; or (d) the failure
of BlueLinx to own directly or indirectly one hundred percent (100%) of the
Capital Stock of any other Borrower or Guarantor.
     1.26 “Code” shall mean the Internal Revenue Code of 1986, as amended.
     1.27 “Collateral” shall have the meaning set forth in Section 5 hereof.
     1.28 “Collateral Access Agreement” shall mean an agreement in writing, in
form and substance reasonably satisfactory to Administrative and Collateral
Agent, by a lessor of premises to any Borrower or any Guarantor, or any other
Person to whom any Collateral (including Inventory, Equipment, bills of lading
or other documents of title) is consigned or who has custody, control or
possession of any such Collateral or is otherwise the owner or operator of any
premises on which any of such Collateral is located, pursuant to which such
lessor, consignee or other Person, inter alia, acknowledges the first priority
security interest of Administrative and Collateral Agent, for itself and the
ratable benefit of the Lenders and the Bank Product Providers, in such
Collateral, agrees to waive or subordinate any and all claims such lessor,
consignee or other person may, at any time, have against such Collateral,
whether for processing, storage or otherwise, and agrees to permit
Administrative and Collateral Agent access to, and the right to remain on, the
premises of such lessor, consignee or other Person so as to exercise
Administrative and Collateral Agent’s rights and remedies and otherwise deal
with such Collateral and, in the case of any consignee or other person who at
any time has custody, control or possession of any Collateral, acknowledges that
it holds and will hold possession of the Collateral for the benefit of
Administrative and Collateral Agent and agrees to follow all reasonable
instructions of Administrative and Collateral Agent with respect thereto.

7



--------------------------------------------------------------------------------



 



     1.29 “Collection Account” shall mean any of the deposit accounts set forth
on Schedule 1.29 hereto so long as such deposit account is subject to a Deposit
Account Control Agreement.
     1.30 “Compliance Period” shall mean the period commencing on (a) any date
on which Excess Availability has been less than $40,000,000 for the third (3rd)
consecutive Business Day and ending on (b) a subsequent date on which Modified
Adjusted Excess Availability has been equal to or greater than $40,000,000 for
the sixtieth (60th) consecutive day.
     1.31 “Debt” shall mean, for any Person, all items of indebtedness or
liability which in accordance with GAAP would be included in determining total
liabilities as shown on the liabilities side of a balance sheet of such Person
as at the date as of which Debt is to be determined and the aggregate payments
required to be made by such Person at any time under any Capital Lease.
     1.32 “Default” shall mean an act, condition or event which with notice or
passage of time or both would constitute an Event of Default.
     1.33 “Defaulting Lender” shall have the meaning set forth in
Section 6.10(d) hereof.
     1.34 “Deposit Account Control Agreement” shall mean an agreement in
writing, in form and substance reasonably satisfactory to Administrative and
Collateral Agent, by and among Administrative and Collateral Agent, any Borrower
or any Guarantor with a deposit account at any bank and the bank at which such
deposit account is at any time maintained which provides that such bank will
comply with instructions originated by Administrative and Collateral Agent
directing disposition of the funds in the deposit account without further
consent by such Borrower or such Guarantor and has such other terms and
conditions as Administrative and Collateral Agent may reasonably require,
including, pursuant to Section 6.3 hereof, as to any such agreement with respect
to any Blocked Account, providing that all items received or deposited in the
Blocked Accounts are the property of Administrative and Collateral Agent, for
itself and the ratable benefit of the Lenders and the Bank Product Providers,
that the bank has no lien upon, or right to setoff against, the Blocked
Accounts, the items received for deposit therein, or the funds from time to time
on deposit therein, other than as may be agreed to by Administrative and
Collateral Agent for usual and customary charges associated with the maintenance
of such deposit account or charges for returned items, and that, at the
direction of Administrative and Collateral Agent, the bank will wire, or
otherwise transfer, in immediately available funds, on a daily basis to the
Payment Account all funds received or deposited into the Blocked Accounts.
     1.35 “Dilution” shall mean, as determined by Administrative and Collateral
Agent for any period as of any date, the ratio, expressed as a percentage, of
the aggregate amount of non-cash reductions in Borrowers’ Accounts for such
period to the aggregate dollar amount of the sales of Borrowers for such period.
     1.36 “EBITDA” shall mean, as of any date of determination, for a specified
period ending on such date of determination, an amount equal to: (a) Net Income,
plus (b) depreciation, amortization and other non-cash charges (including, but
not limited to, imputed interest and

8



--------------------------------------------------------------------------------



 



deferred compensation) of Borrowers and their respective Subsidiaries for such
period (to the extent deducted in the computation of Net Income), all in
accordance with GAAP, plus (c) Interest Expense of Borrowers and their
respective Subsidiaries for such period (to the extent deducted in the
computation of Net Income), plus (d) charges for Federal, State, local and
foreign income taxes for such period (to the extent deducted in the computation
of Net Income).
     1.37 “Eligible Accounts” shall mean Accounts created by a Borrower which
are and continue to be acceptable to Administrative and Collateral Agent, acting
in good faith and in its reasonable credit judgment, based on the criteria set
forth below. In general, Accounts shall be Eligible Accounts if:
          (a) such Accounts are invoiced and arise from the actual and bona fide
sale and delivery of goods by such Borrower or rendition of services by such
Borrower in the ordinary course of its business which transactions are completed
in accordance with the material terms and provisions contained in any documents
related thereto;
          (b) such Accounts are not unpaid more than ninety (90) days after the
date of the original invoice for them or more than sixty (60) days past the
original due date for them;
          (c) such Accounts comply with the terms and conditions contained in
Section 7.2(b) of this Agreement;
          (d) such Accounts do not arise from sales of goods owned by Persons
other than such Borrower but held by such Borrower on consignment, guaranteed
sales, sales and returns, sales on approval, or other terms under which payment
by the account debtor may be conditional or contingent;
          (e) the chief executive office of the account debtor owing such
Accounts is located in the United States of America or Canada or, at
Administrative and Collateral Agent’s option, if the chief executive office and
principal place of business of the account debtor with respect to such Accounts
is located other than in the United States of America or Canada, then if either:
(i) the account debtor has delivered to such Borrower an irrevocable letter of
credit issued or confirmed by a bank that would constitute an Eligible
Transferee or is otherwise satisfactory to Administrative and Collateral Agent
and payable only in the United States of America and in U.S. Dollars, sufficient
to cover the amount of such Account, in form and substance reasonably
satisfactory to Administrative and Collateral Agent and if required by
Administrative and Collateral Agent, the original of such letter of credit has
been delivered to Administrative and Collateral Agent or Administrative and
Collateral Agent’s agent and such Borrower has complied with the terms of
Section 5.2(f) hereof with respect to the assignment of the proceeds of such
letter of credit to Administrative and Collateral Agent, for itself and the
ratable benefit of the Lenders and the Bank Product Providers, or naming
Administrative and Collateral Agent, for itself and the ratable benefit of the
Lenders and the Bank Product Providers, as transferee beneficiary thereunder, as
Administrative and Collateral Agent may specify, or (ii) such Account is subject
to credit insurance payable to Administrative and Collateral Agent, for itself
and the ratable benefit of the Lenders and the Bank Product Providers, issued by
an insurer and on terms and in an amount reasonably acceptable to Administrative
and Collateral Agent, or (iii) such Account is otherwise acceptable in all
respects to Administrative and Collateral Agent (subject to

9



--------------------------------------------------------------------------------



 



such lending formula with respect thereto as Administrative and Collateral Agent
may determine);
          (f) such Accounts do not consist of progress billings (such that the
obligation of the account debtors with respect to such Accounts is conditioned
upon such Borrower’s satisfactory completion of any further performance under
the agreement giving rise thereto), bill and hold invoices or retainage
invoices, except as to bill and hold invoices, if Administrative and Collateral
Agent shall have received an agreement in writing from the account debtor, in
form and substance reasonably satisfactory to Administrative and Collateral
Agent, confirming the unconditional obligation of the account debtor to take the
goods related thereto and pay such invoice;
          (g) the account debtor with respect to such Accounts has not asserted
a counterclaim, defense or dispute and does not have, and neither it nor its
Affiliates engage in transactions with such Borrower which may give rise to any
legal right of setoff or recoupment against such Accounts (but the portion of
the Accounts of such account debtor in excess of the amount at any time and from
time to time owed by such Borrower to such account debtor or claimed owed by
such account debtor may be deemed Eligible Accounts subject to the other
criteria set forth herein);
          (h) none of the following events has occurred with respect to the
account debtor owing such Accounts: (i) the death or judicial declaration of
incompetency of such account debtor if it is an individual; (ii) the filing by
or against such account debtor of a request or petition for liquidation,
reorganization, arrangement, readjustment of debts, dissolution, adjudication as
a bankrupt, winding-up, moratorium, administration, receivership, arrangement or
other relief under the bankruptcy, insolvency, or similar laws of the United
States of America, any State or territory thereof, or under the bankruptcy or
insolvency laws of Canada (including the Bankruptcy and Insolvency Act (Canada)
and the Companies’ Creditors Arrangement Act (Canada)), or any similar law now
or hereafter in effect in any jurisdiction (provided, that, Administrative and
Collateral Agent may determine, in its reasonable credit judgment, to include
Accounts of an account debtor subject to a Chapter 11 case under the U.S.
Bankruptcy Code, subject to such terms, conditions and limitations, as
Administrative and Collateral Agent may establish with respect thereto);
(iii) the making of any general assignment by such account debtor for the
benefit of creditors; (iv) the appointment of a receiver or trustee for such
account debtor or for any of the assets of such account debtor, including,
without limitation, the appointment of or taking possession by a “custodian,” as
defined in the U.S. Bankruptcy Code; (v) the commencement by or against such
account debtor of any other type of insolvency proceeding (under the bankruptcy
laws of the United States of America or under the bankruptcy or insolvency laws
of Canada (including the Bankruptcy and Insolvency Act (Canada) and the
Companies’ Creditors Arrangement Act (Canada)), or any similar law now or
hereafter in effect in any jurisdiction) or of any formal or informal proceeding
for the dissolution or liquidation of, settlement of claims against, or winding
up of affairs of, such account debtor; (vi) the sale, assignment, or transfer of
all or substantially all of the assets of such account debtor; (vii) the
nonpayment generally by such account debtor of its debts as they become due; or
(viii) the failure, suspension or cessation of the business of such account
debtor as a going concern;

10



--------------------------------------------------------------------------------



 



          (i) such Accounts are subject to the first priority, valid and
perfected security interest of Administrative and Collateral Agent and any goods
giving rise thereto are not, and were not at the time of the sale thereof,
subject to any liens except those permitted in this Agreement;
          (j) neither the account debtor nor any officer of the account debtor
with respect to such Accounts is an Affiliate (other than a Sponsor Portfolio
Company) of any Borrower or any Guarantor;
          (k) the account debtors with respect to such Accounts are not any
foreign government, the United States of America, Canada, any State, political
subdivision, department, agency or instrumentality thereof, unless, (i) if the
account debtor is the United States of America, any State, political
subdivision, department, agency or instrumentality thereof, upon Administrative
and Collateral Agent’s request, the Federal Assignment of Claims Act of 1940, as
amended or any similar State or local law, if applicable, has been complied with
in a manner reasonably satisfactory to Administrative and Collateral Agent or
(ii) if the account debtor is Her Majesty in right of Canada or any Provincial
or local Governmental Authority, or any Ministry thereof, such Borrower has
assigned its rights to payment of such Account to Administrative and Collateral
Agent pursuant to, and in accordance with, the Financial Administration Act,
R.S.C. 185, C.F.-11, as amended, or any similar applicable Provincial or local
law regulation or requirement has been complied with in a manner reasonably
satisfactory to Administrative and Collateral Agent;
          (l) such Accounts of a single account debtor and its Affiliates do not
constitute more than fifteen percent (15%) of all otherwise Eligible Accounts
(but the portion of the Accounts not in excess of such percentage may, subject
to the other criteria set forth herein, be deemed Eligible Accounts);
          (m) such Accounts are not owed by an account debtor who has Accounts
unpaid more than ninety (90) days after the original invoice date for them or
more than sixty (60) days after the original due date for them which constitute
more than fifty percent (50%) of the total Accounts of such account debtor;
          (n) the account debtor is not located in a state requiring the filing
of a Notice of Business Activities Report or similar report in order to permit
such Borrower to seek judicial enforcement in such State of payment of such
Account, unless such Borrower has qualified to do business in such state or has
filed a Notice of Business Activities Report or equivalent report for the then
current year or such failure to file and inability to seek judicial enforcement
is capable of being remedied without any material delay or material cost; and
          (o) Agent does not believe, in good faith and its reasonable credit
judgment, that the prospect of collection of such Account is impaired or that
the Account may not be paid by reason of the account debtor’s financial
inability to pay.
     The criteria for Eligible Accounts set forth above may only be changed and
any new criteria for Eligible Accounts may only be established by Administrative
and Collateral Agent in good faith and its reasonable credit judgment based on
either: (x) an event, condition or other circumstance

11



--------------------------------------------------------------------------------



 



arising after the date hereof, or (y) an event, condition or other circumstance
existing on the date hereof to the extent Administrative and Collateral Agent
has no written notice thereof from a Borrower or other actual knowledge prior to
the date hereof, in either case under clause (x) or (y) which adversely affects
or could reasonably be expected to adversely affect the Accounts in the good
faith and reasonable credit determination of Administrative and Collateral
Agent. Any Accounts which are not Eligible Accounts shall nevertheless be part
of the Collateral.
     1.38 “Eligible Domestic In-Transit Inventory” shall mean, as to each
Borrower, Inventory of such Borrower (other than Eligible International
In-Transit Inventory or Eligible Re-Load Inventory) which is not located at
premises operated by any Borrower but which:
          (a) otherwise would constitute Eligible Inventory;
          (b) is either (i) in-transit between any of Borrowers’ domestic
facilities or (ii) in transit to such Borrower from a domestic or Canadian
vendor; and
          (c) either (i) has been paid for by such Borrower, (ii) has been
vouchered for payment on such Borrower’s accounts payable systems and is in fact
paid for within 4 days thereafter, or (iii) the vendor thereof has delivered a
waiver, in form and substance reasonably satisfactory to Administrative and
Collateral Agent, of its reclamation and other rights with respect to such
Inventory.
     The criteria for Eligible Domestic In-Transit Inventory set forth above may
only be changed and any new criteria for Eligible Domestic In-Transit Inventory
may only be established by Administrative and Collateral Agent in good faith
based on either: (x) an event, condition or other circumstance arising after the
date hereof, or (y) an event, condition or other circumstance existing on the
date hereof to the extent Administrative and Collateral Agent has no written
notice thereof from a Borrower or other actual knowledge prior to the date
hereof, in either case under clause (x) or (y) which adversely affects or could
reasonably be expected to adversely affect the Eligible Domestic In-Transit
Inventory in the good faith and reasonable credit determination of
Administrative and Collateral Agent. Any Inventory which is not Eligible
Domestic In-Transit Inventory shall nevertheless be part of the Collateral.
     1.39 “Eligible International In-Transit Inventory” shall mean, as to each
Borrower, Inventory of such Borrower (other than Eligible Domestic In-Transit
Inventory or Eligible Re-Load Inventory) which is not located at premises
operated by any Borrower and/or is not located within the United States of
America or Canada but which:
          (a) otherwise would constitute Eligible Inventory;
          (b) either (i) has been paid for by such Borrower or (ii) has been
vouchered for payment on such Borrower’s accounts payable systems and is in fact
paid for within 4 days thereafter;
          (c) is in transit to such Borrower from an international (other than
Canadian) vendor; and
          (d) is in the possession or under the control of a Qualified Bailee.

12



--------------------------------------------------------------------------------



 



The criteria for Eligible International In-Transit Inventory set forth above may
only be changed and any new criteria for Eligible International In-Transit
Inventory may only be established by Administrative and Collateral Agent in good
faith based on either: (x) an event, condition or other circumstance arising
after the date hereof, or (y) an event, condition or other circumstance existing
on the date hereof to the extent Administrative and Collateral Agent has no
written notice thereof from a Borrower or other actual knowledge prior to the
date hereof, in either case under clause (x) or (y) which adversely affects or
could reasonably be expected to adversely affect the Eligible International
In-Transit Inventory in the good faith and reasonable credit determination of
Administrative and Collateral Agent. Any Inventory which is not Eligible
International In-Transit Inventory shall nevertheless be part of the Collateral.
     1.40 “Eligible Inventory” shall mean, as to each Borrower, Inventory of
such Borrower consisting of finished goods held for resale in the ordinary
course of the business of such Borrower, in each case which are acceptable to
Administrative and Collateral Agent, in good faith and its reasonable credit
judgment, based on the criteria set forth below. In general, Eligible Inventory
shall not include:
          (a) raw materials unless held for sale as finished goods in the
ordinary course of such Borrower’s business;
          (b) work-in process unless held for sale as finished goods in the
ordinary course of such Borrower’s business;
          (c) components which are not part of finished goods (unless sold as
such by such Borrower in the ordinary course of its business);
          (d) spare parts for equipment (unless sold as such by such Borrower in
the ordinary course of its business);
          (e) packaging and shipping materials;
          (f) supplies used or consumed in such Borrower’s business (unless also
sold as such by such Borrower in the ordinary course of its business);
          (g) Inventory at premises other than those controlled by any Borrower
and with respect to which a Collateral Access Agreement has been delivered to
Administrative and Collateral Agent (or Administrative and Collateral Agent has
established any applicable Reserves for rent payable with respect to such
location);
          (h) Inventory subject to a security interest or lien in favor of any
person other than Administrative and Collateral Agent except those security
interests or liens permitted in this Agreement;
          (i) bill and hold goods;
          (j) Inventory which is not fit for sale in the ordinary course of such
Borrower’s business or which is obsolete or slow moving;

13



--------------------------------------------------------------------------------



 



          (k) Inventory which is not subject to the first priority, valid and
perfected security interest of Administrative and Collateral Agent, for itself
and the ratable benefit of the Lenders and the Bank Product Providers;
          (l) returned, damaged and/or defective Inventory;
          (m) Inventory purchased or sold on consignment; provided, however,
Inventory owned by such Borrower and held by Lowe’s or Home Depot on consignment
may, subject to the other criteria set forth in this Agreement, be deemed
Eligible Inventory so long as (i) such Person continues to be deemed
creditworthy by Administrative and Collateral Agent in good faith, (ii) such
consigned Inventory is subject to an effective consignment agreement, pursuant
to which, among other things, such Person acknowledges such Borrower’s ownership
of such Inventory, acknowledges Administrative and Collateral Agent’s liens on
such Inventory, authorizes the filing of UCC financing statements naming such
Person as consignee, such Borrower as consignor, and Administrative and
Collateral Agent as such Borrower’s assignee, Administrative and Collateral
Agent is permitted to access such Person’s premises for the purpose of removing,
auditing or otherwise accessing such consigned Inventory, and which is otherwise
in form and substance satisfactory to Administrative and Collateral Agent,
(iii) Administrative and Collateral Agent has received evidence, in form and
substance satisfactory to it, that a UCC financing statement regarding the
consignment arrangement between such Person and such Borrower has been filed in
the appropriate jurisdiction, and (iv) Administrative and Collateral Agent has
received UCC searches with respect to such Person from each jurisdiction in
which such consigned Inventory is located and from the jurisdiction under whose
laws such Person is organized; and
          (n) Inventory located outside the United States of America or Canada.
The criteria for Eligible Inventory set forth above may only be changed and any
new criteria for Eligible Inventory may only be established by Administrative
and Collateral Agent in good faith based on either: (x) an event, condition or
other circumstance arising after the date hereof, or (y) an event, condition or
other circumstance existing on the date hereof to the extent Administrative and
Collateral Agent has no written notice thereof from a Borrower or other actual
knowledge prior to the date hereof, in either case under clause (x) or (y) which
adversely affects or could reasonably be expected to adversely affect the
Inventory in the good faith and reasonable credit determination of
Administrative and Collateral Agent. Any Inventory which is not Eligible
Inventory shall nevertheless be part of the Collateral.
     1.41 “Eligible Re-Load Inventory” shall mean, as to each Borrower,
Inventory of such Borrower (other than Eligible Domestic In-Transit Inventory or
Eligible International In-Transit Inventory) which is located at a domestic
warehouse owned and operated by a Person who is not an Affiliate of such
Borrower pursuant to a contract for storage and/or handling between such
Borrower and such Person and with respect to which:
          (a) such Inventory would constitute Eligible Inventory but for the
fact that such Inventory is not located at a domestic facility operated by a
Borrower; and

14



--------------------------------------------------------------------------------



 



          (b) the Person owning and operating the facility at which such
Inventory is located is a Qualified Bailee; provided, however, Inventory which
would otherwise constitute Eligible Re-Load Inventory but for the fact that it
is not located at a facility owned and operated by a Qualified Bailee may,
subject to all other applicable eligibility criteria contained in this
Agreement, constitute Eligible Re-Load Inventory if at least 2/3 of the total
value of Eligible Re-Load Inventory is located at a facility owned and operated
by a Qualified Bailee.
The criteria for Eligible Re-Load Inventory set forth above may only be changed
and any new criteria for Eligible Re-Load Inventory may only be established by
Administrative and Collateral Agent in good faith based on either: (x) an event,
condition or other circumstance arising after the date hereof, or (y) an event,
condition or other circumstance existing on the date hereof to the extent
Administrative and Collateral Agent has no written notice thereof from a
Borrower or other actual knowledge prior to the date hereof, in either case
under clause (x) or (y) which adversely affects or could reasonably be expected
to adversely affect the Eligible Re-Load Inventory in the good faith and
reasonable credit determination of Administrative and Collateral Agent. Any
Inventory which is not Eligible Re-Load Inventory shall nevertheless be part of
the Collateral.
     1.42 “Eligible Transferee” shall mean (a) any Lender; (b) any Affiliate of
a Lender; and (c) any other commercial bank, financial institution or
“accredited investor” (as defined in Regulation D under the Securities Exchange
Act) approved by Administrative and Collateral Agent and, unless an Event of
Default has occurred and is continuing at the time any assignment is effected
hereunder, Administrative Borrower, such approval not to be unreasonably
withheld, conditioned or delayed by Administrative Borrower, and such approval
to be deemed given by Administrative Borrower if no objection from
Administrative Borrower is received by the assigning Lender and Administrative
and Collateral Agent within five (5) Business Days after notice of such proposed
assignment has been provided by the assigning Lender or Administrative and
Collateral Agent to Administrative Borrower; provided, that, none of
Administrative Borrower, any other Borrower, any Guarantor, or any of their
respective Affiliates (other than Sponsor Affiliated Lenders) shall qualify as
an Eligible Transferee.
     1.43 “Environmental Laws” shall mean all foreign (including, without
limitation, Canadian), Federal, State and local laws (including common law),
legislation, rules, codes, licenses, permits (including any conditions imposed
therein), authorizations, judicial or administrative decisions, injunctions or
agreements between any Borrower or any Guarantor and any Governmental Authority,
(a) relating to the environment (including air, water vapor, surface water,
ground water, drinking water, drinking water supply, surface land, subsurface
land, plant and animal life or any other natural resource), (b) relating to the
exposure to, or the use, storage, recycling, treatment, generation,
transportation, handling, labeling, release or disposal, or threatened release,
of Hazardous Materials, or (c) relating to all laws with regard to
recordkeeping, notification, disclosure and reporting requirements respecting
Hazardous Materials. The term “Environmental Laws” includes (i) the Federal
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Federal Superfund Amendments and Reauthorization Act, the Federal Water
Pollution Control Act of 1972, the Federal Clean Water Act, the Federal Clean
Air Act, the Federal Resource Conservation and Recovery Act of 1976 (including
the Hazardous and Solid Waste Amendments thereto), the Federal Solid Waste
Disposal and the Federal Toxic Substances Control Act, the Federal

15



--------------------------------------------------------------------------------



 



Insecticide, Fungicide and Rodenticide Act, and the Federal Safe Drinking Water
Act of 1974, (ii) applicable state or Provincial counterparts to such laws, and
(iii) any common law or equitable doctrine that may impose liability or
obligations for injuries or damages due to, or threatened as a result of, the
presence of or exposure to any Hazardous Materials.
     1.44 “Equipment” shall mean, as to each Borrower and each Guarantor, all of
such Borrower’s and such Guarantor’s now owned and hereafter acquired equipment,
wherever located, including machinery, data processing and computer equipment
and hardware, software embedded in any equipment (whether owned or licensed),
vehicles, tools, furniture, fixtures, all attachments, accessions and property
now or hereafter affixed thereto or used in connection therewith, and
substitutions and replacements thereof, wherever located.
     1.45 “ERISA” shall mean the United States Employee Retirement Income
Security Act of 1974, together with all rules, regulations and interpretations
thereunder or related thereto.
     1.46 “ERISA Affiliate” shall mean any person required to be aggregated with
any Borrower, any Guarantor or any of its or their respective Subsidiaries under
Sections 414(b), 414(c), 414(m) or 414(o) of the Code.
     1.47 “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder (other than an
event not subject to the provision for 30 days notice to the Pension Benefit
Guaranty Corporation under such regulations, with respect to a Plan; (b) the
adoption of any amendment to a Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (c) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (d) the filing pursuant to Section 412 of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (e) the occurrence of a “prohibited transaction” (not
subject to a statutory, class or individual exemption) with respect to which
Borrower or any of its Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which any Borrower, any
Guarantor or any of their respective Subsidiaries could otherwise be liable;
(f) a complete or partial withdrawal by any Borrower, any Guarantor or any ERISA
Affiliate from a Multiemployer Plan or a cessation of operations which is
treated as such a withdrawal or notification that a Multiemployer Plan is in
reorganization; (g) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the Pension Benefit Guaranty Corporation to
terminate a Plan; (h) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (i) the imposition of any
liability under Title IV of ERISA, other than the Pension Benefit Guaranty
Corporation premiums due but not delinquent under Section 4007 of ERISA, upon
any Borrower, any Guarantor or any ERISA Affiliate, and other than contributions
to a Plan to be made timely under the Code and ERISA, in excess of Five Million
Dollars ($5,000,000); and (j) any other event or condition with respect to a
Plan subject to Title IV of ERISA maintained, or contributed to, by any ERISA
Affiliate that could reasonably be expected to result in material liability of
any Borrower or any Guarantor.

16



--------------------------------------------------------------------------------



 



     1.48 “Eurodollar Rate” shall mean with respect to the Interest Period for a
Eurodollar Rate Loan, the interest rate per annum equal to the arithmetic
average of the rates of interest per annum (rounded upwards, if necessary, to
the next one-sixteenth (1/16) of one percent (1%)) at which Reference Bank is
offered deposits of United States dollars in the London interbank market (or
other Eurodollar Rate market selected by Borrower and approved by Lender) on or
about 11:00 a.m. (New York time) two (2) Business Days prior to the commencement
of such Interest Period in amounts substantially equal to the principal amount
of the Eurodollar Rate Loans requested by and available to Borrowers in
accordance with this Agreement, with a maturity of comparable duration to the
Interest Period selected by Administrative Borrower.
     1.49 “Eurodollar Rate Loans” shall mean any Loans or portion thereof on
which interest is payable based on the Adjusted Eurodollar Rate in accordance
with the terms hereof.
     1.50 “Event of Default” shall have the meaning set forth in Section 10.1
hereof.
     1.51 “Excess” shall have the meaning set forth in Section 3.1(e) hereof.
     1.52 “Excess Availability” shall mean the amount, as determined by
Administrative and Collateral Agent, calculated at any time, equal to: (a) the
lesser of: (i) the Borrowing Base (when calculated after giving effect to any
Reserves other than Reserves in respect of Letter of Credit Accommodations) and
(ii) the Revolving Loan Limit, plus (b) the then available amount of all
Qualified Cash minus (c) the sum of: (i) the amount of all then outstanding and
unpaid Obligations (but not including for this purpose the then outstanding
aggregate principal amount of the Term Loan), plus (ii) the amount of all
Reserves then established in respect of Letter of Credit Accommodations.
     1.53 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, together with all rules, regulations and interpretations thereunder or
related thereto.
     1.54 “Excluded Taxes” shall have the meaning set forth in Section 6.5(a)
hereof.
     1.55 “Fee Letter” shall mean the letter agreement, dated May 7, 2004, by
and between BlueLinx and Administrative and Collateral Agent, setting forth
certain fees payable by BlueLinx to Administrative and Collateral Agent for the
benefit of itself and the Lenders, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.
     1.56 “Final Maturity Date” shall mean May 7, 2011.
     1.57 “Financing Agreements” shall mean, collectively, this Agreement, the
Fee Letter and all notes, guaranties, security agreements, stock pledge
agreements, Deposit Account Control Agreements, Investment Property Control
Agreements, Collateral Access Agreements, intercreditor agreements, and all
other agreements, documents and instruments now or at any time hereafter
executed and/or delivered by any Borrower or any Guarantor in connection with
this Agreement.
     1.58 “Fixed Charge Coverage Ratio” shall mean the ratio, as of any date of
determination, calculated either for the trailing twelve-month period ending on
such date of

17



--------------------------------------------------------------------------------



 



determination, of (a) EBITDA to (b) the sum of cash payments for income taxes,
Interest Expense, cash dividends (other than with respect to the repayment of
any Mortgage Proceeds Investment in accordance with Section 9.11(f) hereof) or
stock redemptions, principal payments on Debt (other than with respect to
principal payments made on account of a revolving line of credit, and other than
with respect to the repayment of any Mortgage Proceeds Investment in accordance
with Section 9.9(q) hereof) and Capital Expenditures.
     1.59 “Funding Bank” shall have the meaning set forth in Section 3.2(a)
hereof.
     1.60 “GAAP” shall mean generally accepted accounting principles in the
United States of America as in effect from time to time as set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the statements and pronouncements
of the Financial Accounting Standards Board which are applicable to the
circumstances as of the date of determination consistently applied, except that,
for purposes of Section 9.17 hereof, GAAP shall be determined on the basis of
such principles in effect on the date hereof and consistent with those used in
the preparation of the most recent audited financial statements delivered to
Administrative and Collateral Agent prior to the date hereof.
     1.61 “Governmental Authority” shall mean any nation or government, any
state, province, or other political subdivision thereof, any central bank (or
similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
     1.62 “Guarantors” shall mean, collectively, the following (together with
their respective successors and assigns): (a) BlueLinx Florida Holding No. 1
Inc., a Georgia corporation; (b) BlueLinx Florida Holding No. 2 Inc., a Georgia
corporation; (c) BLX Texas Acquisition I LLC, a Georgia limited liability
company; (d) BLX Texas Acquisition II LLC, a Georgia limited liability company;
and (e) any other Person that at any time after the date hereof becomes party to
a guarantee in favor of Administrative and Collateral Agent or any Lender or
otherwise liable on or with respect to the Obligations or who is the owner of
any property which is security for the Obligations (other than Borrowers); each
sometimes being referred to herein individually as a “Guarantor”.
     1.63 “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes regulated under Environmental Laws, including
hydrocarbons (including naturally occurring or man-made petroleum and
hydrocarbons), flammable explosives, asbestos, urea formaldehyde insulation,
radioactive materials, biological substances, polychlorinated biphenyls,
pesticides, herbicides and any other kind and/or type of pollutants or
contaminants (including materials which include hazardous constituents), sewage,
sludge, industrial slag, solvents and/or any other similar substances,
materials, or wastes and including any other substances, materials or wastes
that are or become regulated under any Environmental Law.
     1.64 “Hedging Transactions” shall mean (a) any and all rate swap
transactions, basis swaps, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or

18



--------------------------------------------------------------------------------



 



options, forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transaction, currency options or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, or (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms or
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., or any other master
agreement, as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, including but not limited to, any such obligations or
liabilities under any such agreement.
     1.65 “Home Depot” shall mean Home Depot U.S.A., Inc., a Delaware
corporation and its Affiliates.
     1.66 “Indebtedness” shall mean, with respect to any Person, any liability,
whether or not contingent, (a) in respect of borrowed money (whether or not the
recourse of the lender is to the whole of the assets of such Person or only to a
portion thereof) or evidenced by bonds, notes, debentures or similar
instruments; (b) representing the balance deferred and unpaid of the purchase
price of any property or services (except any such balance that constitutes an
account payable to a trade creditor (whether or not an Affiliate) created,
incurred, assumed or guaranteed by such Person in the ordinary course of
business of such Person in connection with obtaining goods, materials or
services that is not overdue by more than ninety (90) days, unless the trade
payable is being contested in good faith); (c) all obligations as lessee under
leases which have been, or should be, in accordance with GAAP recorded as
Capital Leases; (d) any contractual obligation, contingent or otherwise, of such
Person to pay or be liable for the payment of any indebtedness described in this
definition of another Person, including, without limitation, any such
indebtedness, directly or indirectly guaranteed (other than guaranties of a such
Person’s Subsidiary’s operating leases made in the ordinary course of such
Person’s business), or any agreement to purchase, repurchase, or otherwise
acquire such indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof, or to maintain solvency,
assets, level of income, or other financial condition; (e) all obligations with
respect to redeemable stock and redemption or repurchase obligations under any
Capital Stock or other equity securities issued by such Person; (f) all
reimbursement obligations and other liabilities of such Person with respect to
surety bonds (whether bid, performance or otherwise), letters of credit,
banker’s acceptances, drafts or similar documents or instruments issued for such
Person’s account; (g) all indebtedness of such Person in respect of indebtedness
of another Person for borrowed money or indebtedness of another Person otherwise
described in this definition which is secured by any consensual lien, security
interest, collateral assignment, conditional sale, mortgage, deed of trust, or
other encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; (h) all obligations, liabilities and indebtedness
of such Person (marked to market) arising under swap agreements, cap agreements
and collar agreements and other agreements or arrangements designed to protect
such Person against fluctuations in interest rates or currency or commodity
values; and (i) all obligations owed by such Person under License Agreements
with respect to non-refundable, advance or minimum guaranty royalty payments.

19



--------------------------------------------------------------------------------



 



     1.67 “Information Certificate” shall mean, collectively, the Information
Certificates of Borrowers and Guarantors constituting Exhibit B hereto
containing material information with respect to Borrowers and Guarantors, their
respective businesses and assets provided by or on behalf of Borrowers and
Guarantors to Administrative and Collateral Agent in connection with the
preparation of this Agreement and the other Financing Agreements and the
financing arrangements provided for herein.
     1.68 “Intellectual Property” shall mean, as to each Borrower and each
Guarantor, all of such Borrower’s and such Guarantor’s now owned and hereafter
arising or acquired: patents, patent rights, patent applications, copyrights,
works which are the subject matter of copyrights, copyright registrations,
trademarks, service marks, trade names, trade styles, trademark and service mark
applications, and licenses and rights to use any of the foregoing; all
extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints, surveys,
reports, manuals, and operating standards; goodwill (including any goodwill
associated with any trademark or the license of any trademark); customer and
other lists in whatever form maintained; and trade secret rights, copyright
rights, rights in works of authorship, domain names and domain name
registrations; software and contract rights relating to software, in whatever
form created or maintained.
     1.69 “Interest Expense” shall mean, for any period, as to any Person and
its Subsidiaries, all of the following as determined in accordance with GAAP,
total interest expense, whether paid or accrued (including the interest
component of Capital Leases for such period), including, without limitation, all
bank fees, commissions, discounts and other fees and charges owed with respect
to letters of credit, banker’s acceptances or similar instruments and all
amounts paid or accrued in connection with Hedging Transactions, but excluding
(a) amortization of discount and amortization of deferred financing fees and
closing costs paid in cash in connection with the transactions contemplated
hereby, (b) interest paid in property other than cash, (c) any other interest
expense not payable in cash and (d) any amounts received in connection with
Hedging Transactions.
     1.70 “Interest Period” shall mean for any Eurodollar Rate Loan, a period of
approximately fourteen (14) days or one (1), two (2), three (3) or six
(6) months duration, as Administrative Borrower may elect, the exact duration to
be determined in accordance with the customary practice in the applicable
Eurodollar Rate market; provided, that, Administrative Borrower may not elect an
Interest Period which will end after the last day of the then-current term of
this Agreement.
     1.71 “Interest Rate” shall mean,
          (a) Subject to subsections (b) and (c) of this Section 1.71:
               (i) as to Prime Rate Loans, a per annum rate equal to the Prime
Rate; and

20



--------------------------------------------------------------------------------



 



               (ii) as to Eurodollar Rate Loans, a per annum rate equal to the
Adjusted Eurodollar Rate (based on the Eurodollar Rate applicable for the
Interest Period selected by Administrative Borrower as in effect three
(3) Business Days after the date of receipt by Administrative and Collateral
Agent of the request of Administrative Borrower for such Eurodollar Rate Loans
in accordance with the terms hereof, whether such rate is higher or lower than
any rate previously quoted to any Borrower) plus one and one-half of one (1.50)
percentage points.
          (b) So long as no Event of Default has occurred and is continuing, for
each Interest Period commencing after delivery of Borrowers’ financial
statements required to be delivered pursuant to this Agreement for each fiscal
quarter ending after June 1, 2006, effective on the first day of such Interest
Period, the Interest Rate will be adjusted to be: (i) as to Prime Rate Loans, a
per annum rate equal to the Prime Rate plus the “Applicable Prime Rate Margin”
set forth below based on (A) Borrowers’ EBITDA as of the end of such fiscal
quarter for the prior 12 month period then ended and (B) the average month end
amount of Modified Adjusted Excess Availability, as determined by Administrative
and Collateral Agent, for such fiscal quarter then ended; and (ii) as to
Eurodollar Rate Loans, a per annum rate equal to the Adjusted Eurodollar Rate
(based on the Eurodollar Rate applicable for the Interest Period selected by
Administrative Borrower as in effect three (3) Business Days after the date of
receipt by Administrative and Collateral Agent of the request of Administrative
Borrower for such Eurodollar Rate Loans in accordance with the terms hereof,
whether such rate is higher or lower than any rate previously quoted to any
Borrower) plus the “Applicable Eurodollar Rate Margin” set forth below based on
(A) Borrowers’ EBITDA as of the end of such fiscal quarter for the prior
12 month period then ended and (B) the average month end amount of Modified
Adjusted Excess Availability, as determined by Administrative and Collateral
Agent, for such fiscal quarter then ended; provided, however, in each case, if
the Borrowers have not delivered the financial statements required to be
delivered to Administrative and Collateral Agent hereunder within the time
frames specified herein, without limiting any other provision of this Agreement,
until such financial statements are delivered to Administrative and Collateral
Agent in accordance with this Agreement, the Interest Rate shall be calculated
using the highest Applicable Prime Rate Margin or the highest Applicable
Eurodollar Rate Margin, as applicable, set forth below:

                          Average Modified   Applicable   Applicable    
Adjusted Excess   Prime Rate   Eurodollar Rate EBITDA   Availability   Margin  
Margin
Greater than
$160,000,000
  Greater than
$250,000,000     0.00       1.00  
 
                   
Greater than
$160,000,000
  Greater than $200,000,000 but equal to or less than $250,000,000     0.00    
  1.25    
Greater than
$160,000,000
  Equal to or less than $200,000,000     0.00       1.50  

21



--------------------------------------------------------------------------------



 



                          Average Modified   Applicable   Applicable    
Adjusted Excess   Prime Rate   Eurodollar Rate EBITDA   Availability   Margin  
Margin
Greater than $130,000,000 but equal to or less than $160,000,000
  Greater than
$250,000,000     0.00       1.25  
 
                   
Greater than $130,000,000 but equal to or less than $160,000,000
  Greater than $200,000,000 but equal to or less than $250,000,000     0.00    
  1.50  
 
                   
Greater than $130,000,000 but equal to or less than $160,000,000
  Equal to or less than $200,000,000     .25       1.75  
 
                   
Greater than $100,000,000 but equal to or less than $130,000,000
  Greater than
$250,000,000     0.00       1.50  
 
                   
Greater than $100,000,000 but equal to or less than $130,000,000
  Greater than $200,000,000 but equal to or less than $250,000,000     .25      
1.75  
 
                   
Greater than $100,000,000 but equal to or less than $130,000,000
  Equal to or less than $200,000,000     .50       2.00  
 
                   
Greater than $70,000,000 but equal to or less than $100,000,000
  Greater than
$250,000,000     .25       1.75  
 
                   
Greater than $70,000,000 but equal to or less than $100,000,000
  Greater than $200,000,000 but equal to or less than $250,000,000     .50      
2.00  
 
                   
Greater than $70,000,000 but equal to or less than $100,000,000
  Equal to or less than $200,000,000     .75       2.25  

22



--------------------------------------------------------------------------------



 



                          Average Modified   Applicable   Applicable    
Adjusted Excess   Prime Rate   Eurodollar Rate EBITDA   Availability   Margin  
Margin
Equal to or less than $70,000,000
  Greater than
$250,000,000     .50       2.00  
 
                   
Equal to or less than $70,000,000
  Greater than $200,000,000 but equal to or less than $250,000,000     .75      
2.25  
 
                   
Equal to or less than $70,000,000
  Equal to or less than $200,000,000     1.00       2.50  

          (c) Notwithstanding anything to the contrary contained herein, at
Administrative and Collateral Agent’s option, without notice, (i) for the period
on and after the date of termination or non-renewal hereof until such time as
all Obligations are paid and satisfied in full in immediately available funds,
and (ii) for the period from and after the date of the occurrence of any Event
of Default, and for so long as such Event of Default is continuing as determined
by Administrative and Collateral Agent, a per annum rate equal to the Interest
Rate which would otherwise be in effect plus two (2) percentage points.
     1.72 “Inventory” shall mean, as to each Borrower and each Guarantor, all of
such Borrower’s and such Guarantor’s now owned and hereafter existing or
acquired goods, wherever located, which (a) are held for lease by such Borrower
or such Guarantor as lessor; (b) are held by such Borrower or such Guarantor for
sale or lease or to be furnished under a contract of service; (c) are furnished
by such Borrower or such Guarantor under a contract of service; or (d) consist
of raw materials, work in process, finished goods or materials used or consumed
in its business.
     1.73 “Investment Property Control Agreement” shall mean an agreement in
writing, in form and substance reasonably satisfactory to Administrative and
Collateral Agent, by and among Administrative and Collateral Agent, any Borrower
or any Guarantor (as the case may be), and any securities intermediary,
commodity intermediary or other Person who has custody, control or possession of
any investment property of such Borrower or such Guarantor, agreeing and
acknowledging that, inter alia, such Person has custody, control or possession
of such investment property on behalf of Administrative and Collateral Agent,
that such Person comply with entitlement orders originated by Administrative and
Collateral Agent with respect to such investment property, or other instructions
of Administrative and Collateral Agent, and such Person will apply any value
distributed on account of any commodity contract as directed by Administrative
and Collateral Agent, in each case, without the further consent of such Borrower

23



--------------------------------------------------------------------------------



 



or such Guarantor, and including such other terms and conditions as
Administrative and Collateral Agent may reasonably require.
     1.74 “Letter of Credit Accommodations” shall mean, collectively, the
letters of credit, merchandise purchase or other guaranties which are from time
to time either (a) issued or opened by Administrative and Collateral Agent or
any Revolving Loan Lender for the account of any Borrower or any Guarantor or
(b) with respect to which Administrative and Collateral Agent on behalf of the
Revolving Loan Lenders has agreed to indemnify the issuer or guaranteed to the
issuer the performance by any Borrower of its obligations to such issuer;
sometimes being referred to herein individually as a “Letter of Credit
Accommodation.”
     1.75 “License Agreements” shall have the meaning set forth in Section 8.11
hereof.
     1.76 “Licensor Agreement” shall mean an agreement, in form and substance
reasonably satisfactory to Administrative and Collateral Agent, pursuant to
which a licensor of Intellectual Property that is affixed to any Inventory
agrees to allow Administrative and Collateral Agent to sell or otherwise dispose
of such Inventory in connection with the exercise of its rights and remedies
under this Agreement.
     1.77 “Loans” shall mean the Revolving Loans, the Term Loan, Special Agent
Advances and Letter of Credit Accommodations.
     1.78 “Lowe’s” shall mean Lowe’s Companies, Inc., a North Carolina
corporation, and its Affiliates.
     1.79 “Material Adverse Change” shall mean a material adverse change in
(a) the financial condition, business, performance or operations of Borrower or
the legality, validity or enforceability of this Agreement or any of the other
Financing Agreements; (b) the legality, validity, enforceability, perfection or
priority of the security interests and liens of Administrative and Collateral
Agent on the Collateral; (c) the value of the Collateral taken as a whole;
(d) the ability of Borrower to repay the Obligations or of Borrower to perform
its obligations under this Agreement or any of the other Financing Agreements as
and when to be performed; or (e) the ability of Administrative and Collateral
Agent or any Lender to enforce the Obligations or realize upon the Collateral or
otherwise with respect to the rights and remedies of Administrative and
Collateral Agent and Lenders under this Agreement or any of the other Financing
Agreements.
     1.80 “Material Adverse Effect” shall mean a material and adverse effect on
the business, assets, properties, operations, financial condition or results of
operations of the Borrowers or the Purchased Business taken as a whole;
provided, however, that the following shall not be taken into account in
determining whether there has been or would be a “Material Adverse Effect”:
(i) any adverse changes or developments resulting from conditions affecting the
United States of America or any foreign economy generally; (ii) any adverse
changes or developments that are primarily caused by conditions affecting the
building products and the building products distribution industries generally
unless such changes or developments disproportionately affect the Borrowers or
the Purchased Business; (iii) any adverse changes or developments in the laws,
regulations, rules or orders of any governmental authority; (iv) any adverse
changes or developments that are attributable to seasonal fluctuations in the
building

24



--------------------------------------------------------------------------------



 



products and the building products distribution industries; (v) any acts of war,
insurrection, sabotage or terrorism unless such changes or developments
disproportionately affect the Borrowers or the Purchased Business; and (vi) any
adverse changes or developments arising primarily out of, or resulting primarily
from, actions taken by any party to the Purchase Agreements in connection with
(but not in breach of) the Purchase Agreements and the transactions contemplated
thereunder, or which are primarily attributable to the announcement of the
entering into of the Purchase Agreements and the transactions contemplated
thereby or the identity of BlueLinx (including, to the extent so attributable,
any litigation, employee attrition, any loss or postponement of business
resulting from the termination or modification of any vendor, customer or other
business relationships, any delay of customer orders or otherwise, as well as
any corresponding change in the margins, profitability or financial condition of
such person); provided, further, that the failure by either Seller or its
Affiliates to meet their respective internal revenue or earnings predictions or
expectations with respect to the Purchased Business for any period ending or for
which earnings are released on or after the date of the Purchase Agreements
shall not in and of itself be deemed to constitute a Material Adverse Effect.
     1.81 “Material Contract” shall mean (a) any written contract or other
executed agreement of any Borrower or any Guarantor involving monetary liability
of or to any Person in an amount in excess of Twenty-Five Million Dollars
($25,000,000) in any fiscal year other than (i) the Financing Agreements,
(ii) purchase orders issued in the ordinary course of such Borrower’s or such
Guarantor’s business, (iii) contracts which by their terms may be terminated by
either party thereto, without penalty, obligation or other such adverse
consequences, on less than 60 days’ prior notice (or 90 days’ prior notice in
the case of exclusive supply contracts) or (iv) supply contracts (by such
Borrower or such Guarantor as supplier) which do not provide for committed
purchases in excess of Fifty Million Dollars ($50,000,000) in any fiscal year,
and (b) any other written contract or other executed agreement (other than the
Financing Agreements) to which any Borrower or any Guarantor is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto would constitute a Material Adverse Change.
     1.82 “Maximum Interest Rate” shall mean the maximum non-usurious rate of
interest under applicable Federal or State law as in effect from time to time
that may be contracted for, taken, reserved, charged or received in respect of
the Obligations.
     1.83 “Modified Adjusted Excess Availability” shall mean the amount, as
determined by Administrative and Collateral Agent, calculated at any time, equal
to: (a) Excess Availability minus (b) the sum of: (i) the aggregate amount of
outstanding and unpaid trade payables and other obligations of each Borrower
which are more than thirty (30) days past due as of the end of the month most
recently ended, plus (ii) the amount of checks issued by each Borrower to pay
trade payables and other obligations which are more than thirty (30) days past
due as of the end of the month most recently ended.
     1.84 “Mortgage Loan Agreement” shall mean that certain Loan and Security
Agreement dated as of June 9, 2006, by and among German American Capital
Corporation and certain Subsidiaries of Parent (other than the Borrowers and the
Guarantors).

25



--------------------------------------------------------------------------------



 



     1.85 “Mortgage Proceeds Investment” shall mean any capital contribution or
subordinated loan made by Parent to BlueLinx using the excess proceeds under the
Mortgage Loan Agreement.
     1.86 “Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Borrower, any
Guarantor or any ERISA Affiliate.
     1.87 “Net Amount of Eligible Accounts” shall mean, the gross amount of
Eligible Accounts less (to the extent Reserves therefor have not been
established or a reduction in the advance rate for Eligible Accounts due to an
increase in Dilution as a result thereof has not been made), returns, discounts,
claims, credits and allowances of any nature at any time issued, owing, granted,
outstanding, available or claimed with respect thereto.
     1.88 “Net Income” shall mean, as of any date of determination, as
determined in accordance with GAAP, when calculated for a specified period
ending on such date of determination, the aggregate of the net income (loss) of
Borrowers and their respective Subsidiaries, on a consolidated basis, for such
period (but excluding to the extent included therein any extraordinary or
one-time gains or losses or non-recurring events, including, but not limited to,
restructuring charges, unusual severance charges, casualty losses and
acquisitions or divestiture related charges), provided, that, (a) the net income
of any Person that is not a wholly-owned Subsidiary or that is accounted for by
the equity method of accounting shall be included only to the extent of the
amount of dividends or distributions paid or payable to any Borrower or a
wholly-owned Subsidiary of any Borrower; (b) the effect of any change in
accounting principles adopted by any Borrower or their respective Subsidiaries
after the date hereof shall be excluded; and (c) the net income (if positive) of
any wholly-owned Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such wholly-owned Subsidiary to any
Borrower or to any other wholly-owned Subsidiary of any Borrower is not at the
time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule of government regulation
applicable to such wholly-owned Subsidiary shall be excluded. For the purpose of
this definition, net income excludes any gain or loss, together with any related
Provision for Taxes for such gain or loss realized upon the sale or other
disposition of any assets that are not sold in the ordinary course of business
(including, without limitation, dispositions pursuant to sale and leaseback
transactions), or of any Capital Stock of any Borrower or any Subsidiary of any
Borrower and any net income realized as a result of changes in accounting
principles or the application thereof to any Borrower.
     1.89 “Net Orderly Liquidation Value” shall mean, as of any date of
determination, the net orderly liquidation percentage set forth in the most
recent appraisal of each Borrower’s Inventory provided to Administrative and
Collateral Agent pursuant to the terms hereof times the Value of such Borrower’s
Inventory.
     1.90 “New Lending Office” shall have the meaning set forth in
Section 6.5(e) hereof.
     1.91 “Non-Consenting Lenders” shall have the meaning set forth in
Section 11.3(d) hereof.

26



--------------------------------------------------------------------------------



 



     1.92 “Non-U.S. Lender” shall have the meaning set forth in Section 6.5(e)
hereof.
     1.93 “Obligations” shall mean any and all Loans and all other obligations,
liabilities and indebtedness of every kind, nature and description owing by any
or all of Borrowers to any Agent or any Lender and/or any of their respective
Affiliates, including all obligations arising under or in connection with Bank
Products to the extent the same have been reserved for as part of the Bank
Product Reserve or would not cause the total amount of the Obligations to exceed
the value of the Collateral; in each case, whether consisting of principal,
interest, charges, fees, costs and expenses, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, whether arising under this
Agreement or otherwise, whether now existing or hereafter arising, whether
arising before, during or after the initial or any renewal term of this
Agreement or after the commencement of any case with respect to any Borrower
under the United States Bankruptcy Code or any similar statute (including the
payment of interest and other amounts which would accrue and become due but for
the commencement of such case, whether or not such amounts are allowed or
allowable in whole or in part in such case), whether direct or indirect,
absolute or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, secured or unsecured, and however acquired by any
such Agent, Lender or Affiliate.
     1.94 “Original Closing Date” shall mean May 7, 2004.
     1.95 “Other Taxes” shall mean any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies which
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement or any of the
other Financing Agreements.
     1.96 “Parent” shall mean BlueLinx Holding Inc., a Delaware corporation, as
successor in interest by merger to ADP Distribution Holdings Inc., a Georgia
corporation.
     1.97 “Participant” shall mean any financial institution that acquires and
holds a participation in the interest of any Lender in any of the Loans in
conformity with the provisions of Section 13.6 of this Agreement governing
participations.
     1.98 “Payment Account” shall mean account no. 5000000030321 of
Administrative and Collateral Agent at Wachovia, or such other account of
Administrative and Collateral Agent as Administrative and Collateral Agent may
from time to time designate to Administrative Borrower as the Payment Account
for purposes of this Agreement.
     1.99 “Permitted Acquisitions” shall mean any Acquisition so long as:
(a) Modified Adjusted Excess Availability at all times for the thirty (30) day
period prior to the closing date for such Acquisition, and on the closing date
for such Acquisition after giving effect to such proposed Acquisition, shall be
equal to or greater than $70,000,000; (b) no Default or Event of Default has
occurred and is continuing or would result from the consummation of the proposed
Acquisition; (c) both before and after giving effect to such proposed
Acquisition, Borrowers’ Fixed Charge Coverage Ratio, on a consolidated basis,
shall not be less than 1.1 to 1.0; provided, however, if Modified Adjusted
Excess Availability is greater than $120,000,000 at all times for the thirty
(30) day period prior to the closing date for such Acquisition, and on the
closing date

27



--------------------------------------------------------------------------------



 



for such Acquisition after giving effect to such proposed Acquisition,
Borrowers’ Fixed Charge Coverage Ratio may be calculated, for purposes of this
Section 1.99(c) only, without giving effect to (i) any Capital Expenditures
incurred by any Borrower which are otherwise permitted to be incurred by such
Borrower under the terms of this Agreement, (ii) any dividends to Parent which
are otherwise permitted to be made by BlueLinx under the terms of this
Agreement, and (iii) any repayment by BlueLinx to Parent of any Mortgage
Proceeds Investment in accordance with Section 9.11(f) hereof;
(d) Administrative Borrower provides Administrative and Collateral Agent with
prior written notice of such proposed Acquisition; (e) Administrative and
Collateral Agent, for the ratable benefit of the Lenders and the Bank Product
Providers, shall be granted a first priority security interest (subject to the
security interests, mortgages, pledges, liens, charges and other encumbrances
otherwise permitted under Section 9.8 hereof) in all assets (including any
Capital Stock) acquired by any Borrower or any Acquisition Subsidiary and all
assets (including any Capital Stock) owned by any Person acquired by any
Borrower or any Acquisition Subsidiary as part of such Acquisition and such
Borrower shall, and shall cause any applicable Subsidiary to, execute any
documents and take all actions that may be required under applicable law or that
Administrative and Collateral Agent may reasonably request, in order to grant,
preserve, protect and perfect such security interest, all in form and substance
satisfactory to Administrative and Collateral Agent; and (f) in the case of a
Stock Acquisition, in Administrative and Collateral Agent’s election, either
(i) Borrowers shall cause the acquired Person to execute a (A) general
continuing guaranty in favor of Administrative and Collateral Agent, for itself
and the ratable benefit of the Lenders and the Bank Product Providers, in form
and substance satisfactory to Administrative and Collateral Agent, and (B) a
joinder to this Agreement, in form and substance satisfactory to Administrative
and Collateral Agent, whereby such acquired Person acknowledges and agrees that
it is a “Guarantor” hereunder; or (ii) the acquired Person shall execute a
joinder to this Agreement, in form and substance satisfactory to Administrative
and Collateral Agent, whereby such acquired Person acknowledges and agrees that
it is a “Borrower” hereunder subject to the terms hereunder and subject to such
acquired Person and Borrowers executing such documentation requested by
Administrative Agent in its reasonable discretion.
     1.100 “Permitted Holders” shall mean Sponsor and any of its affiliated
funds or managed accounts which are managed or advised by Sponsor or an
Affiliate of Sponsor.
     1.101 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.
     1.102 “Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) which any Borrower, any Guarantor or any ERISA Affiliate sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions other than a Multiemployer Plan.
     1.103 “PPSA” shall mean the Personal Property Security Act of any province
of Canada in which any of the Collateral is located and any other applicable
Canadian or Provincial personal property security legislation (including,
without limitation, the Civil Code of Quebec) as all such legislation now exists
or may from time to time hereafter be amended, modified,

28



--------------------------------------------------------------------------------



 



recodified, supplemented or replaced, together with all rules, regulations and
interpretations thereunder or related thereto.
     1.104 “Prime Rate” shall mean the rate from time to time publicly announced
by the Reference Bank as its prime rate, whether or not such announced rate is
the best rate available at such bank.
     1.105 “Prime Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Prime Rate in accordance with the terms
thereof.
     1.106 “Pro Rata Share” shall mean the fraction (expressed as a percentage)
the numerator of which is such Lender’s Revolving Loan Commitment and the
denominator of which is the aggregate amount of all of the Revolving Loan
Commitments of all Revolving Loan Lenders.
     1.107 “Provision for Taxes” shall mean, as of any date of determination,
calculated for the twelve month period ending on such date of determination, an
amount equal to all taxes imposed on or measured by net income, whether Federal,
State or local, and whether foreign or domestic, that are paid or payable by any
Borrower and its Subsidiaries in respect of such period on a consolidated basis
in accordance with GAAP.
     1.108 “PTCE 95-60” shall have the meaning set forth in Section 13.6(a)
hereof.
     1.109 “Purchase Agreements” shall mean, individually and collectively, the
Asset Purchase Agreement, dated March 12, 2004, between BlueLinx and Seller,
together with bills of sale, quitclaim deeds, assignment and assumption
agreements and such other instruments of transfer as are referred to therein and
all side letters with respect thereto, and all agreements, documents and
instruments executed and/or delivered in connection therewith, including,
without limitation, a Human Resources Agreement, a Transition Services
Agreement, an IT Support Services Agreement, an Agreement Concerning Private
Label Agreements and a Master Purchase, Supply and Distribution Agreement, as
the foregoing now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced; provided, that, the term “Purchase
Agreements” as used herein shall not include any of the “Financing Agreements”
as such term is defined herein or the Real Property Purchase Agreement.
     1.110 “Purchased Assets” shall mean all of the assets and properties
acquired by BlueLinx from Seller pursuant to the Purchase Agreements.
     1.111 “Purchased Business” shall mean the building products distribution
business conducted by Seller through its building products distribution
operating segment immediately prior to the consummation of the transactions
contemplated by the Purchase Agreements.
     1.112 “Qualified Bailee” shall mean a bailee, carrier, processor or other
such Person from time to time in possession or control of any Borrower’s
Inventory or documents of title related thereto who has executed a Collateral
Access Agreement in favor of Administrative and Collateral Agent.

29



--------------------------------------------------------------------------------



 



     1.113 “Qualified Cash” shall mean, as of any date of determination, the
aggregate amount of cash carried by each Borrower on its balance sheet (a) which
is in a savings account or investment account subject to Administrative and
Collateral Agent’s first priority perfected security interest pursuant to a
Deposit Account Control Agreement or Investment Property Control Agreement, as
the case may be, (b) with respect to which Administrative and Collateral Agent
has received statements of the available balances thereof from the bank or other
financial institution at which such account is maintained which confirm such
amounts and (c) which is not pledged or deposited to secure any obligations of
any Borrower other than the Obligations.
     1.114 “Real Property” shall mean all now owned and hereafter acquired real
property of each Borrower and each Guarantor, including leasehold interests,
together with all buildings, structures, and other improvements located thereon
and all licenses, easements and appurtenances relating thereto, wherever
located.
     1.115 “Real Property Purchase Agreement” shall mean that certain Real
Property Purchase and Sale Agreement, dated March 12, 2004, by and between
Parent and Seller, and all documents, agreements and instruments executed,
delivered or entered into in connection therewith.
     1.116 “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of each Borrower and each Guarantor: (a) all
Accounts; (b) all interest, fees, late charges, penalties, collection fees and
other amounts due or to become due or otherwise payable in connection with any
Account; and (c) all payment intangibles of such Borrower or such Guarantor and
other contract rights, chattel paper, instruments, notes, and other forms of
obligations owing to any Borrower or any Guarantor, whether from the sale and
lease of goods or other property, licensing of any property (including
Intellectual Property or other general intangibles), rendition of services or
from loans or advances by any Borrower or any Guarantor or to or for the benefit
of any third person (including loans or advances to any Affiliates or
Subsidiaries of any Borrower or any Guarantor) or otherwise associated with any
Accounts, Inventory or general intangibles of any Borrower or any Guarantor
(including, without limitation, choses in action, causes of action, tax refunds,
tax refund claims, any funds which may become payable to any Borrower or any
Guarantor in connection with the termination of any Plan or other employee
benefit plan and any other amounts payable to any Borrower or any Guarantor from
any Plan or other employee benefit plan, rights and claims against carriers and
shippers, rights to indemnification, business interruption insurance and
proceeds thereof, casualty or any similar types of insurance and any proceeds
thereof and proceeds of insurance covering the lives of employees on which any
Borrower or any Guarantor is a beneficiary).
     1.117 “Records” shall mean, as to each Borrower and each Guarantor, all of
such Borrower’s and such Guarantor’s present and future books of account of
every kind or nature, purchase and sale agreements, invoices, ledger cards,
bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any account
debtor, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of any Borrower or any Guarantor with
respect to the foregoing maintained with or by any other person).

30



--------------------------------------------------------------------------------



 



     1.118 “Reference Bank” shall mean Wachovia, its successor or such other
bank as Administrative and Collateral Agent may from time to time designate.
     1.119 “Register” shall have the meaning set forth in Section 13.6(b)
hereof.
     1.120 “Report” and “Reports” shall have the meaning set forth in Section
12.10(a) hereof.
     1.121 “Required Lenders” shall mean, at any time, those Revolving Loan
Lenders, other than Sponsor Affiliate Lenders, whose Pro Rata Shares aggregate
fifty-one percent (51%) or more of the aggregate of the Revolving Loan
Commitments of all Revolving Loan Lenders other than Sponsor Affiliate Lenders.
     1.122 “Required Super-Majority Lenders” shall mean, at any time, those
Revolving Loan Lenders, other than Sponsor Affiliate Lenders, whose Pro Rata
Shares aggregate eighty percent (80%) or more of the aggregate of the Revolving
Loan Commitments of all Revolving Loan Lenders other than Sponsor Affiliate
Lenders.
     1.123 “Reserves” shall mean as of any date of determination, such amounts
as Administrative and Collateral Agent may from time to time establish and
revise in good faith and in its reasonable credit judgment reducing the amount
of Revolving Loans and Letter of Credit Accommodations which would otherwise be
available to Borrowers under the lending formula(s) provided for herein: (a) to
reflect events, conditions, contingencies or risks which, as determined by
Administrative and Collateral Agent in good faith and its reasonable credit
judgment, adversely affect, or could reasonably be expected to adversely affect,
either (i) any of the Collateral or its value or (ii) the security interests and
other rights of Administrative and Collateral Agent in the Collateral (including
the enforceability, perfection and priority thereof) or (b) to reflect
Administrative and Collateral Agent’s good faith belief that any collateral
report or financial information furnished by or on behalf of any Borrower or any
Guarantor to any Agent is or may have been incomplete, inaccurate or misleading
in any material respect or (c) to reflect outstanding Letter of Credit
Accommodations as provided in Section 2.2 hereof or (d) with respect to any
Default or Event of Default. To the extent Administrative and Collateral Agent
may revise the lending formulas used to determine the Borrowing Base or
establish new criteria or revise existing criteria for Eligible Accounts,
Eligible Inventory, Eligible Domestic In-Transit Inventory, Eligible
International In-Transit Inventory or Eligible Re-Load Inventory so as to
address any circumstances, condition, event or contingency in a manner
satisfactory to Administrative and Collateral Agent, Administrative and
Collateral Agent shall not establish a Reserve for the same purpose. The amount
of any Reserve established by Administrative and Collateral Agent shall have a
reasonable relationship to the event, condition or other matter which is the
basis for such reserve as determined by Administrative and Collateral Agent in
good faith and its reasonable credit judgment. Without limiting the generality
of the foregoing, and without duplication, Reserves shall be established, at
Administrative and Collateral Agent’s option, (q) in the amount of the Bank
Product Reserve, (r) for the amount of the Canadian Priority Payables then
outstanding, (s) for three (3) month’s rental payments with regard to any leased
location of any Borrower (i) for which Administrative and Collateral Agent has
not received a Collateral Access Agreement, (ii) subject to an Affiliate Lease
until such time as Administrative and Collateral Agent has received an updated
appraisal of the Inventory which

31



--------------------------------------------------------------------------------



 



accounts for such rental payments as part of liquidation expenses or (iii) which
was owned by Parent as of the date hereof but which has ceased to be owned by
Parent or an Affiliate of any Borrower, (t) for reductions in the amount of
Eligible Accounts due to currency conversion rates, (u) for freight, shipping,
storage, warehousing or other such handling costs associated with Eligible
Domestic In-Transit Inventory, Eligible International In-Transit Inventory or
Eligible Re-Load Inventory or any other amounts Administrative and Collateral
Agent determines in good faith and its reasonable credit judgment must be paid
in order to allow Administrative and Collateral Agent to take possession of such
Inventory, (v) to reflect that returns, discounts, claims, credits and
allowances of any nature that are not paid pursuant to the reduction of
Accounts, (w) for sales, excise or similar taxes included in the amount of any
Accounts reported to Administrative and Collateral Agent, (x) to reflect, since
the date of the most recent appraisal, that a change in the turnover, age or mix
of the categories of Inventory that adversely affects the aggregate value of all
Inventory or (y) to reflect, since the date of the most recent appraisal, that
the liquidation value of Inventory, has decreased. In the event that, based on
the calculation of the Borrowing Base by Administrative and Collateral Agent,
the establishment of a Reserve of a type not previously established will result
in there being Excess Availability of less than $40,000,000, Administrative and
Collateral Agent shall give Administrative Borrower three (3) Business Days’
notice prior to establishing such a Reserve; provided, that, Administrative and
Collateral Agent shall not be required to provide any such notice with regard to
(1) any further Reserves established or increased while Excess Availability
remains less than $40,000,000 or (2) with regard to any Reserve established or
increased in connection with an event which either constitutes an Event of
Default or could reasonably be expected to materially impair Administrative and
Collateral Agent’s liens on the Collateral or its ability to realize upon the
Collateral.
     1.124 “Revolving Loan Commitment” shall mean, as to any Lender: (a) at any
time prior to the termination of the Revolving Loan Commitments, the amount of
such Lender’s revolving loan commitment as set forth on Schedule 1.124 hereto or
on Schedule 1 to the Assignment and Acceptance Agreement pursuant to which such
Lender became a Lender under this Agreement, as such amount may be adjusted from
time to time in accordance with the provisions of Section 13.6 hereof, and
(b) after the termination of the Revolving Loan Commitments, the unpaid amount
of Revolving Loans, Term Loan and Special Agent Advances made by such Lender and
such Lender’s interest in the outstanding Letter of Credit Accommodations, in
each case as the same may be required to be adjusted from time to time in
accordance with the terms hereof.
     1.125 “Revolving Loan Credit Facility” shall mean the Revolving Loans and
Letter of Credit Accommodations provided to or for the benefit of Borrowers
pursuant to the terms of this Agreement.
     1.126 “Revolving Loan Lender” shall mean any Lender having a Revolving Loan
Commitment.
     1.127 “Revolving Loan Threshold Limit” shall mean the amount, calculated at
any time, equal to Eight Hundred Million Dollars ($800,000,000); unless
Administrative Borrower shall have exercised its right to reduce such amount
pursuant to Section 2.1(c) hereof, in which event Revolving Loan Threshold Limit
shall mean such reduced amount.

32



--------------------------------------------------------------------------------



 



     1.128 “Revolving Loan Limit” shall mean the amount, calculated at any time,
equal to (a) the Revolving Loan Threshold Limit minus (b) the then outstanding
principal amount of the Term Loan.
     1.129 “Revolving Loans” shall mean the loans now or hereafter made by or on
behalf of any Revolving Loan Lender or by Administrative and Collateral Agent
for the ratable account of any Revolving Loan Lender on a revolving basis
pursuant to the Revolving Loan Credit Facility (involving advances, repayments
and readvances) as set forth in Section 2.1 hereof.
     1.130 “Seasonal Period” shall mean, collectively, (i) the period beginning
on January 1 and ending on June 30 of each year; and (ii) the period beginning
on November 1 and ending on December 31 of each year.
     1.131 “Seller” shall mean Georgia-Pacific Corporation, a Georgia
corporation, and Georgia-Pacific Building Materials Sales, Ltd., a company
organized under the laws of New Brunswick, and their respective successors and
assigns.
     1.132 “Settlement Period” shall have the meaning set forth in
Section 6.10(b) hereof.
     1.133 “Solvent” shall mean, at any time with respect to any Person, that at
such time such Person (a) is able to pay its debts as they mature and has (and
has a reasonable basis to believe it will continue to have) sufficient capital
(and not unreasonably small capital) to carry on its business as currently
conducted or proposed to be conducted as previously disclosed to Administrative
and Collateral Agent in writing prior to the date hereof or in accordance with
Section 9.6, and (b) the assets and properties of such Person at a fair
valuation (and including as assets for this purpose at a fair valuation all
rights of subrogation, contribution or indemnification arising pursuant to any
guaranties given by such Person) are greater than the Indebtedness of such
Person, and including subordinated and contingent liabilities computed at the
amount which, such person has a reasonable basis to believe, represents an
amount which can reasonably be expected to become an actual or matured liability
(and including as to contingent liabilities arising pursuant to any guaranty the
face amount of such liability as reduced to reflect the probability of it
becoming a matured liability).
     1.134 “Special Agent Advances” shall have the meaning set forth in
Section 12.11(a) hereof.
     1.135 “Sponsor” shall mean Cerberus Capital Management, L.P., a Delaware
limited partnership.
     1.136 “Sponsor Affiliated Lenders” shall mean Ableco Finance LLC, a
Delaware limited liability company, Madeleine L.L.C., a New York limited
liability company, and funds and managed accounts which are managed or advised
by such Person, Sponsor or an Affiliate of such Person or Sponsor.
     1.137 “Sponsor Portfolio Company” shall mean any Person that is an
Affiliate of any Borrower solely due to the fact that such Person is controlled,
directly or indirectly, by Sponsor and which is not otherwise involved in such
Borrower’s business in any capacity.

33



--------------------------------------------------------------------------------



 



     1.138 “Stock Acquisition” shall mean the purchase or other acquisition by
any Borrower or any Acquisition Subsidiary of all or substantially all of the
Capital Stock of any other Person engaged in substantially the same or a related
business as Borrowers.
     1.139 “Subsidiary” or “subsidiary” shall mean, with respect to any Person,
any corporation, limited liability company, limited liability partnership or
other limited or general partnership, trust, association or other business
entity of which an aggregate of at least a majority of the outstanding Capital
Stock or other interests entitled to vote in the election of the board of
directors of such corporation (irrespective of whether, at the time, Capital
Stock of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency), managers, trustees
or other controlling persons, or an equivalent controlling interest therein, of
such Person is, at the time, directly or indirectly, owned by such Person and/or
one or more subsidiaries of such Person.
     1.140 “Taxes” shall mean any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, other than Excluded Taxes.
     1.141 “Term Loans” shall have the meaning set forth in Section 2.5 hereof;
sometimes being referred to herein individually as a “Term Loan.”
     1.142 “Term Notes” shall mean, collectively, those certain Amended and
Restated Term Promissory Notes, dated on or about the date hereof, issued by
Borrowers to each Revolving Loan Lender, as the same now exist or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced.
     1.143 “Transferee” shall have the meaning set forth in Section 6.5(a)
hereof.
     1.144 “UCC” shall mean the Uniform Commercial Code as in effect in the
State of New York, and any successor statute, as in effect from time to time
(except that terms used herein which are defined in the Uniform Commercial Code
as in effect in the State of New York on the date hereof shall continue to have
the same meaning notwithstanding any replacement or amendment of such statute
except as Lender may otherwise determine; provided, that, if, with respect to
any financing statement or by reason of any provisions of law, the perfection or
the effect of perfection or non-perfection of the security interests granted to
the Administrative and Collateral Agent pursuant to the applicable Financing
Agreement is governed by the Uniform Commercial Code as in effect in a
jurisdiction of the United States other than the State of New York, then UCC
means the Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions of each Financing Agreement and any
financing statement relating to such perfection or effect of perfection or
non-perfection.
     1.145 “Value” shall mean, as determined by Administrative and Collateral
Agent in good faith, with respect to Inventory, the lower of (a) cost computed
on either a first-in-first-out or rolling average cost basis, in each case in
accordance with GAAP or (b) market value; provided, that, for purposes of the
calculation of the Borrowing Base, (i) the Value of the Inventory shall not
include: (A) the portion of the value of Inventory equal to the profit earned by
any Affiliate of any Borrower or any Guarantor (other than a Sponsor Portfolio
Company) on

34



--------------------------------------------------------------------------------



 



the sale thereof to any Borrower or (B) write-ups or write-downs in value with
respect to currency exchange rates and (ii) notwithstanding anything to the
contrary contained herein, the cost of the Inventory shall be computed in the
same manner and consistent with the most recent appraisal of the Inventory
received and accepted by Administrative and Collateral Agent.
     1.146 “VAT” shall mean Value Added Tax imposed in Canada or any other
jurisdiction and any equivalent tax applicable in any jurisdiction (including
Goods and Services Tax, Harmonized Sales Tax and Quebec Sales Tax).
     1.147 “Voting Stock” shall mean with respect to any Person, (a) one (1) or
more classes of Capital Stock of such Person having general voting powers to
elect at least a majority of the board of directors, managers or trustees of
such Person, irrespective of whether at the time Capital Stock of any other
class or classes have or might have voting power by reason of the happening of
any contingency, and (b) any Capital Stock of such Person convertible or
exchangeable without restriction at the option of the holder thereof into
Capital Stock of such Person described in clause (a) of this definition.
     1.148 “Wachovia” shall mean Wachovia Bank, National Association, in its
individual capacity, and its successors and assigns.
SECTION 2. CREDIT FACILITIES
     2.1 Revolving Loans.
          (a) Subject to and upon the terms and conditions contained herein,
each Revolving Loan Lender severally (and not jointly) agrees to fund its Pro
Rata Share of Revolving Loans to Borrowers from time to time in amounts
requested by Administrative Borrower up to the amount equal to the lesser of:
(i) the Borrowing Base or (ii) the Revolving Loan Limit.
          (b) Except in Administrative and Collateral Agent’s discretion, with
the consent of all Lenders other than the Sponsor Affiliated Lenders, (i) the
aggregate principal amount of the Revolving Loans and the Letter of Credit
Accommodations outstanding at any time shall not exceed the Revolving Loan
Limit. In the event that the aggregate principal amount of the outstanding
Revolving Loans and Letter of Credit Accommodations exceed the amounts available
pursuant to the Borrowing Base (prior to giving effect to Reserves established
at the issuance of such Letter of Credit Accommodations), the Revolving Loan
Limit or the sublimits for Letter of Credit Accommodations set forth in
Section 2.2(e), as applicable, such event shall not limit, waive or otherwise
affect any rights of any Agent or any Lender in that circumstance or on any
future occasions and Borrowers shall, upon demand by Administrative and
Collateral Agent, which may be made at any time or from time to time,
immediately repay to Administrative and Collateral Agent, for the ratable
benefit of the Revolving Loan Lenders, the entire amount of any such excess(es)
for which payment is demanded, or, if no Revolving Loans are then outstanding,
provide cash collateral with respect to any Letter of Credit Accommodations
outstanding in excess of the Borrowing Base or sublimit for Letter of Credit
Accommodations set forth in Section 2.2(e) in an amount equal to one hundred
five percent

35



--------------------------------------------------------------------------------



 



(105%) of the amount of such excess plus the amount of any fees and expenses
payable in connection therewith through the end of the expiration of such Letter
of Credit Accommodations.
          (c) At Borrowers’ option, upon not less than five (5) Business Days
prior written notice to Administrative and Collateral Agent by Administrative
Borrower, Borrowers may permanently reduce the Revolving Loan Threshold Limit;
provided, however, (i) no more than twenty (20) such reductions may be made
during the term of this Agreement; (ii) such reductions are requested in
increments of $10,000,000 and (iii) the Revolving Loan Threshold Limit may not
be reduced to an amount that is less than $250,000,000 unless reduced to zero in
connection with the termination of the Agreement in accordance with the
provisions of Section 13.1(a) hereof.
     2.2 Letter of Credit Accommodations.
          (a) Subject to and upon the terms and conditions contained herein, at
the request of Administrative Borrower on behalf of itself or any other
Borrower, Administrative and Collateral Agent agrees, for the ratable risk of
each Revolving Loan Lender according to its Pro Rata Share, to provide or
arrange for Letter of Credit Accommodations for the account such Borrower
containing terms and conditions acceptable to Administrative and Collateral
Agent and the issuer thereof. Any payments made by Administrative and Collateral
Agent or any Lender to any issuer thereof and/or related parties in connection
with the Letter of Credit Accommodations shall constitute additional Revolving
Loans to Borrower pursuant to this Section 2.
          (b) In addition to any charges, fees or expenses charged by any bank
or issuer in connection with the Letter of Credit Accommodations, Borrowers
shall pay to Administrative and Collateral Agent: (i) for its own account, a
letter of credit fee at a rate equal to one-eighth percent (0.125%) per annum on
the daily outstanding balance of the Letter of Credit Accommodations for the
immediately preceding month (or part thereof), payable in arrears as of the
first day of each succeeding month; and (ii) for the ratable benefit of
Revolving Loan Lenders, a letter of credit fee at a per annum rate equal to the
“Applicable Eurodollar Rate Margin” then in effect pursuant to Section 1.71
hereof, on the daily outstanding balance of the Letter of Credit Accommodations
for the immediately preceding month (or part thereof), payable in arrears as of
the first day of each succeeding month; provided, however, Administrative and
Collateral Agent may, and upon the written direction of the Required Lenders
shall, require Borrowers to pay such letter of credit fees, at a rates that are
two (2.0) percentage points higher than the rates set forth above: (A) during
the period from and after the date of termination or non-renewal hereof until
Administrative and Collateral Agent, for the ratable benefit of Revolving Loan
Lenders, has received full and final payment of all Obligations (notwithstanding
entry of a judgment against any Borrower or any Guarantor); (B) during the
period from and after the date of the occurrence of an Event of Default for so
long as such Event of Default is continuing as determined by Administrative and
Collateral Agent; and (C) with respect to any Letter of Credit Accommodations
issued in excess of the sublimit set forth in Section 2.2(e) below. Such letter
of credit fees shall be calculated on the basis of a three hundred sixty
(360) day year and actual days elapsed and the obligation of Borrowers to pay
such fees shall survive the termination or non-renewal of this Agreement.

36



--------------------------------------------------------------------------------



 



          (c) Administrative Borrower shall give Administrative and Collateral
Agent two (2) Business Days’ prior written notice of their request for the
issuance of a Letter of Credit Accommodation. Such notice shall be irrevocable
and shall specify the original face amount of the Letter of Credit Accommodation
requested, the effective date (which date shall be a Business Day) of issuance
of such requested Letter of Credit Accommodation, whether such Letter of Credit
Accommodations may be drawn in a single or in partial draws, the date on which
such requested Letter of Credit Accommodation is to expire (which date shall be
a Business Day), the purpose for which such Letter of Credit Accommodation is to
be issued, and the beneficiary of the requested Letter of Credit Accommodation.
Administrative Borrower shall attach to such notice the proposed terms of the
Letter of Credit Accommodation.
          (d) In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and
conditions contained herein, no Letter of Credit Accommodations shall be
available unless each of the following conditions precedent have been satisfied
in a manner reasonably satisfactory to Administrative and Collateral Agent in
its reasonable credit judgment: (i) Administrative Borrower shall have delivered
to the proposed issuer of such Letter of Credit Accommodation at such times and
in such manner as such proposed issuer may require, an application in form and
substance satisfactory to such proposed issuer and Administrative and Collateral
Agent for the issuance of the Letter of Credit Accommodation and such other
documents as may be required pursuant to the terms thereof, and the form and
terms of the proposed Letter of Credit Accommodation shall be satisfactory to
Administrative and Collateral Agent and such proposed issuer, (ii) as of the
date of issuance, no order of any court, arbitrator or other Governmental
Authority shall purport by its terms to enjoin or restrain money center banks
generally from issuing letters of credit of the type and in the amount of the
proposed Letter of Credit Accommodation, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
the proposed issuer of such Letter of Credit Accommodation refrain from, the
issuance of letters of credit generally or the issuance of such Letters of
Credit Accommodation; and (iii) Excess Availability, prior to giving effect to
any Reserves with respect to such Letter of Credit Accommodations, on the date
of the proposed issuance of any Letter of Credit Accommodations, shall be equal
to or greater than an amount equal to the sum of (A) one hundred percent (100%)
of the face amount thereof plus (B) the amount of all other commitments and
obligations made or incurred by Administrative and Collateral Agent and Lenders
with respect to charges, fees or expenses charged by any bank or issuer in
connection with such Letter of Credit Accommodation. Effective on the issuance
of each Letter of Credit Accommodation, a Reserve shall be established in the
amount set forth in Section 2.2(d)(iii) above.
          (e) Except in Administrative and Collateral Agent’s discretion, with
the consent of the Required Lenders, the amount of all outstanding Letter of
Credit Accommodations and all other commitments and obligations made or incurred
by Administrative and Collateral Agent or any Lender in connection therewith
shall not at any time exceed Thirty Million Dollars ($30,000,000).
          (f) Borrowers and Guarantors shall indemnify and hold Administrative
and Collateral Agent and Lenders harmless from and against any and all losses,
claims, damages,

37



--------------------------------------------------------------------------------



 




liabilities, costs and expenses which Administrative and Collateral Agent or any
Lender may suffer or incur, other than as a result of the gross negligence or
willful misconduct of such Person seeking indemnification, in connection with
any Letter of Credit Accommodations and any documents, drafts or acceptances
relating thereto, including any losses, claims, damages, liabilities, costs and
expenses due to any action taken by any issuer or correspondent with respect to
any Letter of Credit Accommodation. Each Borrower and each Guarantor assumes all
risks with respect to the acts or omissions of the drawer under or beneficiary
of any Letter of Credit Accommodation and for such purposes the drawer or
beneficiary shall be deemed such Borrower’s agent. Each Borrower and each
Guarantor assumes all risks for, and agrees to pay (if any), all foreign,
Federal, State and local taxes, duties and levies relating to any goods subject
to any Letter of Credit Accommodations or any documents, drafts or acceptances
thereunder. Each Borrower and each Guarantor hereby releases and holds
Administrative and Collateral Agent and each Lender harmless from and against
any acts, waivers, errors, delays or omissions, whether caused by any Borrower,
by any Guarantor, by any issuer or correspondent or otherwise with respect to or
relating to any Letter of Credit Accommodation, except for the gross negligence
or willful misconduct of Administrative and Collateral Agent or such Lender as
determined pursuant to a final, non-appealable order of a court of competent
jurisdiction. The provisions of this Section 2.2(f) shall survive the payment of
Obligations and the termination or non-renewal of this Agreement.
          (g) In connection with Inventory purchased pursuant to Letter of
Credit Accommodations, Borrowers and Guarantors shall, at Administrative and
Collateral Agent’s request, instruct all suppliers, carriers, forwarders,
customs brokers, warehouses or others receiving or holding cash, checks,
Inventory, documents or instruments in which Administrative and Collateral
Agent, for itself and the ratable benefit of the Lenders and the Bank Product
Providers, holds a security interest to deliver them to Administrative and
Collateral Agent and/or subject to Administrative and Collateral Agent’s order,
and if they shall come into such Borrower’s or such Guarantor’s possession, to
deliver them, upon Administrative and Collateral Agent’s request, to
Administrative and Collateral Agent. Borrowers and Guarantors shall also, at
Administrative and Collateral Agent’s request, designate Administrative and
Collateral Agent as the consignee on all bills of lading and other negotiable
and non-negotiable documents.
          (h) Each Borrower and each Guarantor hereby irrevocably authorizes and
directs any issuer of a Letter of Credit Accommodation to name such Borrower or
such Guarantor as the account party therein and to deliver to Administrative and
Collateral Agent all instruments, documents and other writings and property
received by issuer pursuant to the Letter of Credit Accommodations and to accept
and rely upon Administrative and Collateral Agent’s instructions and agreements
with respect to all matters arising in connection with the Letter of Credit
Accommodations or the applications therefor. Nothing contained herein shall be
deemed or construed to grant any Borrower or any Guarantor any right or
authority to pledge the credit of any Agent or any Lender in any manner. Neither
Administrative and Collateral Agent nor any Lender shall have any liability of
any kind with respect to any Letter of Credit Accommodation provided by an
issuer other than Administrative and Collateral Agent or such Lender unless
Administrative and Collateral Agent has duly executed and delivered to such
issuer the application or a guaranty or indemnification in writing with respect
to such Letter of Credit Accommodation. Borrowers and Guarantors shall be bound
by any interpretation made in good faith by Administrative and Collateral Agent,
or any other issuer or correspondent under or in

38



--------------------------------------------------------------------------------



 




connection with any Letter of Credit Accommodation or any documents, drafts or
acceptances thereunder, notwithstanding that such interpretation may be
inconsistent with any instructions of any Borrower or any Guarantor.
          (i) So long as no Event of Default exists, with respect to any Letter
of Credit Accommodation, Borrowers and Guarantors may, after notice to
Administrative and Collateral Agent, (i) approve or resolve any questions of
non-compliance of documents, (ii) give any instructions as to acceptance or
rejection of any documents or goods, (iii) execute any and all applications for
steamship or airway guaranties, indemnities or delivery orders, and (iv) with
Administrative and Collateral Agent’s consent, grant any extensions of the
maturity of, time of payment for, or time of presentation of, any drafts,
acceptances, or documents, and agree to any amendments, renewals, extensions,
modifications, changes or cancellations of any of the terms or conditions of any
of the applications, Letter of Credit Accommodations, or documents, drafts or
acceptances thereunder or any letters of credit included in the Collateral.
          (j) At any time an Event of Default exists or has occurred and is
continuing, Administrative and Collateral Agent shall have the right and
authority to, and no Borrower or Guarantor shall, without the prior written
consent of Administrative and Collateral Agent, (i) approve or resolve any
questions of non-compliance of documents, (ii) give any instructions as to
acceptance or rejection of any documents or goods, (iii) execute any and all
applications for steamship or airway guaranties, indemnities or delivery orders,
(iv) grant any extensions of the maturity of, time of payments for, or time of
presentation of, any drafts, acceptances, or documents, and (v) agree to any
amendments, renewals, extensions, modifications, changes or cancellations of any
of the terms or conditions of any of the applications, Letter of Credit
Accommodations, or documents, drafts or acceptances thereunder or any letters of
credit included in the Collateral. Administrative and Collateral Agent may take
such actions either in its own name or in a Borrower’s or a Guarantor’s name.
          (k) Any rights, remedies, duties or obligations granted or undertaken
by any Borrower or any Guarantor to any issuer or correspondent in any
application for any Letter of Credit Accommodation, or any other agreement in
favor of any issuer or correspondent relating to any Letter of Credit
Accommodation, shall be deemed to have been granted or undertaken by such
Borrower or such Guarantor to Administrative and Collateral Agent for the
ratable benefit of Revolving Loan Lenders. Any duties or obligations undertaken
by Administrative and Collateral Agent or any Revolving Loan Lender to any
issuer or correspondent in any application for any Letter of Credit
Accommodation, or any other agreement by Administrative and Collateral Agent or
any Revolving Loan Lender in favor of any issuer or correspondent relating to
any Letter of Credit Accommodation, shall be deemed to have been undertaken by
Borrowers to Administrative and Collateral Agent or such Revolving Loan Lender
and to apply in all respects to Borrowers.
     2.3 Commitments. The aggregate amount of each Revolving Loan Lender’s Pro
Rata Share of the Revolving Loans, Term Loan and Letter of Credit Accommodations
shall not exceed the amount of such Lender’s Revolving Loan Commitment, as the
same may from time to time be amended in accordance with the terms of this
Agreement.

39



--------------------------------------------------------------------------------



 



     2.4 Bank Products. Any Borrower or any of their respective Subsidiaries may
(but no such Person is required to) request that the Administrative and
Collateral Agent provide or arrange for such Person to obtain Bank Products from
Administrative and Collateral Agent or its Affiliates, and Administrative and
Collateral Agent may, in its sole discretion, provide or arrange for such Person
to obtain the requested Bank Products. Any Borrower or any of their respective
Subsidiaries that obtains Bank Products shall indemnify and hold Administrative
and Collateral Agent, each Lender and their respective Affiliates harmless from
any and all obligations now or hereafter owing to any other Person by
Administrative and Collateral Agent or its Affiliates in connection with any
Bank Products other than for gross negligence or willful misconduct on the part
of any such indemnified Person. Each Borrower and each of their respective
Subsidiaries acknowledge and agree that the obtaining of Bank Products from the
Administrative and Collateral Agent and its Affiliates (a) is in the sole
discretion of the Administrative and Collateral Agent or such Affiliate, as the
case may be, and (b) is subject to all rules and regulations of the Person that
provides the Bank Product.
     2.5 Term Loan.
          (a) The Original Lenders under the Original Loan Agreement made a term
loan to BlueLinx on July 14, 2005, in the aggregate original principal sum of
Six Million Dollars ($6,000,000) and with an aggregate outstanding principal
balance of Six Million Dollars ($6,000,000). Upon the effectiveness of this
Agreement, each Revolving Loan Lender severally (and not jointly) shall have
been deemed to make a term loan to Borrowers (each a “Term Loan” and
collectively the “Term Loans”) in an amount equal to such Revolving Loan
Lender’s Pro Rata Share of such outstanding principal balance.
          (b) The Term Loans are (i) evidenced by the Term Notes duly executed
and delivered by Borrowers to each Revolving Loan Lender, (ii) to be repaid,
together with interest and other amounts, in accordance with this Agreement, the
Term Notes and the other Financing Agreements, and (iii) secured by all of the
Collateral. The principal amount of the Term Loan shall be due and payable on
the Final Maturity Date (or earlier as provided herein).
SECTION 3. INTEREST AND FEES
     3.1 Interest.
          (a) Borrowers shall pay to Administrative and Collateral Agent, for
the ratable benefit of Lenders, interest on the outstanding principal amount of
the Loans (other than the Letter of Credit Accommodations) at the Interest Rate.
All interest accruing hereunder during the existence of any Event of Default or
after the date of any termination or non-renewal hereof shall be payable on
demand.
          (b) Administrative Borrower, on behalf of Borrowers, may from time to
time request Eurodollar Rate Loans or may request that Prime Rate Loans be
converted to Eurodollar Rate Loans or that any existing Eurodollar Rate Loans
continue for an additional Interest Period. Such request from Administrative
Borrower shall specify the amount of the Eurodollar Rate Loans or the amount of
the Prime Rate Loans to be converted to Eurodollar Rate Loans or the amount of
the Eurodollar Rate Loans to be continued (subject to the limits set forth
below) and

40



--------------------------------------------------------------------------------



 




the Interest Period to be applicable to such Eurodollar Rate Loans. Subject to
the terms and conditions contained herein, three (3) Business Days after receipt
by Administrative and Collateral Agent of such a request from Administrative
Borrower, such Eurodollar Rate Loans shall be made, such Prime Rate Loans shall
be converted to Eurodollar Rate Loans or such Eurodollar Rate Loans shall
continue, as the case may be, provided, that, (i) no Default or Event of Default
shall exist or have occurred and be continuing, (ii) no party hereto shall have
sent any notice of termination or, if applicable, non-renewal of this Agreement,
(iii) Borrowers shall have complied with such customary procedures as are
established by Administrative and Collateral Agent and specified by
Administrative and Collateral Agent to Administrative Borrower from time to time
for requests by Administrative Borrower for Eurodollar Rate Loans, (iv) no more
than six (6) Interest Periods may be in effect at any one time and no more than
two (2) Interest Periods that are fourteen (14) day Interests Periods may be in
effect at any one time, (v) the aggregate amount of all Eurodollar Rate Loans
outstanding must be in an amount not less than Ten Million Dollars ($10,000,000)
or an integral multiple of One Million Dollars ($1,000,000) in excess thereof
and (vi) Administrative and Collateral Agent and Revolving Loan Lenders shall
have determined that the Interest Period or Adjusted Eurodollar Rate is
available to such Lender and can be readily determined as of the date of the
request for such Eurodollar Rate Loan by Administrative Borrower. Any request by
Administrative Borrower for Eurodollar Rate Loans or to convert Prime Rate Loans
to Eurodollar Rate Loans or to continue any existing Eurodollar Rate Loans shall
be irrevocable. Notwithstanding anything to the contrary contained herein,
Administrative and Collateral Agent, Revolving Loan Lenders and Reference Bank
shall not be required to purchase United States Dollar deposits in the London
interbank market or other applicable Eurodollar Rate market to fund any
Eurodollar Rate Loans, but the provisions hereof shall be deemed to apply as if
Administrative and Collateral Agent, Revolving Loan Lenders and Reference Bank
had purchased such deposits to fund the Eurodollar Rate Loans.
          (c) Any Eurodollar Rate Loans shall automatically convert to Prime
Rate Loans upon the last day of the applicable Interest Period, unless
Administrative and Collateral Agent has received and approved a request to
continue such Eurodollar Rate Loan at least three (3) Business Days prior to
such last day in accordance with the terms hereof. Any Eurodollar Rate Loans
shall, at Administrative and Collateral Agent’s option, upon notice by
Administrative and Collateral Agent to Administrative Borrower, convert to Prime
Rate Loans in the event that this Agreement shall terminate or, if applicable,
not be renewed. Borrowers shall pay to Administrative and Collateral Agent, for
the benefit of Lenders, upon demand by Administrative and Collateral Agent to
Administrative Borrower (or Administrative and Collateral Agent may, at its
option, charge any loan account of any Borrower) any amounts required to
compensate any Lender, the Reference Bank or any Participant with any Lender for
any loss (including loss of anticipated profits), cost or expense incurred by
such Person, as a result of the conversion of Eurodollar Rate Loans to Prime
Rate Loans pursuant to any of the foregoing, provided that such demand is made
within 180 days of the incurrence of such loss, costs or expenses. At the
request of Administrative Borrower, Administrative and Collateral Agent shall
provide to Administrative Borrower all available supporting documentation with
respect to such loss, cost or expense.
          (d) Interest shall be payable by Borrowers to Administrative and
Collateral Agent, for the benefit of Lenders monthly in arrears not later than
the first day of each calendar month and shall be calculated on the basis of a
three hundred sixty (360) day year and actual days elapsed. The interest rate on
non-contingent Obligations (other than Eurodollar Rate

41



--------------------------------------------------------------------------------



 




Loans) shall increase or decrease by an amount equal to each increase or
decrease in the Prime Rate effective on the first day of the month after any
change in such Prime Rate is announced based on the Prime Rate in effect on the
last day of the month in which any such change occurs.
          (e) No agreements, conditions, provisions or stipulations contained in
this Agreement or any of the other Financing Agreements or any Event of Default,
or the exercise by Administrative and Collateral Agent or any Lender of the
right to accelerate the payment or the maturity of all or any portion of the
Obligations, or the exercise by Administrative and Collateral Agent or any
Lender of any option whatsoever contained in this Agreement or any of the other
Financing Agreements, or the prepayment by Borrowers of any of the Obligations,
or the occurrence of any event or contingency whatsoever, shall entitle
Administrative and Collateral Agent and Lenders to contract for, charge or
receive, in any event, interest exceeding the Maximum Interest Rate. In no event
shall Borrowers be obligated to pay interest exceeding such Maximum Interest
Rate. All agreements, conditions or stipulations, if any, which may in any event
or contingency whatsoever operate to bind, obligate or compel Borrowers to pay a
rate of interest exceeding the Maximum Interest Rate shall be without binding
force or effect, at law or in equity, to the extent of the excess of interest
over such Maximum Interest Rate. In the event any interest is contracted for,
charged or received in excess of the Maximum Interest Rate (“Excess”), each
Borrower and each Guarantor acknowledges and stipulates that any such contract,
charge or receipt shall be the result of an accident and bona fide error, and
that any Excess received by Administrative and Collateral Agent or any Lender
shall be applied, first, to the payment of the then outstanding and unpaid
principal hereunder; second, to the payment of the other Obligations then
outstanding and unpaid; and third, returned to Borrowers, it being the intent of
the parties hereto not to enter at any time into a usurious or otherwise illegal
relationship. Each Borrower and each Guarantor recognizes that, with
fluctuations in the rate of interest set forth in this Section 3.1 of this
Agreement and the Maximum Interest Rate, such an unintentional result could
inadvertently occur. By the execution of this Agreement, each Borrower and each
Guarantor agrees that (i) the credit or return of any Excess shall constitute
the acceptance by such Borrower of such Excess, and (ii) no Borrower or
Guarantor shall seek or pursue any other remedy, legal or equitable, against any
Agent or any Lender, based in whole or in part upon contracting for, charging or
receiving of any interest in excess of the Maximum Interest Rate. For the
purpose of determining whether or not any Excess has been contracted for,
charged or received by any Agent or any Lender, all interest at any time
contracted for, charged or received by any Agent or any Lender in connection
with this Agreement or any of the other Financing Agreements shall be amortized,
prorated, allocated and spread during the entire term of this Agreement in
accordance with the amounts outstanding from time to time hereunder and the
Maximum Interest Rate from time to time in effect in order to lawfully charge
the maximum amount of interest permitted under applicable law.
     3.2 Changes in Laws and Increased Costs of Loans.
          (a) If after the date hereof, either (i) any change in, or in the
interpretation of, any law or regulation is introduced, including, without
limitation, with respect to reserve requirements, applicable to any Agent, any
Lender or any banking or financial institution from whom any Agent or any Lender
borrows funds or obtains credit (a “Funding Bank”) other than any change in, or
in the interpretation of any Tax and any Excluded Taxes, or (ii) a Funding Bank,
any Agent or any Lender complies with any future guideline or request from any
central

42



--------------------------------------------------------------------------------



 




bank or other Governmental Authority or (iii) a Funding Bank, any Agent or any
Lender determines that the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof has or would have the effect described below, or a Funding Bank, any
Agent or any Lender complies with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, and in the case of any event set forth in this clause
(iii), such adoption, change or compliance has or would have the direct or
indirect effect of reducing the rate of return on such Agent’s or such Lender’s
capital as a consequence of its obligations hereunder to a level below that
which such Agent or such Lender could have achieved but for such adoption,
change or compliance (taking into consideration the Funding Bank’s, such Agent’s
or such Lender’s policies with respect to capital adequacy) by an amount deemed
by such Agent or such Lender to be material, and the result of any of the
foregoing events described in clauses (i), (ii) or (iii) is or results in an
increase in the cost to any Agent or any Lender of funding or maintaining the
Loans, then Borrowers and Guarantors shall from time to time upon demand by
Administrative and Collateral Agent, for itself or the applicable Lender, pay to
Administrative and Collateral Agent, for itself or the applicable Lender,
additional amounts sufficient to indemnify Agents or the applicable Lender
against such increased cost on an after-tax basis (after taking into account
applicable deductions and credits in respect of the amount indemnified),
provided that such demand is made within 180 days of the incurrence of such
loss, costs or expenses. A certificate as to the amount of such increased cost
shall be submitted to Administrative Borrower by Administrative and Collateral
Agent and shall be conclusive, absent manifest error.
          (b) If prior to the first day of any Interest Period,
(i) Administrative and Collateral Agent shall have determined in good faith
(which determination shall be conclusive and binding upon Borrowers and
Guarantors) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period, (ii) Administrative and Collateral Agent determines
that the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to Administrative and Collateral
Agent and/or the Lenders of making or maintaining Eurodollar Rate Loans during
such Interest Period, or (iii) Dollar deposits in the principal amounts of the
Eurodollar Rate Loans to which such Interest Period is to be applicable are not
generally available in the London interbank market, Administrative and
Collateral Agent shall give telecopy or telephonic notice thereof to
Administrative Borrower as soon as practicable thereafter, and will also give
prompt written notice to Administrative Borrower when such conditions no longer
exist. If such notice is given (A) any Eurodollar Rate Loans requested to be
made on the first day of such Interest Period shall be made as Prime Rate Loans,
(B) any Loans that were to have been converted on the first day of such Interest
Period to or continued as Eurodollar Rate Loans shall be converted to or
continued as Prime Rate Loans and (C) each outstanding Eurodollar Rate Loan
shall be converted, on the last day of the then-current Interest Period thereof,
to Prime Rate Loans. Until such notice has been withdrawn by Administrative and
Collateral Agent, no further Eurodollar Rate Loans shall be made or continued as
such, nor shall Borrowers have the right to convert Prime Rate Loans to
Eurodollar Rate Loans.
          (c) Notwithstanding any other provision herein, if the adoption of or
any change in any law, treaty, rule or regulation or final, non-appealable
determination of an

43



--------------------------------------------------------------------------------



 




arbitrator or a court or other Governmental Authority or in the interpretation
or application thereof occurring after the date hereof shall make it unlawful
for Administrative and Collateral Agent or any Lender to make or maintain
Eurodollar Rate Loans as contemplated by this Agreement, (i) Administrative and
Collateral Agent shall promptly give written notice of such circumstances to
Administrative Borrower (which notice shall be withdrawn whenever such
circumstances no longer exist), (ii) the commitment of such Lender hereunder to
make Eurodollar Rate Loans, continue Eurodollar Rate Loans as such and convert
Prime Rate Loans to Eurodollar Rate Loans shall forthwith be canceled and, until
such time as it shall no longer be unlawful for Administrative and Collateral
Agent and/or such Lender to make or maintain Eurodollar Rate Loans, such Lender
shall then have a commitment only to make a Prime Rate Loan when a Eurodollar
Rate Loan is requested and (iii) Loans of such Lender then outstanding as
Eurodollar Rate Loans, if any, shall be converted automatically to Prime Rate
Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law. If any
such conversion of a Eurodollar Rate Loan occurs on a day which is not the last
day of the then current Interest Period with respect thereto, Borrowers and
Guarantors shall pay to Administrative and Collateral Agent, for the benefit of
the Lenders, such amounts, if any, as may be required pursuant to Section 6.3(c)
below.
          (d) Borrowers and Guarantors shall indemnify and hold harmless
Administrative and Collateral Agent and each Lender from any loss or expense
which Administrative and Collateral Agent or any Lender may sustain or incur as
a consequence of (i) default by Borrowers in making a borrowing of, conversion
into or extension of Eurodollar Rate Loans after Administrative Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (ii) default by Borrowers in making any prepayment of a Eurodollar
Rate Loan after Administrative Borrower has given a notice thereof in accordance
with the provisions of this Agreement, and (iii) the making of a prepayment of
Eurodollar Rate Loans on a day which is not the last day of an Interest Period
with respect thereto. With respect to Eurodollar Rate Loans, such
indemnification may include an amount equal to the excess, if any, of (A) the
amount of interest which would have accrued on the amount so prepaid, or not so
borrowed, converted or extended, for the period from the date of such prepayment
or of such failure to borrow, convert or extend to the last day of the
applicable Interest Period (or, in the case of a failure to borrow, convert or
extend, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Eurodollar
Rate Loans provided for herein over (B) the amount of interest (as reasonably
determined by Administrative and Collateral Agent) which would have accrued to
Lenders on such amount by placing such amount on deposit for a comparable period
with leading banks in the interbank Eurodollar market. This covenant shall
survive the termination or non-renewal of this Agreement and the payment of the
Obligations.
          (e) If any Borrower or any Guarantor is required to pay additional
amounts to any Lender pursuant to Section 3.2(a) hereof that increase the
effective lending rate of such Lender with respect to its share of the Loans to
greater than one-eighth (1/8%) percent in excess of the percentage of the
effective lending rate of the other Lenders, then such Lender shall use
reasonable efforts (consistent with legal and regulatory restrictions) to change
the jurisdiction of its lending office with respect to making Eurodollar Rate
Loans so as to eliminate any such additional payment by Borrowers and Guarantors
which may thereafter accrue, if such change in the judgment of such Lender is
not otherwise disadvantageous to such Lender. In the event that

44



--------------------------------------------------------------------------------



 




any one or more Lenders, pursuant to Section 3.2(a) hereof, incur any increased
costs (other than increased costs to the extent such increased costs are not a
recurring cost) for which any such Lender demands compensation pursuant to
Section 3.2(a) hereof which increases the effective lending rate of such Lender
with respect to its share of the Loans to greater than one-eighth (1/8%) percent
in excess of the percentage of the effective lending rate of the other Lenders
and such Lender has not mitigated such costs within sixty (60) days after
receipt by such Lender from Administrative Borrower of a written notice that
such Lender’s effective lending rate has so exceeded the effective lending rate
of the other Lenders, then and in any such event, Borrowers may substitute
another financial institution which is an Eligible Transferee acceptable to
Administrative and Collateral Agent for such Lender to assume the Revolving Loan
Commitment of such Lender and to purchase the Loans of such Lender, without
recourse to or warranty by, or expense to, such Lender for a purchase price
equal to the outstanding principal amount of the Loans owing to such Lender plus
any accrued but unpaid interest on such Loans and accrued but unpaid fees and
other amounts in respect of such Lender’s Revolving Loan Commitment and share of
the Loans (other than any prepayment penalty or other premiums). Upon such
purchase such Lender shall no longer be a party hereto or have any rights or
benefits hereunder (except for rights or benefits that such Lender would retain
hereunder and under the other Financing Agreements upon payment in full of all
of the Obligations) and the replacement Lender shall succeed to the rights and
benefits, and shall assume the obligations, of such replaced Lender hereunder
and thereunder. Administrative and Collateral Agent and Lenders shall cooperate
with Borrowers to amend the Financing Agreements to reflect such substitution.
In no event may Borrowers replace a Lender that is also an Agent or an issuer of
a Letter of Credit Accommodation.
     3.3 Fees. In addition to any other fees provided for herein or in any other
Financing Agreement, Borrowers agree to pay to Administrative and Collateral
Agent:
          (a) for the benefit of the parties specified therein, the fees and
other amounts set forth in the Fee Letter in the amounts and at the times
specified therein; and
          (b) for the ratable benefit of the Revolving Loan Lenders, payable on
the first day of each month in arrears while this Agreement is in effect and for
so long thereafter as any of the Obligations are outstanding, an unused line fee
at a rate equal to one-quarter of one percent (0.25%) per annum calculated upon
the amount by which the Revolving Loan Limit exceeds the average daily principal
balance of the outstanding Revolving Loans and Letter of Credit Accommodations
during the immediately preceding month, or part thereof.
SECTION 4. CONDITIONS PRECEDENT AND SUBSEQUENT
     4.1 Conditions Precedent to Effectiveness of this Agreement. Each of the
following is a condition precedent to the effectiveness of this Agreement and to
this Agreement amending and restating the Original Loan Agreement in its
entirety:
          (a) Administrative and Collateral Agent shall have received, in form
and substance reasonably satisfactory to Administrative and Collateral Agent,
all releases, terminations and such other documents as Administrative and
Collateral Agent may request to evidence and effectuate the termination of all
existing liens and security interests (other than

45



--------------------------------------------------------------------------------



 




those of Administrative and Collateral Agent or any other liens permitted under
Section 9.8 hereof) with respect to the assets of each Borrower and each
Guarantor, including, but not limited to, UCC and PPSA termination statements
for all such UCC and PPSA financing statements previously filed by any Person
with respect to any Borrower or any Guarantor;
          (b) Administrative and Collateral Agent shall have received all UCC
financing statements and PPSA filings reasonably required by Administrative and
Collateral Agent, each duly authorized or executed (as applicable) by each
Borrower and each Guarantor, and Administrative and Collateral Agent shall have
received searches reflecting the filing of all such UCC financing statements and
PPSA filings, indicating that a valid, perfected, first-priority (under both the
UCC and PPSA) lien on the Collateral has been granted to Administrative and
Collateral Agent, for itself and the ratable benefit of the Lenders and the Bank
Product Providers;
          (c) all requisite corporate action and proceedings in connection with
this Agreement and the other Financing Agreements shall be reasonably
satisfactory in form and substance to Administrative and Collateral Agent, and
Administrative and Collateral Agent shall have received all information and
copies of all documents, including records of requisite corporate action and
proceedings which Administrative and Collateral Agent may have reasonably
requested in connection therewith, such documents where requested by
Administrative and Collateral Agent or its counsel to be certified by
appropriate corporate officers or Governmental Authority (and including a copy
of the certificate of incorporation of each Borrower and each Guarantor
certified by the Secretary of State (or equivalent Governmental Authority) which
shall set forth the same complete corporate name of each Borrower and each
Guarantor as is set forth herein and such document as shall set forth the
organizational identification number of such Borrower or such Guarantor, if one
is issued in its jurisdiction of incorporation);
          (d) Administrative and Collateral Agent shall have received, in form
and substance reasonably satisfactory to Administrative and Collateral Agent,
all consents, waivers, acknowledgments and other agreements from third persons
which Administrative and Collateral Agent may deem necessary or desirable in
order to permit, protect and perfect Administrative and Collateral Agent’s
security interests in and liens upon the Collateral or to effectuate the
provisions or purposes of this Agreement and the other Financing Agreements,
including, without limitation, Collateral Access Agreements by owners and
lessors of leased premises of each Borrower and each Guarantor, by warehouses at
which any Collateral is located and from bailees or other third parties who may
from time to time be in possession or control of any portion of the Collateral;
          (e) Administrative and Collateral Agent shall have received, in form
and substance reasonably satisfactory to Administrative and Collateral Agent,
Deposit Account Control Agreements by and among Administrative and Collateral
Agent, each Borrower and each Guarantor, as the case may be, and each bank where
such Borrower (or Guarantor) has a deposit account (including, without
limitation, the Blocked Accounts), in each case, duly authorized, executed and
delivered by such bank and such Borrower or such Guarantor (or Administrative
and Collateral Agent shall be the bank’s customer with respect to such deposit
account as Administrative and Collateral Agent may specify);

46



--------------------------------------------------------------------------------



 



          (f) Administrative and Collateral Agent shall have received evidence,
in form and substance satisfactory to Administrative and Collateral Agent, that
Administrative and Collateral Agent, for itself and the ratable benefit of the
Lenders and the Bank Product Providers, has valid perfected and first priority
security interests in and liens upon the Collateral and any other property which
is intended to be security for the Obligations or the liability of any Borrower
or any Guarantor in respect thereof, subject only to the security interests and
liens permitted herein or in the other Financing Agreements;
          (g) Administrative and Collateral Agent shall have received and
reviewed lien and judgment search results for the jurisdiction of incorporation
or organization of each Borrower (other than BlueLinx) and each Guarantor, the
jurisdiction of the chief executive office of each Borrower (other than
BlueLinx) and each Guarantor and all U.S. and Canadian jurisdictions in which
assets of each Borrower (other than BlueLinx) and each Guarantor are located,
which search results shall be in form and substance satisfactory to
Administrative and Collateral Agent;
          (h) Administrative and Collateral Agent shall have received, in form
and substance reasonably satisfactory to them, patent and trademark security
agreements executed by each Borrower and each Guarantor (to the extent not
previously provided in connection with the Original Loan Agreement) in favor of
Administrative and Collateral Agent with regard to all patents, trademarks and
rights related thereto held by any Borrower or any Guarantor;
          (i) Administrative and Collateral Agent shall have received, in form
and substance reasonably satisfactory to them, an amended and restated
intercompany subordination agreement duly executed by Borrowers, Guarantors, and
each of their respective Subsidiaries;
          (j) Administrative and Collateral Agent shall have received evidence
of insurance and loss payee endorsements required hereunder and under the other
Financing Agreements, in form and substance reasonably satisfactory to
Administrative and Collateral Agent, and certificates of such required insurance
policies and/or endorsements naming Administrative and Collateral Agent as loss
payee and/or additional insured, as applicable, under such required insurance
policies;
          (k) Administrative and Collateral Agent shall have received, in form
and substance satisfactory to Administrative and Collateral Agent, the opinion
letter of counsel to each Borrower and each Guarantor with respect to the
Financing Agreements and the security interests and liens of Administrative and
Collateral Agent with respect to the Collateral and such other matters as
Administrative and Collateral Agent may request;
          (l) Administrative and Collateral Agent shall have received originals
of the shares of the stock certificates representing all of the issued and
outstanding shares of the Capital Stock of each Borrower and each Guarantor
(other than BlueLinx) and owned by any Borrower or any Guarantor, in each case
together with stock powers duly executed in blank with respect thereto;

47



--------------------------------------------------------------------------------



 



          (m) Administrative and Collateral Agent shall have received, in form
and substance satisfactory to Administrative and Collateral Agent, the Term
Notes duly executed by Borrowers;
          (n) Administrative and Collateral Agent shall have received, in form
and substance satisfactory to Administrative and Collateral Agent, the amended
and restated Fee Letter duly executed by the Borrowers;
          (o) Administrative and Collateral Agent shall have received, in form
and substance satisfactory to Administrative and Collateral Agent, an amended
and restated stock pledge agreement, duly executed by BlueLinx;
          (p) Administrative and Collateral Agent shall have received, in form
and substance satisfactory to Administrative and Collateral Agent, a general
continuing guaranty, duly executed by BFH1, BFH2, BLX1 and BLX2;
          (q) Administrative and Collateral Agent shall have received, in form
and substance satisfactory to Administrative and Collateral Agent, a stock
pledge agreement, duly executed by BFH1 and BFH2;
          (r) the other Financing Agreements and all instruments and documents
hereunder and thereunder shall have been duly executed and delivered to
Administrative and Collateral Agent, in form and substance satisfactory to
Administrative and Collateral Agent.
     4.2 Conditions Precedent to All Revolving Loans and Letter of Credit
Accommodations. Each of the following is an additional condition precedent to
Lenders (or Administrative and Collateral Agent on behalf of Lenders) making
Revolving Loans and/or providing Letter of Credit Accommodations to Borrowers,
including the initial Revolving Loans and Letter of Credit Accommodations and
any future Revolving Loans and Letter of Credit Accommodations:
          (a) all representations and warranties contained herein and in the
other Financing Agreements shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date of the making of each such Loan or providing each such
Letter of Credit Accommodation and after giving effect thereto, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate in all material respects on and as of such earlier date);
          (b) no law, regulation, order, judgment or decree of any Governmental
Authority shall exist, and no action, suit, investigation, litigation or
proceeding shall be pending or threatened in any court or before any arbitrator
or Governmental Authority, which purports to enjoin, prohibit, restrain or
otherwise adversely condition (i) the making of the Revolving Loans or providing
the Letter of Credit Accommodations, or (ii) the consummation of the
transactions contemplated pursuant to the terms hereof or the other Financing
Agreements;
          (c) no Material Adverse Change shall have occurred; and

48



--------------------------------------------------------------------------------



 



          (d) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit Accommodation and after giving effect thereto.
SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST
     5.1 Grant of Security Interest. To secure payment and performance of all
Obligations, each Borrower and each Guarantor hereby grants to Administrative
and Collateral Agent, for itself and the ratable benefit of the Lenders and the
Bank Product Providers, a continuing security interest in, a lien upon, and a
right of set off against, and hereby collaterally assigns to Administrative and
Collateral Agent, for itself and the ratable benefit of the Lenders and the Bank
Product Providers, as security, all personal property and trade fixtures and
interests in personal property and trade fixtures of each Borrower and each
Guarantor, whether now owned or hereafter acquired or existing, and wherever
located (together with all other collateral security for the Obligations at any
time granted to or held or acquired by Agent or any Lender, collectively, the
“Collateral”), including:
          (a) all Accounts;
          (b) all general intangibles, including, without limitation, all
Intellectual Property;
          (c) all goods, including, without limitation, Inventory and Equipment;
          (d) all trade fixtures;
          (e) all chattel paper (including all tangible and electronic chattel
paper);
          (f) all instruments (including all promissory notes);
          (g) all documents;
          (h) all deposit accounts;
          (i) all letters of credit, banker’s acceptances and similar
instruments and including all letter-of-credit rights;
          (j) all supporting obligations and all present and future liens,
security interests, rights, remedies, title and interest in, to and in respect
of Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;

49



--------------------------------------------------------------------------------



 



          (k) all (i) investment property (including securities, whether
certificated or uncertificated, securities accounts, security entitlements,
commodity contracts or commodity accounts) and (ii) monies, credit balances,
deposits and other property of any Borrower or any Guarantor now or hereafter
held or received by or in transit to any Agent, any Lender or any of their
respective Affiliates or at any other depository or other institution from or
for the account of any Borrower or any Guarantor, whether for safekeeping,
pledge, custody, transmission, collection or otherwise;
          (l) all commercial tort claims, including, without limitation, those
identified on Schedule 5.2(g) hereto;
          (m) to the extent not otherwise described above, all Receivables;
          (n) all Records; and
          (o) all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.
Notwithstanding anything to the contrary set forth in Section 5.1 hereof, the
types or items of Collateral shall not include (x) any rights or interest in any
contract, license or license agreement covering personal property of any
Borrower or any Guarantor, so long as under the terms of such contract, license
or license agreement, or applicable law with respect thereto, the grant of a
security interest or lien therein to Administrative and Collateral Agent is
prohibited and such prohibition has not been waived or the consent of the other
party to such contract, license or license agreement has not been obtained or a
lawful waiver of such prohibition under applicable law has not been obtained;
provided, that, the foregoing exclusion shall in no way be construed to apply if
(i) any such prohibition is unenforceable under Sections 9-406, 9-407 or 9-408
of the UCC or other applicable law or (ii) any such property constitutes or
relates to a portion of the Borrowing Base at any time reported by Borrowers to
Administrative and Collateral Agent; (y) stock of a CFC or any assets of a CFC
except to the extent such stock does not exceed 65% of the Voting Stock of a CFC
which is a direct Subsidiary of any Borrower or any Guarantor; (z) any
application to register any trademark, service mark or other mark (i) prior to
the filing under applicable law of a verified statement of use (or the
equivalent) for such trademark or service mark or (ii) the granting of a
security interest in which would be prohibited by applicable law.
     5.2 Perfection of Security Interests.
          (a) Each Borrower and each Guarantor irrevocably and unconditionally
authorizes Administrative and Collateral Agent (or its agent) to file at any
time and from time to time such financing statements with respect to the
Collateral naming Administrative and Collateral Agent or its designee as the
secured party and such Borrower or such Guarantor as debtor, as Administrative
and Collateral Agent may require, and including any other information with
respect to such Borrower or such Guarantor or otherwise required by part 5 of
Article 9 of the Uniform Commercial Code of such jurisdiction as Administrative
and Collateral Agent may determine or under the PPSA, together with any
amendment and continuations with respect thereto, which authorization shall
apply to all financing statements filed on, prior to or after the

50



--------------------------------------------------------------------------------



 




date hereof. Each Borrower and each Guarantor hereby ratifies and approves all
financing statements naming Administrative and Collateral Agent or its designee
as secured party and such Borrower or such Guarantor as debtor with respect to
the Collateral (and any amendments with respect to such financing statements)
filed by or on behalf of Administrative and Collateral Agent prior to the date
hereof and ratifies and confirms the authorization of Administrative and
Collateral Agent to file such financing statements (and amendments, if any).
Each Borrower and each Guarantor hereby authorizes Administrative and Collateral
Agent to adopt on behalf of such Borrower or such Guarantor any symbol required
for authenticating any electronic filing. In the event that the description of
the collateral in any financing statement naming Administrative and Collateral
Agent or its designee as the secured party and any Borrower or any Guarantor as
debtor includes assets and properties of such Borrower or such Guarantor that do
not at any time constitute Collateral, whether hereunder, under any of the other
Financing Agreements or otherwise, the filing of such financing statement shall
nonetheless be deemed authorized by such Borrower or such Guarantor to the
extent of the Collateral included in such description and it shall not render
the financing statement ineffective as to any of the Collateral or otherwise
affect the financing statement as it applies to any of the Collateral. In no
event shall any Borrower or any Guarantor at any time file, or permit or cause
to be filed, any correction statement or termination statement with respect to
any financing statement (or amendment or continuation with respect thereto)
naming Administrative and Collateral Agent or its designee as secured party and
any Borrower or any Guarantor as debtor. Upon request, Administrative and
Collateral Agent shall provide Administrative Borrower with copies of all
financing statements filed by Administrative and Collateral Agent hereunder.
          (b) No Borrower or Guarantor has any chattel paper (whether tangible
or electronic) or instruments as of the date hereof in excess of $2,500,000 in
any one case or $5,000,000 in the aggregate, except as set forth on
Schedule 5.2(b) hereto. In the event that any Borrower or any Guarantor shall be
entitled to or shall receive any chattel paper or instruments in excess of
$2,500,000 in any one case or $5,000,000 in the aggregate or after the date
hereof, or, if an Event of Default shall then exist, if any Borrower or any
Guarantor shall be entitled to or shall receive chattel paper or instruments in
any amount which has not previously been delivered to Administrative and
Collateral Agent, Borrowers and Guarantors shall promptly notify Administrative
and Collateral Agent thereof in writing. Promptly upon the receipt thereof by or
on behalf of any Borrower or any Guarantor (including by any agent or
representative), such Borrower or such Guarantor shall deliver, or cause to be
delivered to Administrative and Collateral Agent, all such tangible chattel
paper and instruments, accompanied by such instruments of transfer or assignment
duly executed in blank as Administrative and Collateral Agent may from time to
time specify, in each case except as Administrative and Collateral Agent may
otherwise agree. At Administrative and Collateral Agent’s option, each Borrower
and each Guarantor shall, or Administrative and Collateral Agent may at any time
on behalf of any Borrower or any Guarantor, cause the original of any such
instrument or chattel paper to be conspicuously marked in a form and manner
acceptable to Administrative and Collateral Agent with the following legend
referring to chattel paper or instruments as applicable: “This [chattel paper]
[instrument] is subject to the security interest of Wachovia Bank, National
Association, as Administrative and Collateral Agent, and any sale, transfer,
assignment or encumbrance of this [chattel paper] [instrument] violates the
rights of such secured party.”

51



--------------------------------------------------------------------------------



 



          (c) In the event that any Borrower or any Guarantor shall at any time
hold or acquire an interest in any electronic chattel paper or any “transferable
record” (as such term is defined in Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or in Section 16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction), such
Borrower or such Guarantor shall promptly notify Administrative and Collateral
Agent thereof in writing. Promptly upon Administrative and Collateral Agent’s
request, such Borrower or such Guarantor shall take, or cause to be taken, such
actions as Administrative and Collateral Agent may reasonably request to give
Administrative and Collateral Agent control of such electronic chattel paper
under Section 9-105 of the UCC and control of such transferable record under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as in effect in such jurisdiction.
          (d) No Borrower or Guarantor has any deposit accounts as of the date
hereof, except as set forth in the Information Certificate. No Borrower or
Guarantor shall, directly or indirectly, after the date hereof open, establish
or maintain any deposit account unless each of the following conditions is
satisfied: (i) Administrative and Collateral Agent shall have received not less
than five (5) Business Days prior written notice of the opening or establishing
of such account which notice shall specify, in reasonable detail and specificity
acceptable to Administrative and Collateral, the name of the account, the owner
of the account, the name and address of the bank at which such account is to be
opened or established, the individual at such bank with whom such Borrower or
such Guarantor is dealing and the purpose of the account, (ii) the bank where
such account is opened or maintained shall constitute an Eligible Transferee or
otherwise be reasonably acceptable to Administrative and Collateral Agent, and
(iii) on or before the opening of such deposit account, such Borrower or such
Guarantor shall, as Administrative and Collateral Agent may specify, either
(A) deliver to Administrative and Collateral Agent a Deposit Account Control
Agreement with respect to such deposit account duly authorized, executed and
delivered by such Borrower or such Guarantor and the bank at which such deposit
account is opened and maintained or (B) arrange for Administrative and
Collateral Agent, for itself and the ratable benefit of the Lenders and the Bank
Product Providers, to become the customer of the bank with respect to the
deposit account on terms and conditions acceptable to Administrative and
Collateral Agent. The terms of this Section 5.2(d) shall not apply to deposit
accounts specifically and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of any Borrower’s or
any Guarantor’s or any of their respective Subsidiaries’ salaried employees.
          (e) No Borrower or Guarantor owns or holds, directly or indirectly,
beneficially or as record owner or both, any investment property, as of the date
hereof, or have any investment account, securities account, commodity account or
other similar account with any bank or other financial institution or other
securities intermediary or commodity intermediary as of the date hereof, in each
case except as set forth in the Information Certificate.
               (i) In the event that any Borrower or any Guarantor shall be
entitled to or shall at any time after the date hereof hold or acquire any
certificated securities that constitute Collateral, such Borrower or such
Guarantor shall promptly endorse, assign and deliver the same to Administrative
and Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as Administrative and Collateral Agent may from time to
time

52



--------------------------------------------------------------------------------



 



specify. If any securities that constitute Collateral, now or hereafter acquired
by such Borrower or such Guarantor are uncertificated and are issued to such
Borrower or such Guarantor or its nominee directly by the issuer thereof, such
Borrower or such Guarantor shall immediately notify Administrative and
Collateral Agent thereof in writing and shall, as Administrative and Collateral
Agent may specify, either (A) cause the issuer to agree to comply with
instructions from Administrative and Collateral Agent as to such securities,
without further consent of any Borrower or any Guarantor or such nominee, or
(B) arrange for Administrative and Collateral Agent, for itself and the ratable
benefit of the Lenders and the Bank Product Providers, to become the registered
owner of the securities.
               (ii) No Borrower or Guarantor shall, directly or indirectly,
after the date hereof open, establish or maintain any investment account,
securities account, commodity account or any other similar account (other than a
deposit account) with any securities intermediary or commodity intermediary
unless each of the following conditions is satisfied: (A) Administrative and
Collateral Agent shall have received not less than five (5) Business Days prior
written notice of the opening or establishing of such account which notice shall
specify, in reasonable detail and reasonably specificity acceptable to
Administrative and Collateral Agent, the name of the account, the owner of the
account, the name and address of the securities intermediary or commodity
intermediary at which such account is to be opened or established, the
individual at such intermediary with whom such Borrower or such Guarantor is
dealing and the purpose of the account, (B) the securities intermediary or
commodity intermediary (as the case may be) where such account is opened or
maintained shall constitute an Eligible Transferee or otherwise be reasonably
acceptable to Administrative and Collateral Agent, and (C) on or before the
opening of such investment account, securities account or other similar account
with a securities intermediary or commodity intermediary, such Borrower or such
Guarantor shall, as Administrative and Collateral Agent may specify, either
(1) execute and deliver, and cause to be executed and delivered to
Administrative and Collateral Agent, an Investment Property Control Agreement
with respect thereto duly authorized, executed and delivered by such Borrower or
such Guarantor and such securities intermediary or commodity intermediary or
(2) arrange for Administrative and Collateral Agent, for itself and the ratable
benefit of the Lenders and the Bank Product Providers, to become the entitlement
holder with respect to such investment property on terms and conditions
acceptable to Administrative and Collateral Agent.
          (f) No Borrower or Guarantor is the beneficiary of or otherwise
entitled to any right to payment under any letter of credit, banker’s acceptance
or similar instrument as of the date hereof, except as set forth on
Schedule 5.2(f) hereto. In the event that any Borrower or any Guarantor shall be
entitled to or shall receive any right to payment under any letter of credit,
banker’s acceptance or any similar instrument, whether as beneficiary thereof or
otherwise after the date hereof, such Borrower or such Guarantor shall promptly
notify Administrative and Collateral Agent thereof in writing. Such Borrower or
such Guarantor shall, if requested by Administrative and Collateral Agent,
either (i) deliver, or cause to be delivered to Administrative and Collateral
Agent, with respect to any such letter of credit, banker’s acceptance or similar
instrument, the written agreement of the issuer and any other nominated person
obligated to make any payment in respect thereof (including any confirming or
negotiating bank), in form and substance reasonably satisfactory to
Administrative and Collateral Agent, consenting to the assignment of the
proceeds of the letter of credit by such Borrower or such Guarantor to
Administrative and Collateral Agent, for itself and the ratable benefit of the
Lenders and the

53



--------------------------------------------------------------------------------



 




Bank Product Providers, and agreeing to make all payments thereon directly to
Administrative and Collateral Agent, for itself and the ratable benefit of the
Lenders and the Bank Product Providers, or as Administrative and Collateral
Agent may otherwise direct or (ii) cause Administrative and Collateral Agent,
for itself and the ratable benefit of the Lenders and the Bank Product
Providers, to become, at Borrowers’ expense, the transferee beneficiary of the
letter of credit, banker’s acceptance or similar instrument (as the case may
be).
          (g) No Borrower or Guarantor has any commercial tort claims as of the
date hereof, except as set forth on Schedule 5.2(g) hereto. In the event that
any Borrower or any Guarantor shall at any time after the date hereof have any
commercial tort claims for an amount in excess of $3,500,000 in any one case or
in the aggregate, or, if an Event of Default exists and any Borrower or any
Guarantor has any commercial tort claims not previously reported to
Administrative and Collateral Agent, such Borrower or Guarantor shall promptly
notify Administrative and Collateral Agent thereof in writing, which notice
shall (i) set forth in reasonable detail the basis for and nature of such
commercial tort claim and (ii) include the express grant by such Borrower or
such Guarantor to Administrative and Collateral Agent, for itself and the
ratable benefit of the Lenders and the Bank Product Providers, of a security
interest in such commercial tort claim (and the proceeds thereof). In the event
that such notice does not include such grant of a security interest, the sending
thereof by such Borrower or such Guarantor to Administrative and Collateral
Agent shall be deemed to constitute a grant of security interest therein to
Administrative and Collateral Agent, for itself and the ratable benefit of the
Lenders and the Bank Product Providers. Upon the sending of such notice, any
commercial tort claim described therein shall constitute part of the Collateral
and shall be deemed included therein. Without limiting the authorization of
Administrative and Collateral Agent provided in Section 5.2(a) hereof or
otherwise arising by the execution by such Borrower or such Guarantor of this
Agreement or any of the other Financing Agreements, Administrative and
Collateral Agent is hereby irrevocably authorized from time to time and at any
time to file such financing statements naming Administrative and Collateral
Agent or its designee as secured party and such Borrower or such Guarantor as
debtor, or any amendments to any financing statements, covering any such
commercial tort claim as Collateral. In addition, each Borrower and each
Guarantor shall promptly upon Administrative and Collateral Agent’s request,
execute and deliver, or cause to be executed and delivered, to Administrative
and Collateral Agent such other agreements, documents and instruments as
Administrative and Collateral Agent may reasonably require in connection with
such commercial tort claim.
          (h) No Borrower or Guarantor has any goods, documents of title or
other Collateral in the custody, control or possession of a third party as of
the date hereof, except as set forth in the Information Certificate. In the
event that any goods, documents of title or other Collateral of any Borrower or
any Guarantor are at any time after the date hereof in the custody, control or
possession of any other person not referred to in an Information Certificate or
otherwise disclosed to Administrative and Collateral Agent in writing pursuant
to the terms of this Agreement, such Borrower or such Guarantor shall promptly
notify Administrative and Collateral Agent thereof in writing. During the
existence of an Event of Default, promptly upon Administrative and Collateral
Agent’s request, such Borrower and such Guarantor shall deliver to
Administrative and Collateral Agent a Collateral Access Agreement duly
authorized, executed and delivered by such person and such Borrower or such
Guarantor, and with respect to any Inventory on consignment with any Person, if
requested by Administrative and Collateral Agent,

54



--------------------------------------------------------------------------------



 




such Borrower or such Guarantor shall take all actions reasonably requested by
Administrative and Collateral Agent to protect such Borrower’s or such
Guarantor’s and Administrative and Collateral Agent’s interests in such
Inventory, including filing UCC-1 or PPSA Financing Statements as to such
consignment (with such UCC-1 or PPSA Financing Statements listing Administrative
and Collateral Agent as the assignee) and sending notices of such consignment to
such consignee’s creditors.
          (i) Each Borrower and each Guarantor shall take any other actions
reasonably requested by Administrative and Collateral Agent from time to time to
cause the attachment, perfection and first priority of, and the ability of
Administrative and Collateral Agent and the Lenders to enforce, the security
interests of Administrative and Collateral Agent in any and all of the
Collateral, including, without limitation, (i) executing, delivering and, where
appropriate, filing financing statements and amendments relating thereto under
the UCC, PPSA or other applicable law, to the extent, if any, that any
Borrower’s or any Guarantor’s signature thereon is required therefor, (ii)
causing Administrative and Collateral Agent’s name, for itself and in its
capacity as agent for Lenders, to be noted as secured party on any certificate
of title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of Administrative and Collateral Agent to
enforce, the security interest of Administrative and Collateral Agent and the
Lenders in such Collateral, (iii) complying with any provision of any statute,
regulation or treaty of the United States or Canada as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of Administrative and Collateral Agent and the Lenders
to enforce, the security interests of Administrative and Collateral Agent and
the Lenders in such Collateral, and (iv) obtaining the consents and approvals of
any Governmental Authority or third party, including, without limitation, any
consent of any licensor, lessor or other person obligated on Collateral, and
taking all actions required by any earlier versions of the UCC, PPSA or by other
law, as applicable in any relevant jurisdiction.
SECTION 6. COLLECTION AND ADMINISTRATION
     6.1 Borrowers’ Loan Accounts. Administrative and Collateral Agent shall
maintain one or more loan accounts on its books in which shall be recorded
(a) all Loans, other Obligations and the Collateral, (b) all payments made by or
on behalf of any Borrower or any Guarantor and (c) all other appropriate debits
and credits as provided in this Agreement, including fees, charges, costs,
expenses and interest. All entries in such loan accounts shall be made in
accordance with Administrative and Collateral Agent’s customary practices as in
effect from time to time.
     6.2 Statements. Administrative and Collateral Agent shall render to
Administrative Borrower each month a statement setting forth the balance in
Borrowers’ loan account maintained by Administrative and Collateral Agent for
Borrowers pursuant to the provisions of this Agreement, including principal,
interest, fees, costs and expenses. Each such statement shall be subject to
subsequent adjustment by Administrative and Collateral Agent but shall, absent
manifest errors or omissions, be considered correct and deemed accepted by
Borrowers and Guarantors and conclusively binding upon Borrowers and Guarantors
as an account stated except to the extent that Administrative and Collateral
Agent receives a written notice from Administrative Borrower of any specific
exceptions of Administrative Borrower

55



--------------------------------------------------------------------------------



 



thereto within thirty (30) days after the date such statement has been mailed by
Administrative and Collateral Agent. Until such time as Administrative and
Collateral Agent shall have rendered to Administrative Borrower a written
statement as provided above, the balance in any Borrower’s loan account shall be
presumptive evidence of the amounts due and owing to Agents and Lenders by
Borrowers and Guarantors.
     6.3 Collection of Accounts.
          (a) Borrowers shall establish and maintain, at its expense, blocked
accounts or lockboxes and related blocked accounts (in either case, “Blocked
Accounts”), as Administrative and Collateral Agent may specify, with such banks
as are reasonably acceptable to Administrative and Collateral Agent into which
Borrowers shall promptly deposit and direct their respective account debtors to
directly remit all payments on Receivables and all payments constituting
proceeds of Inventory or other Collateral in the identical form in which such
payments are made, whether by cash, check or other manner. Borrowers shall
deliver, or cause to be delivered to Administrative and Collateral Agent, a
Deposit Account Control Agreement duly authorized, executed and delivered by
each bank where a Blocked Account is maintained as provided in Section 5.2
hereof or at any time and from time to time Administrative and Collateral Agent,
for itself and the ratable benefit of the Lenders and the Bank Product
Providers, may become bank’s customer with respect to the Blocked Accounts and
promptly upon Administrative and Collateral Agent’s request, Borrowers shall
execute and deliver such agreements or documents as Administrative and
Collateral Agent may require in connection therewith. Notwithstanding anything
to the contrary contained herein or in any Deposit Account Control Agreement
relating to a Blocked Account, Administrative and Collateral Agent shall not
issue to any bank at which a Blocked Account is maintained a notice of sole
control or other such instruction providing that the funds in such deposit
accounts are to be automatically on each Business Day be remitted directly to
the Payment Account and that Borrowers are not permitted to access or otherwise
direct such funds unless either (i) an Event of Default or a Default with
respect to non-payment of the Obligations has occurred or (ii) Excess
Availability is less than $40,000,000; provided, that, if either (x) such Event
of Default is subsequently waived in accordance with the terms of this Agreement
or such Default did not mature into an Event of Default or (y) Modified Adjusted
Excess Availability is greater than $40,000,000 at all times thereafter for a
period of 60 consecutive days and no Event of Default or Default with respect to
non-payment of the Obligations has occurred, Administrative and Collateral Agent
shall promptly rescind such notice of sole control or other such instructions
(any such period during which the Blocked Accounts are subject to the sole
control of Administrative and Collateral Agent and Borrowers are not permitted
to access the Blocked Accounts is referred to herein is a “Blocked Account
Activation Period”). Unless a Blocked Account Activation Period shall exist,
Borrowers shall be permitted to access and direct the transfer of funds in the
Blocked Accounts. Each Borrower and each Guarantor agrees that, during any
Blocked Account Activation Period, all payments made to such Blocked Accounts or
other funds received and collected by Administrative and Collateral Agent or any
Lender, whether in respect of the Receivables, as proceeds of Inventory or other
Collateral or otherwise shall be treated as payments to Administrative and
Collateral Agent and Lenders in respect of the Obligations and therefore shall
constitute the property of Administrative and Collateral Agent and Lenders to
the extent of the then outstanding Obligations.

56



--------------------------------------------------------------------------------



 



          (b) For purposes of calculating the amount of the Loans available to
Borrowers, payments will be applied (conditional upon final collection) to the
Obligations on the Business Day of receipt by Administrative and Collateral
Agent of immediately available funds in the Payment Account provided such
payments and notice thereof are received in accordance with Administrative and
Collateral Agent’s usual and customary practices as in effect from time to time
and within sufficient time to credit Borrowers’ loan accounts on such day, and
if not, then on the next Business Day. For the purposes of calculating interest
on the Obligations, during any Blocked Account Activation Period, such payments
or other funds received from the Blocked Account will be applied (conditional
upon final collection) to the Obligations on the date of receipt of immediately
available funds by Administrative and Collateral Agent in the Payment Account
provided such payments or other funds and notice thereof are received in
accordance with Administrative and Collateral Agent’s usual and customary
practices as in effect from time to time and within sufficient time to credit
Borrowers’ loan accounts on such day, and if not, then on the next Business Day.
          (c) If, during any Blocked Account Activation Period, any Borrower or
any Guarantor receives possession of or otherwise has control of any monies,
checks, notes, drafts or any other payment relating to and/or proceeds of
Accounts or other Collateral, such Person shall hold such items as trustee for
Administrative and Collateral Agent and Lenders and shall immediately upon
receipt thereof, deposit or cause the same to be deposited in the Blocked
Accounts, or remit the same or cause the same to be remitted, in kind, to
Administrative and Collateral Agent. In no event shall the same be commingled
with any Borrower’s or any Guarantor’s own funds during any Blocked Account
Activation Period. Borrowers agree to reimburse Administrative and Collateral
Agent and the Lenders on demand for any amounts owed or paid to any bank or
other financial institution at which a Blocked Account, other deposit account or
investment account is established or any other bank, financial institution or
other Person involved in the transfer of funds to or from the Blocked Accounts,
any other deposit account or any investment account arising out of
Administrative and Collateral Agent’s or any Lender’s payments to or
indemnification of such bank, financial institution or other Person. The
obligation of Borrowers to reimburse Administrative and Collateral Agent and
Lenders for such amounts pursuant to this Section 6.3 shall survive the
termination or non-renewal of this Agreement.
     6.4 Payments.
          (a) Borrowers shall pay all Obligations when due. Payments on
Obligations shall be made by Borrowers remitting funds to the Payment Account
or, at any time when a Blocked Account Activation Period exists, by payments and
proceeds of Collateral being directly remitted to the Payment Account as
provided in Section 6.3 or such other place within the United States of America
as Administrative and Collateral Agent may designate from time to time.
Administrative and Collateral Agent shall apply payments received or collected
from Borrowers or Guarantors or for the account of Borrowers or Guarantors
(including the monetary proceeds of collections or of realization upon any
Collateral) to the specific Obligation designated by such Borrower or such
Guarantor in connection with such payment so long as no Event of Default exists,
and otherwise all such payments shall be applied as follows:

57



--------------------------------------------------------------------------------



 



               (i) So long as no Event of Default shall then exist or result
from the application of such payment:
                    (A) first, to pay in full all indemnities or expense
reimbursements then due to Administrative and Collateral Agent from Borrowers
and Guarantors (other than fees);
                    (B) second, ratably to pay in full indemnities or expense
reimbursements then due to any other Agent or Lenders from Borrowers and
Guarantors (other than fees);
                    (C) third, ratably to pay in full all fees payable by
Borrowers under the Financing Agreements then due;
                    (D) fourth, ratably to pay in full interest due in respect
of the Loans;
                    (E) fifth, to pay or prepay principal in respect of Special
Agent Advances;
                    (F) sixth, to pay principal in respect of the Revolving
Loans then outstanding (whether or not then due) until paid in full, and then to
pay principal in respect of the Term Loan then outstanding (whether or not then
due) until paid in full;
                    (G) seventh, to cash collateralize any outstanding Letter of
Credit Accommodations if required under the terms of this Agreement;
                    (H) eighth, to pay any Obligations due in respect of the
Bank Products; and
                    (I) ninth, to pay any other Obligations then due, in such
order and manner as Administrative and Collateral Agent determines; or
               (ii) If an Event of Default shall then exist or will result from
the application of such payment:
                    (A) first, to pay in full the expenses of Administrative and
Collateral Agent for the collection and enforcement of the Obligations and for
the protection, preservation or sale, disposition or other realization upon the
Collateral, including all expenses, liabilities and advances (including Special
Agent Advances) incurred or made by or on behalf of Administrative and
Collateral Agent, in connection therewith (including reasonable attorneys’ fees
and legal expenses and other expenses of Administrative and Collateral Agent);
                    (B) second, to pay all Obligations, other than any
Obligations related to the Bank Products, until paid in full, in cash or other
immediately available funds, in such order and manner as Administrative and
Collateral Agent shall elect in its discretion (including cash collateral for
any outstanding Letter of Credit Accommodations in accordance with the terms of
this Agreement);

58



--------------------------------------------------------------------------------



 



                    (C) third, to pay all Obligations related to the Bank
Products, or provide cash collateral therefor up to the amount of the Bank
Products Reserve,
                    (D) fourth, to pay all remaining Obligations related to the
Bank Products, and
                    (E) fifth, ratably to pay in full all other Obligations.
          (b) Notwithstanding anything to the contrary contained in this
Agreement:
               (i) should any payment or distribution on security or instrument
or proceeds thereof be received by a Lender other than in accordance with this
Section 6.4, such Lender shall receive and hold the same in trust, for the
benefit of Administrative and Collateral Agent, the Lenders and the Bank Product
Providers, and shall forthwith deliver the same to Administrative and Collateral
Agent (together with any endorsement or assignment of such Lender where
necessary), for application by Administrative and Collateral Agent to the
Obligations in accordance with the terms of this Section 6.4;
               (ii) unless so directed by a Borrower, Administrative and
Collateral Agent shall not apply any payments which it receives to any Revolving
Loans that are Eurodollar Rate Loans except on the expiration date of the
Interest Period applicable to any such Revolving Loans that are Eurodollar Rate
Loans and if payments are received or collected from any Borrower that otherwise
would be applied to Eurodollar Rate Loans, provided no Event of Default or
Blocked Account Activation Period exists, Administrative Borrower may instruct
Administrative and Collateral Agent to remit such funds to such Borrower,
otherwise, such payments shall be held by Administrative and Collateral Agent
and shall bear interest at the Federal Funds Rate per annum commencing on the
second Business Day following the date such payments are received or collected
from such Borrower and continuing through the date such payments are applied to
the Obligations, which shall be upon the expiration of the first Interest Period
after receipt or collection of such payments, to the extent of the principal
amount of the applicable Eurodollar Rate Loan or otherwise, in Administrative
and Collateral Agent’s sole discretion, remitted to such Borrower; and
               (iii) to the extent Borrowers use any proceeds of the Loans to
acquire rights in or the use of any Collateral or to repay any Indebtedness used
to acquire rights in or the use of any Collateral, payments in respect of the
Obligations shall be deemed applied first to the Obligations arising from Loans
that were not used for such purposes and second to the Obligations arising from
Loans the proceeds of which were used to acquire rights in or the use of any
Collateral in the chronological order in which Borrowers acquired such rights or
use.
          (c) At Administrative and Collateral Agent’s option, all principal,
interest, fees, costs, expenses and other charges provided for in this Agreement
or the other Financing Agreements may be charged directly to the loan accounts
of Borrowers and Guarantors. Borrowers and Guarantors shall make all payments to
Administrative and Collateral Agent and the Lenders on the Obligations free and
clear of, and without deduction or withholding for or on account of, any setoff,
counterclaim, defense, duties, taxes (subject to the limitations provided for in
Section 6.5 hereof), levies, imposts, fees, deductions, withholding,
restrictions or

59



--------------------------------------------------------------------------------



 




conditions of any kind. If after receipt of any payment of, or proceeds of
Collateral applied to the payment of, any of the Obligations, Administrative and
Collateral Agent or any Lender is required to surrender or return such payment
or proceeds to any Person for any reason, then the Obligations intended to be
satisfied by such payment or proceeds shall be reinstated and continue and this
Agreement shall continue in full force and effect as if such payment or proceeds
had not been received by such Person. Borrowers and Guarantors shall be liable
to pay to Administrative and Collateral Agent and Lenders, and each does hereby
indemnify and hold Administrative and Collateral Agent and each Lender harmless
for the amount of any payments or proceeds surrendered or returned, to the
extent such payments were required to be made under the terms of this Agreement.
This Section 6.4 shall remain effective notwithstanding any contrary action
which may be taken by Administrative and Collateral Agent or any Lender in
reliance upon such payment or proceeds. This Section 6.4 shall survive the
payment of the Obligations and the termination or non-renewal of this Agreement.
          (d) Except as otherwise provided with respect to Defaulting Lenders,
aggregate principal payments and interest payments shall be apportioned ratably
among the Lenders (according to their applicable Pro Rata Shares) and payments
of the fees (other than fees designated for Administrative and Collateral
Agent’s sole and separate account and fees otherwise payable in accordance with
the Fee Letter) shall, as applicable, be apportioned ratably among the Lenders.
     6.5 Taxes.
          (a) Any and all payments by or on behalf of any Borrower or any
Guarantor hereunder and under any other Financing Agreement shall be made in
accordance with Section 6.4 and free and clear of and without deduction or
withholding for or on account of any and all Taxes, excluding: (i) income taxes
imposed on the net income of any Lender (or any transferee or assignee of such
Lender, including any Participant, any such transferee or assignee being
referred to as a “Transferee”), (ii) franchise or similar taxes imposed on or
determined by reference to the net income of any Lender (or Transferee or
Participant), in each case by the United States of America or by the
jurisdiction under the laws of which such Lender (or Transferee or Participant)
(A) is organized or any political subdivision thereof or (B) has its applicable
lending office located and (iii) to the extent that such tax results from a
change in the circumstances of the Lender (or any Transferee or Participant),
including a change in the residence, place of organization, or principal place
of business of the Lender (or any Transferee or Participant), or change in the
branch or lending office of the Lender (or Transferee or Participant)
(collectively, “Excluded Taxes”). In addition, Borrowers and Guarantors agree to
pay to the relevant Governmental Authority, in accordance with applicable law,
any Other Taxes.
          (b) If any Borrower or any Guarantor shall be required by law to
deduct or withhold in respect of any Taxes or Other Taxes from or in respect of
any sum payable hereunder to any Agent or any Lender, then:
               (i) the sum payable shall be increased as necessary so that after
making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section) such
Lender (or Administrative and

60



--------------------------------------------------------------------------------



 



Collateral Agent on behalf of such Lender) receives an amount equal to the sum
it would have received had no such deductions or withholdings been made;
               (ii) such Borrower or such Guarantor shall make such deductions
and withholdings; and
               (iii) such Borrower or such Guarantor shall pay the full amount
deducted or withheld to the relevant taxing authority or other authority in
accordance with applicable law.
          (c) Within thirty (30) days after the date of any payment by any
Borrower or any Guarantor of Taxes or Other Taxes, such Person shall furnish to
Administrative and Collateral Agent the original or a certified copy of a
receipt evidencing payment thereof, or other evidence of payment reasonably
satisfactory to Administrative and Collateral Agent.
          (d) Each Borrower and each Guarantor will indemnify Administrative and
Collateral Agent and each Lender (or Transferee) for the full amount of Taxes
and Other Taxes paid by Administrative and Collateral Agent or such Lender (or
Transferee, as the case may be). If Administrative and Collateral Agent or such
Lender (or Transferee) receives a refund in respect of any Taxes or Other Taxes
for which Lender (or Transferee) has received payment from any Borrower or any
Guarantor hereunder, so long as no Default or Event of Default shall exist or
have occurred and be continuing, Administrative and Collateral Agent or such
Lender (as the case may be) shall credit to the loan account of Borrowers the
amount of such refund plus any interest received (but only to the extent of
indemnity payments made, or additional amounts paid, by any Borrower or any
Guarantor under this Section 6.5 with respect to the Taxes or Other Taxes giving
rise to such refund). If a Lender (or any Transferee) claims a tax credit in
respect of any Taxes for which it has been indemnified by any Borrower or any
Guarantor pursuant to this Section 6.5, such Lender will apply the amount of the
actual dollar benefit received by such Lender as a result thereof, as reasonably
calculated by Lender and net of all expenses related thereto, to the Loans. If
Taxes or Other Taxes were not correctly or legally asserted, Administrative and
Collateral Agent or such Lender shall, upon Administrative Borrower’s request
and at Borrowers’ expense, provide such documents to Borrowers as Administrative
Borrower may reasonably request, to enable Borrowers to contest such Taxes or
Other Taxes pursuant to appropriate proceedings then available to Borrowers (so
long as providing such documents shall not, in the good faith determination of
Administrative and Collateral Agent, have a reasonable likelihood of resulting
in any liability of Administrative and Collateral Agent or any Lender).
          (e) In the event any Lender or Transferee is organized under the laws
of a jurisdiction other than the United States, any State thereof or the
District of Columbia (a “Non-U.S. Lender”) such Non-U.S. Lender shall deliver to
Adminsitrative Borrower two (2) accurate, complete and signed copies of
(i) either United States Internal Revenue Service Form W-8ECI or successor form
or Form W-8BEN or successor form, or (ii) in the case of a Non-U.S. Lender
claiming exemption from U.S. Federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a Form
W-8BEN, or any subsequent versions thereof or successors thereto (and, if such
Non-U.S. Lender delivers a Form W-8BEN, a certificate representing that such
Non-U.S. Lender is not a bank for purposes of Section 881(c)

61



--------------------------------------------------------------------------------



 



of the Code, is not a ten (10%) percent shareholder (within the meaning of
Section 881(c)(3)(B) of the Code) of any Borrower or any Guarantor and is not a
controlled foreign corporation described in Section 881(c)(3)(C) of the Code),
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from U.S. Federal withholding tax on payments by any Borrower or any
Guarantor under this Agreement and the other Financing Agreements. Such forms
shall be delivered by any Non-U.S. Lender on or before the date it becomes a
party to this Agreement (or, in the case of a Transferee that is a Participant,
on or before the date such Participant becomes a Transferee hereunder) and on or
before the date, if any, such Non-U.S. Lender changes its applicable lending
office by designating a different lending office (a “New Lending Office”). In
addition, a Non-U.S. Lender shall promptly deliver such new forms as are
required by the Code or the regulations issued thereunder to claim exemption
from, or reduction in the rate of, U.S. Federal withholding tax upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Notwithstanding any other provision of this Section 6.5(e), a Non-U.S.
Lender shall not be required to deliver any form pursuant to this Section 6.5(e)
that such Non-U.S. Lender is not legally able to deliver. Each Lender (or
Transferee) that is a “United States person,” as that term is defined under
Section 7701(a)(30) of the Code, other than a Lender (or Transferee) that may be
treated as an exempt recipient based on the indicators described in Treasury
Regulation Section 1.6049-4(c)(1)(ii), agrees that it will, no later than the
date it becomes a party to this Agreement, deliver to Administrative Borrower
and Administrative and Collateral Agent two (2) accurate, complete and signed
copies of United States Internal Revenue Service Form W-9 or successor form
stating that it is entitled to an exemption from United States backup
withholding tax. Notwithstanding the foregoing, any failure by any Lender to
deliver any tax form set forth above shall not excuse or otherwise affect any
Borrower’s or any Guarantor’s performance of its obligations under this
Agreement except as set forth in Section 6.5(f)(ii) below.
          (f) Borrowers and Guarantors shall not be required to indemnify any
Lender or to pay any additional amounts to any Lender, in respect of United
States Federal withholding tax pursuant to subsections (a) or (d) above to the
extent that (i) the obligation to withhold amounts with respect to United States
Federal withholding tax was applicable on the date such Non-U.S. Lender became a
party to this Agreement (or, in the case of a Transferee, on the date such
Person became a Transferee hereunder) or, with respect to payments to a New
Lending Office, the date such Non-U.S. Lender designated such New Lending Office
with respect to a Loan; provided, that, this subsection (f) shall not apply
(A) to any Transferee or New Lending Office that becomes a Transferee or New
Lending Office as a result of an assignment, participation, transfer or
designation made at the request of any Borrower or any Guarantor and (B) to the
extent the indemnity payment or additional amounts any Transferee, acting
through a New Lending Office, would be entitled to receive (without regard to
this subsection (f)) do not exceed the indemnity payment or additional amounts
that the person making the assignment, participation or transfer to such
Transferee making the designation of such New Lending Office, would have been
entitled to receive in the absence of such assignment, participation, transfer
or designation or (ii) the obligation to pay such additional amounts would not
have arisen but for a failure by such Lender to comply with the provisions of
subsection (e) above.
     6.6 Authorization to Make Loans. Administrative and Collateral Agent and
each Lender is authorized to provide Loans based upon telephonic or other
instructions received from anyone purporting to be an officer of any Borrower or
other authorized person or, at the

62



--------------------------------------------------------------------------------



 



discretion of Administrative and Collateral Agent or any Lender, if such Loans
are necessary to satisfy any Obligations. All requests for Loans hereunder shall
specify the date on which the requested Loan is to be made (or in the case of
Letter of Credit Accommodations, established), which day shall be a Business
Day, and the amount of the requested Loan. Requests received after 12:00 noon
New York time on any day shall be deemed to have been made as of the opening of
business on the immediately following Business Day. Subject to all applicable
provisions of the Agreement regarding the conditions to providing Loans,
requests for Loans received prior to 12:00 noon New York time on a Business Day
shall be made by the close of business on such Business Day. All Loans under
this Agreement shall be conclusively presumed to have been made to, and at the
request of and for the benefit of, Borrowers when deposited to the credit of any
Borrower or otherwise disbursed or established in accordance with the
instructions of any Borrower or in accordance with the terms and conditions of
this Agreement.
     6.7 Use of Proceeds. All Loans made or provided by or on behalf of Lenders
to Borrowers pursuant to the provisions hereof shall be used by Borrowers only
for general operating, working capital and other proper corporate purposes of
Borrowers not otherwise prohibited by the terms hereof. None of the proceeds
will be used, directly or indirectly, for the purpose of purchasing or carrying
any margin security or for the purposes of reducing or retiring any indebtedness
which was originally incurred to purchase or carry any margin security or for
any other purpose which might cause any of the Loans to be considered a “purpose
credit” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System, as amended.
     6.8 Pro Rata Treatment. Except to the extent otherwise provided in this
Agreement: (a) the making and conversion of Revolving Loans shall be made among
the Revolving Loan Lenders based on their respective Pro Rate Shares thereof,
and the making of Term Loans shall be made among the Revolving Loan Lenders
based on their respective Pro Rate Shares thereof; and (b) each payment on
account of any Obligations to or for the account of one or more of Lenders in
respect of any Obligations due on a particular day shall be allocated among the
Lenders entitled to such payments based on their respective Pro Rata Shares and
shall be distributed accordingly.
     6.9 Sharing of Payments, Etc.
          (a) Each Borrower and each Guarantor agrees that, in addition to (and
without limitation of) any right of setoff, banker’s lien or counterclaim any
Agent or Lender may otherwise have, each Lender shall be entitled, at its option
(but subject, as among Agents and Lenders, to the provisions of Section 6.9(b)
hereof), to offset balances held by it for the account of such Borrower or such
Guarantor at any of its offices, in dollars or in any other currency, against
any principal of or interest on any Loans owed to such Lender or any other
amount payable to such Lender hereunder, that is not paid when due (regardless
of whether such balances are then due to such Borrower or such Guarantor), in
which case it shall promptly notify Administrative Borrower and Administrative
and Collateral Agent thereof; provided, that, such Lender’s failure to give such
notice shall not affect the validity thereof.
          (b) If any Lender (including Administrative and Collateral Agent)
shall obtain from any Borrower or any Guarantor payment of any principal of or
interest on any Loan owing

63



--------------------------------------------------------------------------------



 



to it or payment of any other amount under this Agreement or any other Financing
Agreement through the exercise (in accordance with the terms hereof) of any
right of setoff, banker’s lien or counterclaim or similar right or otherwise
(other than from Administrative and Collateral Agent as provided herein), and,
as a result of such payment, such Lender shall have received more than its Pro
Rata Share of the principal of the Loans or more than its share of such other
amounts then due hereunder or thereunder by any Borrower or any Guarantor to
such Lender than the percentage thereof received by any other Lender, it shall
promptly pay to Administrative and Collateral Agent, for the benefit of Lenders,
the amount of such excess and simultaneously purchase from such other Lenders a
participation in the Loans or such other amounts, respectively, owing to such
other Lenders (or such interest due thereon, as the case may be) in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all Lenders shall share the benefit of such excess
payment (net of any expenses that may be incurred by such Lender in obtaining or
preserving such excess payment) in accordance with their respective Pro Rata
Shares or as otherwise agreed by Lenders. To such end all Lenders shall make
appropriate adjustments among themselves (by the resale of participation sold or
otherwise) if such payment is rescinded or must otherwise be restored.
          (c) Each Borrower and each Guarantor agrees that any Lender so
purchasing a participation pursuant to subsection (b) above (or direct interest)
may exercise, in a manner consistent with this Section, all rights of setoff,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans or other amounts (as
the case may be) owing to such Lender in the amount of such participation.
          (d) Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other Indebtedness or
obligation of any Borrower or any Guarantor. If, under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a setoff to which this Section applies, such Lender shall, to the
extent practicable, assign such rights to Administrative and Collateral Agent,
for itself and the ratable benefit of the Lenders and the Bank Product
Providers, and, in any event, exercise its rights in respect of such secured
claim in a manner consistent with the rights of Lenders entitled under this
Section to share in the benefits of any recovery on such secured claim.
     6.10 Settlement Procedures.
          (a) In order to administer the Credit Facility in an efficient manner
and to minimize the transfer of funds between Administrative and Collateral
Agent and Lenders, Administrative and Collateral Agent may, subject to the terms
of this Section, make available, on behalf of Lenders, the full amount of the
Loans requested or charged to any Borrower’s loan account or otherwise to be
advanced by Lenders pursuant to the terms hereof, without any requirement of
prior notice to Lenders of the proposed Loans.
          (b) With respect to all Revolving Loans made by Administrative and
Collateral Agent on behalf of Revolving Loan Lenders as provided in this
Section, the amount of each Revolving Loan Lender’s Pro Rata Share of the
outstanding Revolving Loans shall be computed weekly, and shall be adjusted
upward or downward on the basis of the amount of the outstanding Revolving Loans
as of 5:00 p.m. New York time on the Business Day immediately

64



--------------------------------------------------------------------------------



 



preceding the date of each settlement computation; provided, that,
Administrative and Collateral Agent retains the absolute right at any time or
from time to time to make the above described adjustments at intervals more
frequent than weekly, but in no event more than twice in any week.
Administrative and Collateral Agent shall deliver to each of the Revolving Loan
Lenders after the end of each week, or at such lesser period or periods as
Administrative and Collateral Agent shall determine, a summary statement of the
amount of outstanding Revolving Loans for such period (such week or lesser
period or periods being hereinafter referred to as a “Settlement Period”). If
the summary statement is sent by Administrative and Collateral Agent and
received by a Revolving Loan Lender prior to 2:00 p.m. New York time, then such
Revolving Loan Lender shall make the settlement transfer described in this
Section by no later than 2:00 p.m. New York time on the next Business Day
following the date of receipt. If, as of the end of any Settlement Period, the
amount of a Lender’s Pro Rata Share of the outstanding Revolving Loans is more
than such Lender’s Pro Rata Share of the outstanding Revolving Loans as of the
end of the previous Settlement Period, then such Lender shall forthwith (but in
no event later than the time set forth in the preceding sentence) transfer to
Administrative and Collateral Agent by wire transfer in immediately available
funds the amount of the increase. Alternatively, if the amount of a Lender’s Pro
Rata Share of the outstanding Revolving Loans in any Settlement Period is less
than the amount of such Lender’s Pro Rata Share of the outstanding Revolving
Loans for the previous Settlement Period, Administrative and Collateral Agent
shall forthwith transfer to such Lender by wire transfer in immediately
available funds the amount of the decrease. The obligation of each of the
Revolving Loan Lenders to transfer such funds and effect such settlement shall
be irrevocable and unconditional and without recourse to or warranty by
Administrative and Collateral Agent. Each of Administrative and Collateral Agent
and Revolving Loan Lenders agrees to mark its books and records at the end of
each Settlement Period to show at all times the dollar amount of its Pro Rate
Share of the outstanding Revolving Loans and Letter of Credit Accommodations.
Each Revolving Loan Lender shall only be entitled to receive interest on its Pro
Rata Share of the Loans to the extent such Loans have been funded by such
Lender. Because the Administrative and Collateral Agent on behalf of Revolving
Loan Lenders may be advancing and/or may be repaid Revolving Loans prior to the
time when Lenders will actually advance and/or be repaid such Revolving Loans,
interest with respect to Revolving Loans shall be allocated by Administrative
and Collateral Agent in accordance with the amount of Revolving Loans actually
advanced by and repaid to each Revolving Loan Lender and the Administrative and
Collateral Agent and shall accrue from and including the date such Revolving
Loans are so advanced to but excluding the date such Revolving Loans are either
repaid by Borrowers or actually settled with the applicable Lender as described
in this Section.
          (c) To the extent that Administrative and Collateral Agent has made
any such amounts available and the settlement described above shall not yet have
occurred, upon repayment of any Loans by Borrowers, Administrative and
Collateral Agent may apply such amounts repaid directly to any amounts made
available by any Administrative and Collateral Agent pursuant to this Section.
In lieu of weekly or more frequent settlements, Administrative and Collateral
Agent may at any time require each Lender to provide Administrative and
Collateral Agent with immediately available funds representing its Pro Rata
Share of each Loan, prior to Administrative and Collateral Agent’s disbursement
of such Loan to Borrowers. In such event, all Loans under this Agreement shall
be made by the Lenders simultaneously and proportionately to their Pro Rata
Shares. No Lender shall be responsible for any default by any

65



--------------------------------------------------------------------------------



 



other Lender in the other Lender’s obligation to make a Loan requested hereunder
nor shall the Revolving Loan Commitment of any Revolving Loan Lender be
increased or decreased as a result of the default by any other Lender in the
other Lender’s obligation to make a Loan hereunder.
          (d) If Administrative and Collateral Agent is not funding a particular
Loan to Borrowers pursuant to this Section on any day, Administrative and
Collateral Agent may assume that each Lender will make available to
Administrative and Collateral Agent such Lender’s Pro Rata Share of the
Revolving Loan requested or otherwise made on such day and Administrative and
Collateral Agent may, in its discretion, but shall not be obligated to, cause a
corresponding amount to be made available to Borrowers on such day. If
Administrative and Collateral Agent makes such corresponding amount available to
Borrowers and such corresponding amount is not in fact made available to
Administrative and Collateral Agent by such Lender, Administrative and
Collateral Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon for each day from the
date such payment was due until the date such amount is paid to Administrative
and Collateral Agent at the interest rate provided for in Section 3.1 hereof.
During the period in which such Lender has not paid such corresponding amount to
Administrative and Collateral Agent, notwithstanding anything to the contrary
contained in this Agreement or any of the other Financing Agreements, the amount
so advanced by Administrative and Collateral Agent to Borrowers shall, for all
purposes hereof, be a Loan made by Administrative and Collateral Agent for its
own account. Upon any such failure by a Lender to pay Administrative and
Collateral Agent, Administrative and Collateral Agent shall promptly thereafter
notify Administrative Borrower of such failure and Borrowers shall immediately
pay such corresponding amount to Administrative and Collateral Agent for its own
account. A Lender who fails to pay Administrative and Collateral Agent its Pro
Rata Share of any Loans made available by the Administrative and Collateral
Agent on such Lender’s behalf, or any Lender who fails to pay any other amount
owing to Administrative and Collateral Agent, is a “Defaulting Lender”.
Administrative and Collateral Agent shall not be obligated to transfer to a
Defaulting Lender any payments made by or on behalf of any Borrower or any
Guarantor to Administrative and Collateral Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder. Amounts payable to a Defaulting Lender shall instead be paid
to or retained by Administrative and Collateral Agent. Administrative and
Collateral Agent may hold and, in its discretion, re-lend to Borrowers the
amount of all such payments received or retained by it for the account of such
Defaulting Lender. For purposes of voting or consenting to matters with respect
to this Agreement and the other Financing Agreements and determining Pro Rata
Shares, such Defaulting Lender shall be deemed not to be a Lender and such
Defaulting Lender’s Revolving Loan Commitment shall be deemed to be zero (0).
This Section shall remain effective with respect to a Defaulting Lender until
such default is cured. The operation of this Section shall not be construed to
increase or otherwise affect the Revolving Loan Commitment of any Lender, or
relieve or excuse the performance by any Borrower or any Guarantor of their
duties and obligations hereunder.
          (e) Nothing in this Section or elsewhere in this Agreement or the
other Financing Agreements shall be deemed to require Administrative and
Collateral Agent to advance funds on behalf of any Lender or to relieve any
Lender from its obligation to fulfill its Revolving Loan Commitment hereunder or
to prejudice any rights that any Borrower may have

66



--------------------------------------------------------------------------------



 



against any Lender as a result of any default by any Lender hereunder in
fulfilling its Revolving Loan Commitment.
     6.11 Obligations Several; Independent Nature of Lenders’ Rights. The
obligation of each Lender hereunder is several, and no Lender shall be
responsible for the obligation or commitment of any other Lender hereunder.
Nothing contained in this Agreement or any of the other Financing Agreements and
no action taken by the Lenders pursuant hereto or thereto shall be deemed to
constitute the Lenders to be a partnership, an association, a joint venture or
any other kind of entity. The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and subject to Section 12
hereof, each Lender shall be entitled to protect and enforce its rights arising
out of this Agreement and it shall not be necessary for any other Lender to be
joined as an additional party in any proceeding for such purpose.
     6.12 Appointment of Administrative Borrower as Agent for Requesting Loans
and Receipts of Loans and Statements.
          (a) Each Borrower hereby irrevocably appoints and constitutes
Administrative Borrower as its agent and attorney-in-fact to request and receive
Loans and Letter of Credit Accommodations pursuant to this Agreement and the
other Financing Agreements from Administrative and Collateral Agent or any
Lender in the name or on behalf of such Borrower. Administrative and Collateral
Agent and Lenders may disburse the Loans to such bank account of Administrative
Borrower or a Borrower or otherwise make such Loans to a Borrower and provide
such Letter of Credit Accommodations to a Borrower as Administrative Borrower
may designate or direct, without notice to any other Borrower or Guarantor.
Notwithstanding anything to the contrary contained herein, Administrative and
Collateral Agent may at any time and from time to time require that Loans to or
for the account of any Borrower be disbursed directly to an operating account of
such Borrower.
          (b) Administrative Borrower hereby accepts the appointment by
Borrowers to act as the agent and attorney-in-fact of Borrowers pursuant to this
Section 6.12. Administrative Borrower shall ensure that the disbursement of any
Loans to each Borrower requested by or paid to or for the account of a Borrower,
or the issuance of any Letter of Credit Accommodations for a Borrower hereunder,
shall be paid to or for the account of such Borrower.
          (c) Each Borrower and each Guarantor hereby irrevocably appoints and
constitutes Administrative Borrower as its agent to receive statements on
account and all other notices from Administrative and Collateral Agent and
Lenders with respect to the Obligations or otherwise under or in connection with
this Agreement and the other Financing Agreements.
          (d) Any notice, election, representation, warranty, agreement or
undertaking by or on behalf of any other Borrower or any Guarantor by
Administrative Borrower shall be deemed for all purposes to have been made by
such Borrower or such Guarantor, as the case may be, and shall be binding upon
and enforceable against such Borrower or such Guarantor to the same extent as if
made directly by such Borrower or such Guarantor.

67



--------------------------------------------------------------------------------



 



          (e) No purported termination of the appointment of Administrative
Borrower as agent as aforesaid shall be effective, except after ten (10) days’
prior written notice to Administrative and Collateral Agent.
SECTION 7. COLLATERAL REPORTING AND COLLATERAL COVENANTS
     7.1 Collateral Reporting.
          (a) Borrowers shall provide Administrative and Collateral Agent with
the following documents in a form satisfactory to Administrative and Collateral
Agent:
               (i) on a monthly basis, a schedule of sales made, credits issued
and cash received;
               (ii) as soon as possible after the end of each month (but in any
event within ten (10) days after the end thereof), on a monthly basis,
(A) perpetual inventory reports, (B) inventory reports by location and category
(including identifying Inventory at locations owned and operated by third
parties, inventory held by any Borrower or any Guarantor on consignment and
Inventory of any Borrower or any Guarantor held by third Persons on
consignment), (C) agings of accounts payable (and including information
indicating the status of payments to owners and lessors of the leased premises
of any Borrower or any Guarantor) and (D) agings of accounts receivable
(together with a reconciliation to the previous month’s aging and general
ledger);
               (iii) weekly, a detailed calculation of the Borrowing Base;
provided, however, if at any time Excess Availability is less then $70,000,000
and until such time as Excess Availability has thereafter been $70,000,000 or
more for 5 consecutive Business Days, Borrowers shall provide Administrative and
Collateral Agent with a detailed calculation of the Borrowing Base on a daily
basis.
               (iv) upon Administrative and Collateral Agent’s reasonable
request, (A) copies of customer statements, purchase orders, sales invoices and
credit memos, remittance advices and reports, and copies of deposit slips and
bank statements, (B) copies of shipping and delivery documents and (C) copies of
purchase orders, invoices and delivery documents for Inventory and Equipment
acquired by any Borrower or any Guarantor; and
               (v) such additional, interim or other reports, schedules and
calculations (and backup documentation therefor) with regard to the Collateral
as Administrative and Collateral Agent may reasonably request from time to time.
          (b) If any Borrower’s or any Guarantor’s records or reports of the
Collateral are prepared or maintained by an accounting service, contractor,
shipper or other agent, such Borrower and such Guarantor hereby irrevocably
authorizes such service, contractor, shipper or agent to deliver such records,
reports, and related documents to Administrative and Collateral Agent as it may
reasonably request and, at any time an Event of Default exists, to follow
Administrative and Collateral Agent’s instructions with respect to further
services at such time.

68



--------------------------------------------------------------------------------



 



     7.2 Accounts Covenants.
          (a) Borrowers shall notify Administrative and Collateral Agent
promptly of: (i) any material delay in any Borrower’s performance of any of its
material obligations to any account debtor or the assertion of any claims,
offsets, defenses or counterclaims by any account debtor, or any disputes with
account debtors, or any settlement, adjustment or compromise thereof in excess
of $1,500,000 in any one case or $2,500,000 in the aggregate at any one time;
(ii) all material adverse information relating to the financial condition of any
account debtor known to any Borrower or any Guarantor; and (iii) any event or
circumstance which, to any Borrower’s or any Guarantor’s knowledge would cause
Administrative and Collateral Agent to consider any then existing Accounts
reported as part of the Borrowing Base as no longer constituting Eligible
Accounts. No credit, discount, allowance or extension or agreement for any of
the foregoing shall be granted by any Borrower or any Guarantor to any account
debtor without Administrative and Collateral Agent’s consent, except as
generally consistent with the past practices of the Purchased Business or as set
forth in the schedules delivered to Administrative and Collateral Agent pursuant
to Section 7.1(a) above. So long as no Event of Default exists or has occurred
and is continuing, Borrowers and Guarantors shall have the exclusive right to
settle, adjust or compromise any claim, offset, counterclaim or dispute with any
account debtor. At any time that an Event of Default exists, Administrative and
Collateral Agent shall, at its option, notify Administrative Borrower that it
intends to, and thereafter shall, have the exclusive right to settle, adjust or
compromise any claim, offset, counterclaim or dispute with account debtors or
grant any credits, discounts or allowances.
          (b) With respect to each Account: (i) the amounts shown on any invoice
delivered to Administrative and Collateral Agent or schedule thereof delivered
to Administrative and Collateral Agent shall be true and complete, (ii) no
payments shall be made thereon except payments immediately deposited or remitted
to a Collection Account or otherwise delivered to Administrative and Collateral
Agent pursuant to the terms of this Agreement, (iii) in the case of Eligible
Accounts there shall be no setoffs, deductions, contras, defenses, counterclaims
or disputes existing or asserted with respect thereto except those generally
consistent with the past practices of the Purchased Business or as reported to
Administrative and Collateral Agent in accordance with the terms of this
Agreement, and (iv) none of the transactions giving rise thereto will violate
any applicable foreign, Federal, State, Provincial or local laws or regulations,
all documentation relating thereto will be legally sufficient under such laws
and regulations and all such documentation will be legally enforceable in
accordance with its terms, except as enforceability thereof may be limited by
insolvency laws affecting the rights of creditors generally.
          (c) Administrative and Collateral Agent shall have the right at any
time or times (but, so long as no Default or Event of Default shall exist,
subject to reasonable intervals consistent with Administrative and Collateral
Agent’s customary practices), in the name of a nominee of Administrative and
Collateral Agent, or if Administrative and Collateral Agent shall otherwise
determine that it is necessary or desirable to do so, then in the name of
Administrative and Collateral Agent, to verify the validity, amount or any other
matter relating to any Account or other Collateral, by mail, telephone,
facsimile transmission or otherwise.

69



--------------------------------------------------------------------------------



 



     7.3 Inventory Covenants. With respect to the Inventory: (a) each Borrower
and each Guarantor shall at all times maintain inventory records reasonably
satisfactory to Administrative and Collateral Agent, keeping correct and
accurate records itemizing and describing the kind, type, quality and quantity
of Inventory, such Borrower’s or such Guarantor’s cost therefor and daily
withdrawals therefrom and additions thereto; (b) Borrowers and Guarantors shall
conduct a physical count of the Inventory at least once each year (which may be
done by way of a cycle count), but at any time or times as Administrative and
Collateral Agent may reasonably request during the existence of an Event of
Default, and promptly following such physical inventory shall supply
Administrative and Collateral Agent with a report in the form and with such
specificity as may be reasonably satisfactory to Administrative and Collateral
Agent concerning such physical count; (c) Borrowers and Guarantors shall not
remove any Inventory from the locations set forth or permitted herein, without
the prior written consent of Administrative and Collateral Agent, except for
sales of Inventory in the ordinary course of its business and except to move
Inventory directly from one location set forth or permitted herein to another
such location and except for Inventory shipped from the manufacturer thereof to
such Borrower or such Guarantor which is in transit to the locations set forth
or permitted herein; (d) upon Administrative and Collateral Agent’s request,
Borrowers shall, at their expense, no more than once in any twelve (12) month
period, but at any time or times as Administrative and Collateral Agent may
request on or after an Event of Default, deliver or cause to be delivered to
Administrative and Collateral Agent a full written appraisal as to the Inventory
in form, scope and methodology reasonably acceptable to Administrative and
Collateral Agent and by an appraiser acceptable to Administrative and Collateral
Agent, addressed to Administrative and Collateral Agent and Lenders and upon
which Administrative and Collateral Agent and Lenders are expressly permitted to
rely; (e) Borrowers and Guarantors shall produce, use, store and maintain the
Inventory with all reasonable care and caution and in accordance with applicable
standards of any insurance and in conformity with applicable laws (including the
requirements of the Federal Fair Labor Standards Act of 1938, as amended and all
rules, regulations and orders related thereto); (f) none of the Inventory or
other Collateral constitutes farm products or the proceeds thereof;
(g) Borrowers and Guarantors will hold Agents and each Lender harmless from and
indemnify each of them with respect to all liability arising from or relating to
the production, use, sale or other disposition of the Inventory unless such
liability arises from the gross negligence or willful misconduct of such Agent
or Lender; (h) except as disclosed to Administrative and Collateral Agent in
writing or to the extent accounted for in the determination of the Net Orderly
Liquidation Value, Borrowers and Guarantors shall not sell Inventory to any
customer on approval, or any other basis which entitles the customer to return
or may obligate any Borrower or any Guarantor to repurchase such Inventory
(excluding customary warranty terms and returns accepted by such Borrower or
such Guarantor in the ordinary course of business); (i) Borrowers shall keep the
Eligible Inventory in good and marketable condition; and (j) Borrowers and
Guarantors shall not, without prior written notice to Administrative and
Collateral Agent or the specific identification of such Inventory with respect
thereto provided by Administrative Borrower to Administrative and Collateral
Agent pursuant to Section 7.1(a) hereof, acquire or accept any Inventory on
consignment or approval.
     7.4 Equipment and Real Property Covenants. With respect to the Equipment
and/or Real Property: (a) upon Administrative and Collateral Agent’s request
after an Event of Default, Borrowers shall deliver or cause to be delivered to
Administrative and Collateral Agent written appraisals as to the Equipment in
form, scope and methodology acceptable to Administrative and

70



--------------------------------------------------------------------------------



 



Collateral Agent and by an appraiser acceptable to Administrative and Collateral
Agent, addressed to Administrative and Collateral Agent and Lenders and upon
which Administrative and Collateral Agent and Lenders are expressly permitted to
rely; (b) except where failure to do so could not reasonably be expected to
cause a Material Adverse Change, each Borrower and each Guarantor shall keep the
Equipment in good order, repair, running and marketable condition (ordinary wear
and tear excepted); (c) Borrowers and Guarantors shall use the Equipment and
Real Property with all commercially reasonable care and caution and in
accordance with applicable standards of any insurance and in conformity with all
applicable laws; (d) the Equipment is and shall be used in the business of
Borrowers and Guarantors and not for personal, family, household or farming use;
(e) Borrowers and Guarantors shall not remove any Equipment from the locations
set forth or permitted herein, except to the extent necessary to have any
Equipment repaired or maintained in the ordinary course of its business or to
move Equipment directly from one location set forth or permitted herein to
another such location and except for the movement of motor vehicles used by or
for the benefit of such Borrower or such Guarantor in the ordinary course of
business; (f) the Equipment is now and shall remain personal property and
Borrowers and Guarantors shall not permit any of the Equipment to be or become a
part of or affixed to real property; and (g) each Borrower and each Guarantor
assumes all responsibility and liability arising from the use of the Equipment
and Real Property.
     7.5 Power of Attorney. Each Borrower and each Guarantor hereby irrevocably
designates and appoints Administrative and Collateral Agent (and all Persons
designated by Administrative and Collateral Agent) as such Borrower’s or such
Guarantor’s true and lawful attorney-in-fact, and authorizes Administrative and
Collateral Agent, in such Borrower’s, such Guarantor’s or Administrative and
Collateral Agent’s name, to: (a) at any time an Event of Default exists or has
occurred and is continuing (i) demand payment on Receivables or other
Collateral, (ii) enforce payment of Receivables by legal proceedings or
otherwise, (iii) exercise all of such Borrower’s or such Guarantor’s rights and
remedies to collect any Receivable or other Collateral, (iv) sell or assign any
Receivable upon such terms, for such amount and at such time or times as
Administrative and Collateral Agent deems advisable, (v) settle, adjust,
compromise, extend or renew an Account, (vi) discharge and release any
Receivable, (vii) prepare, file and sign such Borrower’s or such Guarantor’s
name on any proof of claim in bankruptcy or other similar document against an
account debtor or other obligor in respect of any Receivables or other
Collateral, (viii) notify the post office authorities to change the address for
delivery of remittances from account debtors or other obligors in respect of
Receivables or other proceeds of Collateral to an address designated by
Administrative and Collateral Agent, and open and dispose of all mail addressed
to such Borrower or such Guarantor and handle and store all mail relating to the
Collateral; and (ix) do all acts and things which are necessary, in
Administrative and Collateral Agent’s determination, to fulfill such Borrower’s
or such Guarantor’s obligations under this Agreement and the other Financing
Agreements and (b) at any time during a Blocked Account Activation Period or
during the existence of an Event of Default, to (i) take control in any manner
of any item of payment in respect of Receivables or constituting Collateral or
otherwise received in or for deposit in the Blocked Accounts or otherwise
received by Administrative and Collateral Agent or any Lender, (ii) have access
to any lockbox or postal box into which remittances from account debtors or
other obligors in respect of Receivables or other proceeds of Collateral are
sent or received, (iii) endorse such Borrower’s or such Guarantor’s name upon
any items of payment in respect of Receivables or constituting Collateral or
otherwise received by or on behalf of Administrative and Collateral Agent or any
Lender and

71



--------------------------------------------------------------------------------



 



deposit the same in Administrative and Collateral Agent’s or a Lender’s account
for application to the Obligations, (iv) endorse such Borrower’s or such
Guarantor’s name upon any chattel paper, document, instrument, invoice, or
similar document or agreement relating to any Receivable or any goods pertaining
thereto or any other Collateral, including any warehouse or other receipts, or
bills of lading and other negotiable or non-negotiable documents, (v) clear
Inventory the purchase of which was financed with Letter of Credit
Accommodations through U.S. Customs or foreign export control authorities in
such Borrower’s or such Guarantor’s name, Administrative and Collateral Agent’s
name or the name of Administrative and Collateral Agent’s designee, and to sign
and deliver to customs officials powers of attorney in such Borrower’s or such
Guarantor’s name for such purpose, and to complete in such Borrower’s, such
Guarantor’s or Administrative and Collateral Agent’s name, any order, sale or
transaction, obtain the necessary documents in connection therewith and collect
the proceeds thereof, (vi) sign such Borrower’s or such Guarantor’s name on any
verification of Receivables and notices thereof to account debtors or any
secondary obligors or other obligors in respect thereof. Each Borrower and each
Guarantor hereby releases Administrative and Collateral Agent and each Lender
and its officers, employees and designees from any liabilities arising from any
act or acts under this power of attorney and in furtherance thereof, whether of
omission or commission, except as a result of Administrative and Collateral
Agent’s or such Lender’s own gross negligence or willful misconduct as
determined pursuant to a final non-appealable order of a court of competent
jurisdiction.
     7.6 Right to Cure. Administrative and Collateral Agent may, at its option,
(a) upon reasonable prior notice to Administrative Borrower, cure any default by
any Borrower or any Guarantor under any material agreement with a third party
that affects the Collateral, its value or the ability of Administrative and
Collateral Agent or any Lender to collect, sell or otherwise dispose of the
Collateral or the rights and remedies of Administrative and Collateral Agent or
any Lender therein or the ability of any Borrower or any Guarantor to perform
its obligations hereunder or under the other Financing Agreements, (b) upon
reasonable prior notice to Administrative Borrower, pay or bond on appeal any
judgment entered against any Borrower or any Guarantor, (c) after failure by any
Borrower or any Guarantor to do so pursuant to the terms of this Agreement,
discharge taxes, liens, security interests or other encumbrances at any time
levied on or existing with respect to the Collateral and (d) upon reasonable
prior notice to Administrative Borrower, pay any amount, incur any expense or
perform any act which, in Administrative and Collateral Agent’s judgment, is
necessary or appropriate to preserve, protect, insure or maintain the Collateral
and the rights of Administrative and Collateral Agent and Lenders with respect
thereto. Administrative and Collateral Agent and Lenders may add any amounts so
expended to the Obligations and charge Borrowers’ accounts therefor, such
amounts to be repayable by Borrowers on demand. Administrative and Collateral
Agent and Lenders shall be under no obligation to effect such cure, payment or
bonding and shall not, by doing so, be deemed to have assumed any obligation or
liability of any Borrower or any Guarantor. Any payment made or other action
taken by Administrative and Collateral Agent or any Lender under this Section
shall be without prejudice to any right to assert an Event of Default hereunder
and to proceed accordingly.
     7.7 Access to Premises. From time to time as reasonably requested by
Administrative and Collateral Agent, at the cost and expense of Borrowers
(subject to applicable limitations thereon set forth in this Agreement,
including Section 9.20 hereof), (a) Administrative and

72



--------------------------------------------------------------------------------



 



Collateral Agent or its designee shall have complete access to all of each
Borrower’s and each Guarantor’s premises during normal business hours and after
not less than 2 Business Days’ notice to Administrative Borrower, or at any time
and without notice to any Borrower or any Guarantor if an Event of Default
exists or has occurred and is continuing, for the purposes of inspecting,
verifying and auditing the Collateral and all of each Borrower’s and each
Guarantor’s books and records, including the Records, and (b) each Borrower and
each Guarantor shall promptly furnish to Administrative and Collateral Agent
such copies of such books and records or extracts therefrom as Administrative
and Collateral Agent may reasonably request, and (c) Administrative and
Collateral Agent or its designee may use during normal business hours such of
any Borrower’s or any Guarantor’s personnel, equipment, supplies and premises as
may be reasonably necessary for the foregoing and if an Event of Default exists
or has occurred and is continuing for the collection of Receivables and
realization of other Collateral.
SECTION 8. REPRESENTATIONS AND WARRANTIES
          Each Borrower and each Guarantor hereby represents and warrants to
Agents and Lenders the following (which shall survive the execution and delivery
of this Agreement), the truth and accuracy of which are a continuing condition
to providing Loans to Borrowers:
     8.1 Corporate Existence; Power and Authority. Each Borrower and each
Guarantor is duly organized and in good standing under the laws of its state of
incorporation or formation and is duly qualified and in good standing in all
states or other jurisdictions where the nature and extent of the business
transacted by it or the ownership of assets makes such qualification necessary,
except for those jurisdictions in which the failure to so qualify would not
cause a Material Adverse Change. The execution, delivery and performance of this
Agreement, the other Financing Agreements and the transactions contemplated
hereunder and thereunder (a) are all within each Borrower’s and each Guarantor’s
corporate powers, (b) have been duly authorized, (c) are not in contravention of
law or the terms of any Borrower’s or any Guarantor’s certificate of
incorporation or formation, by-laws, partnership agreement, operating agreement,
or other organizational documentation, or any indenture, agreement or
undertaking to which such Borrower or such Guarantor is a party or by which such
Borrower or such Guarantor or its property are bound and (d) will not result in
the creation or imposition of, or require or give rise to any obligation to
grant, any lien, security interest, charge or other encumbrance upon any
property of such Borrower or such Guarantor except pursuant to the Financing
Agreements. This Agreement and the other Financing Agreements to which any
Borrower or any Guarantor is a party constitute legal, valid and binding
obligations of such Borrower and such Guarantor enforceable in accordance with
their respective terms except as such enforceability may be limited by
bankruptcy, insolvency, moratorium or similar laws limiting creditors’ rights
generally or by general equitable principles.
     8.2 Name; State of Organization; Chief Executive Office; Collateral
Locations.
          (a) The exact legal name of each Borrower and each Guarantor is as set
forth on the signature pages of this Agreement and in the Information
Certificate. No Borrower or Guarantor has, during the five years immediately
prior to the date of this Agreement, been known by or used any other corporate
or fictitious name or been a party to any merger or consolidation, or acquired
all or substantially all of the assets of any Person, or acquired any of

73



--------------------------------------------------------------------------------



 



its property or assets out of the ordinary course of business, except as set
forth in the Information Certificate.
          (b) Each Borrower and each Guarantor is an organization of the type
and organized in the jurisdiction set forth in the Information Certificate. The
Information Certificate accurately sets forth the organizational identification
number of each Borrower and each Guarantor or accurately states that such
Borrower or such Guarantor has none and accurately sets forth the federal
employer identification number of each Borrower and each Guarantor.
          (c) The chief executive office and mailing address of each Borrower
and each Guarantor and each Borrower’s and each Guarantor’s Records concerning
Accounts are located only at the address identified as such in the Information
Certificate and its only other places of business and the only other locations
of Collateral, if any, are the addresses set forth in such Information
Certificate, subject to the right of Borrowers and Guarantors to establish new
locations in accordance with Section 9.2 below. The Information Certificate
correctly identifies any of such locations which are not owned by any Borrower
or any Guarantor and sets forth the owners and/or operators thereof.
     8.3 Financial Statements. All financial statements relating to each
Borrower and each Guarantor which have been or may hereafter be delivered by any
Borrower or any Guarantor to Agents or any Lender have been prepared in
accordance with GAAP (except as to any interim financial statements, to the
extent such statements are subject to normal year-end adjustments and do not
include any notes) and fairly present the financial condition and the results of
operation of such Borrower or such Guarantor as at the dates and for the periods
set forth therein.
     8.4 Priority of Liens; Title to Properties. The security interests and
liens granted to Administrative and Collateral Agent, for itself and the ratable
benefit of the Lenders and the Bank Product Providers, under this Agreement and
the other Financing Agreements constitute valid and perfected first priority
liens and security interests in and upon the Collateral subject only to the
liens indicated on Schedule 8.4 hereto and the other liens permitted under
Section 9.8 hereof. Each Borrower and each Guarantor has good and marketable fee
simple title to or valid leasehold interests in all of its Real Property and
good, valid and merchantable title to all of its other properties and assets
subject to no liens, mortgages, pledges, security interests, encumbrances or
charges of any kind, except those granted to Administrative and Collateral
Agent, for itself and the ratable benefit of the Lenders and the Bank Product
Providers, and such others as are specifically listed on Schedule 8.4 hereto or
permitted under Section 9.8 hereof.
     8.5 Tax Returns. Except where failure to do so would not cause a Material
Adverse Change, each Borrower and each Guarantor has filed, or caused to be
filed, in a timely manner all tax returns, reports and declarations which are
required to be filed by it. All information in such tax returns, reports and
declarations is complete and accurate in all material respects. Except where
failure to do so would not cause a Material Adverse Change, each Borrower and
each Guarantor has paid or caused to be paid all taxes due and payable or
claimed due and payable in any assessment received by it, except taxes the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and available to such Borrower or such Guarantor and with
respect to which adequate reserves have been set aside on its books. Adequate
provision has been made for the payment of all accrued and unpaid Federal,
State,

74



--------------------------------------------------------------------------------



 



Provincial, county, local, foreign and other taxes whether or not yet due and
payable and whether or not disputed.
     8.6 Litigation. Except as set forth in the Information Certificate, there
is no present investigation by any Governmental Authority pending, or to the
best of any Borrower’s or any Guarantor’s knowledge threatened, against or
affecting any Borrower or any Guarantor, its or their assets or business and
there is no action, suit, proceeding or claim by any Person pending, or to the
best of any Borrower’s or any Guarantor’s knowledge threatened, against any
Borrower, any Guarantor or any of its or their assets or goodwill, or against or
affecting any transactions contemplated by this Agreement, which if adversely
determined against any Borrower or any Guarantor would cause a Material Adverse
Change.
     8.7 Compliance with Other Agreements and Applicable Laws. No Borrower or
Guarantor is in default under, or in violation of any of the terms of, any
agreement, contract, instrument, lease or other commitment to which it is a
party or by which it or any of its assets are bound where such default or
violation could reasonably be expected to cause a Material Adverse Change, and,
except where failure to do so would not cause a Material Adverse Change, each
Borrower and each Guarantor is in compliance with all applicable provisions of
laws, rules, regulations, licenses, permits, approvals and orders of any
foreign, Federal, State, Provincial or local Governmental Authority.
     8.8 Environmental Compliance.
          (a) Except as set forth on Schedule 8.8 hereto, to the best of each
Borrower’s and each Guarantor’s knowledge, no Borrower or Guarantor or any of
their respective Subsidiaries has generated, used, stored, treated, transported,
handled, disposed of or arranged for the disposal of any Hazardous Materials, on
or off its premises (whether or not owned by it) in any manner which at any time
violates any applicable Environmental Law or any license, permit, certificate,
approval or similar authorization thereunder and the operations of each
Borrower, each Guarantor and each of their respective Subsidiaries complies in
all respects with all Environmental Laws and all licenses, permits,
certificates, approvals and similar authorizations thereunder except, in each
case, where such violation or non-compliance could not reasonably be expected to
cause a Material Adverse Change.
          (b) Except as set forth on Schedule 8.8 hereto, there has been no
investigation, proceeding, complaint, order, directive, claim, citation or
written notice by any Governmental Authority or any other person nor is any
pending or to the best of each Borrower’s and each Guarantor’s knowledge
threatened, with respect to any material violation of the requirements of any
Environmental Law by any Borrower, any Guarantor or any Subsidiary of any
Borrower or any Guarantor or the release, spill or discharge, threatened or
actual, of any Hazardous Material or the generation, use, storage, treatment,
transportation, handling or disposal of any Hazardous Materials in material
violation of any Environmental Law or any other environmental matter, which has
caused or could reasonably be expected to cause a Material Adverse Change.
          (c) To the best of each Borrower’s and each Guarantor’s knowledge, no
Borrower or Guarantor or any of their respective Subsidiaries has any material
liability (contingent or otherwise) in connection with a release, spill or
discharge, threatened or actual, of

75



--------------------------------------------------------------------------------



 



any Hazardous Materials or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials in material violation of any Environmental Law which has caused or
could reasonably be expected to cause a Material Adverse Change.
          (d) Each Borrower, each Guarantor and each of their respective
Subsidiaries have all licenses, permits, certificates, approvals or similar
authorizations required to be obtained or filed in connection with the
operations of such Borrower, such Guarantor or such Subsidiary under any
Environmental Law where failure to obtain such permits has caused or could
reasonably be expected to cause a Material Adverse Change and all of such
licenses, permits, certificates, approvals or similar authorizations are valid
and in full force and effect where failure to have such permits has caused or
could reasonably be expected to cause a Material Adverse Change.
     8.9 Employee Benefits.
          (a) Each Plan is in substantial compliance with the applicable
provisions of ERISA, the Code and other Federal or State law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received or Borrowers
and Guarantors will file an application to receive a favorable determination
letter from the Internal Revenue Service within the remedial amendment period
prescribed by Section 401(b) of the Code and to the best of each Borrower’s and
each Guarantor’s knowledge, nothing has occurred which would cause the loss of
such qualification. Each Borrower and each Guarantor and their respective ERISA
Affiliates have made all required contributions to any Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan. As of December 31, 2003, the liabilities of all Plans
subject to Title IV of ERISA did not exceed the assets of all such Plans by more
than $17,500,000 (determined in accordance with the assumptions used for Plan
termination by the Pension Benefit Guaranty Corporation).
          (b) There are no pending, or to the best of each Borrower’s and each
Guarantor’s knowledge, threatened, claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan.
          (c) (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Borrower, Guarantor, or any of their respective ERISA Affiliates
have incurred or reasonably expect to incur, any material liability under Title
IV of ERISA with respect to any Plan (other than premiums due and not delinquent
under Section 4007 of ERISA and any contributions to be made timely under the
Code and ERISA); (iii) no Borrower, Guarantor or any of their respective ERISA
Affiliates have incurred or reasonably expect to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (iv) no Borrower, Guarantor or any of their
respective ERISA Affiliates have engaged in a transaction that could be subject
to Section 4069 or 4212(c) of ERISA.

76



--------------------------------------------------------------------------------



 



     8.10 Bank Accounts. All of the deposit accounts, investment accounts or
other accounts in the name of or used by any Borrower or any Guarantor
maintained at any bank or other financial institution are set forth in the
Information Certificate of such Borrower or such Guarantor, subject to the right
of each Borrower and each Guarantor to establish new accounts in accordance with
Section 5.2 hereof.
     8.11 Intellectual Property. To the best of each Borrower’s and each
Guarantor’s knowledge, each Borrower and each Guarantor owns or licenses or
otherwise has the right to use all Intellectual Property necessary for the
operation of its business as presently conducted or proposed to be conducted. As
of the date hereof, no Borrower or Guarantor has any Intellectual Property
registered, or subject to pending applications, in the United States Patent and
Trademark Office or any similar office or agency in the United States, any State
thereof, any political subdivision thereof or in any other country, other than
those described in the Information Certificate and has not granted any material
written licenses with respect thereto other than as set forth in such
Information Certificate. To the best of each Borrower’s and each Guarantor’s
knowledge, no event has occurred which permits or would permit after notice or
passage of time or both, the revocation, suspension or termination of such
rights. To the best of each Borrower’s and each Guarantor’s knowledge, no slogan
or other advertising device, product, process, method, substance or other
Intellectual Property or goods bearing or using any Intellectual Property
presently contemplated to be sold by or employed by such Borrower or such
Guarantor infringes any patent, trademark, servicemark, tradename, copyright,
license or other Intellectual Property owned by any other Person presently and
no claim or litigation is pending or threatened in writing against or affecting
any Borrower or any Guarantor contesting its right to sell or use any such
Intellectual Property. The Information Certificate sets forth all Material
Contracts of each Borrower and each Guarantor pursuant to which any Borrower or
any Guarantor has a license or other right to use any trademarks, logos,
designs, representations or other Intellectual Property owned by another person
as in effect on the date hereof and the dates of the expiration of such
agreements or other arrangements of each Borrower and each Guarantor as in
effect on the date hereof (collectively, together with such agreements or other
arrangements as may be entered into by any Borrower or any Guarantor after the
date hereof, collectively, the “License Agreements” and individually, a “License
Agreement”). No trademark, servicemark or other Intellectual Property currently
used by any Borrower or any Guarantor which is owned by another person, or owned
by any Borrower or any Guarantor subject to any security interest, lien,
collateral assignment, pledge or other encumbrance in favor of any person other
than Administrative and Collateral Agent, for itself and the ratable benefit of
the Lenders and the Bank Product Providers, or any other lien or security
interest permitted under this Agreement, is affixed to any Eligible Inventory,
except to the extent Administrative and Collateral Agent has received Licensor
Agreement with respect thereto or would otherwise be permitted to sell or
dispose of such Inventory under applicable laws.
     8.12 Subsidiaries; Affiliates; Capitalization; Solvency.
          (a) No Borrower or Guarantor has any direct or indirect Subsidiaries
or Affiliates (other than Sponsor Portfolio Companies) and is not engaged in any
joint venture or partnership except as set forth in the Information Certificate,
subject to the right of Borrowers and Guarantors to form or acquire Subsidiaries
in accordance with Section 9.10 hereof.

77



--------------------------------------------------------------------------------



 



          (b) Each Borrower and each Guarantor is the record and beneficial
owner of all of the issued and outstanding shares of Capital Stock of each of
the Subsidiaries listed in the Information Certificate as being owned by such
Borrower or such Guarantor and there are no proxies, irrevocable or otherwise,
with respect to such shares and no equity securities of any of such Subsidiaries
are or may become required to be issued by reason of any options, warrants,
rights to subscribe to, calls or commitments of any kind or nature and there are
no contracts, commitments, understandings or arrangements by which any such
Subsidiary is or may become bound to issue additional shares of it Capital Stock
or securities convertible into or exchangeable for such shares.
          (c) As of the date hereof, the issued and outstanding shares of
Capital Stock of each Borrower and each Guarantor are directly and beneficially
owned and held by the Persons indicated in the Information Certificate, and in
each case all of such shares have been duly authorized and are fully paid and
non-assessable, free and clear of all claims, liens, pledges and encumbrances of
any kind, except as disclosed in writing to Agents prior to the date hereof.
          (d) Each Borrower and each Guarantor is Solvent and will continue to
be Solvent after the creation of the Obligations, the security interests of
Administrative and Collateral Agent, for itself and the ratable benefit of the
Lenders and the Bank Product Providers, and the other transaction contemplated
hereunder.
     8.13 Labor Disputes.
          (a) Set forth on Schedule 8.13 hereto is a list (including dates of
termination) of all collective bargaining or similar agreements between or
applicable to any Borrower or any Guarantor and any union, labor organization or
other bargaining agent in respect of the employees of any Borrower or any
Guarantor on the date hereof.
          (b) There is (i) no significant unfair labor practice complaint
pending against any Borrower or any Guarantor or, to the best of any Borrower’s
or any Guarantor’s knowledge, threatened against it, before the National Labor
Relations Board, and no significant grievance or significant arbitration
proceeding arising out of or under any collective bargaining agreement is
pending on the date hereof against any Borrower or any Guarantor or, to best of
each Borrower’s and each Guarantor’s knowledge, threatened against it, and
(ii) no significant strike, labor dispute, slowdown or stoppage is pending
against any Borrower or any Guarantor or, to the best of each Borrower’s and
each Guarantor’s knowledge, threatened against any Borrower or any Guarantor.
     8.14 Restrictions on Subsidiaries. Except for restrictions contained in
this Agreement or any other agreement with respect to Indebtedness of any
Borrower or any Guarantor permitted hereunder as in effect on the date hereof,
there are no contractual or consensual restrictions in any Material Contract or
charter document of any Borrower or any Guarantor or any of their respective
Subsidiaries which prohibit or otherwise restrict (a) the transfer of cash or
other assets (i) between any Borrower or any Guarantor and any of its or their
Subsidiaries or (ii) between any Subsidiaries of any Borrower or any Guarantor
or (b) the ability of any Borrower or any Guarantor or any of its or their
Subsidiaries to incur Indebtedness or grant security interests to

78



--------------------------------------------------------------------------------



 



Administrative and Collateral Agent, for itself and the ratable benefit of the
Lenders and the Bank Product Providers, in the Collateral.
     8.15 Material Contracts. Schedule 8.15 hereto sets forth all Material
Contracts to which any Borrower or any Guarantor is a party or is bound as of
the date hereof. Each Borrower and each Guarantor has delivered true, correct
and complete copies of such Material Contracts to Agents on or before the date
hereof. No Borrower or Guarantor is in breach of or in default under any
Material Contract and no Borrower or Guarantor has received any notice of the
intention of any other party thereto to terminate any Material Contract (except
where such breach, default or termination would not cause a Material Adverse
Change).
     8.16 Payable Practices. Except as disclosed to Administrative and
Collateral Agent in writing, no Borrower or Guarantor has made any material
change in the historical accounts payable practices of the Purchased Business
from those generally in effect immediately prior to the Original Closing Date.
     8.17 Acquisition of Purchased Assets.
          (a) The Purchase Agreements and the transactions contemplated
thereunder have been duly executed, delivered and performed by BlueLinx (or its
Affiliates or Subsidiaries) and, to its knowledge, the Seller, in accordance
with their terms in all material respects, including the fulfillment (not merely
the waiver, except as may be disclosed to Agents) of all conditions precedent
set forth therein and giving effect to the terms of the Purchase Agreements and
the assignments to be executed and delivered by Seller (or any of its Affiliates
or Subsidiaries) thereunder, BlueLinx acquired and has good and marketable title
to the Purchased Assets, free and clear of all claims, liens, pledges and
encumbrances of any kind, except as permitted hereunder.
          (b) All actions and proceedings (other than obtaining any consents
thereto where failure to do so would not cause a Material Adverse Effect),
required by the Purchase Agreements, applicable law or regulation (including,
but not limited to, compliance with the Hart-Scott-Rodino Anti-Trust
Improvements Act of 1976, as amended, and any similar laws of Canada regarding
sales of assets or combinations of business entities) have been taken and the
transactions required thereunder have been duly and validly taken and
consummated.
          (c) No court of competent jurisdiction has issued any injunction,
restraining order or other order which prohibits consummation of the
transactions described in the Purchase Agreements and no governmental or other
action or proceeding has, to BlueLinx’s knowledge, been threatened or commenced,
seeking any injunction, restraining order or other order which seeks to void or
otherwise modify the transactions described in the Purchase Agreements, all
consents thereto from all applicable Governmental Authorities and other third
parties, except where failure to obtain would not cause a Material Adverse
Change, have been obtained and all waiting periods imposed by applicable law
with regard thereto have expired.
     (d) BlueLinx has delivered, or caused to be delivered, to Agents, true,
correct and complete copies of the Purchase Agreements. The Purchase Agreements
have not been amended, supplemented, waived or otherwise modified in any
material respect without, in the

79



--------------------------------------------------------------------------------



 



case of the Purchase Agreements, the prior written consent of Agents if such
amendment, supplement, waiver or other modification would, as determined by the
Agents in their reasonable discretion, cause a Material Adverse Change. No
material default exists under any Purchase Agreement by BlueLinx or, to
BlueLinx’s knowledge, Seller.
     8.18 Accuracy and Completeness of Information. All information furnished by
or on behalf of any Borrower or any Guarantor in writing to any Agent or any
Lender in connection with this Agreement or any of the other Financing
Agreements or any transaction contemplated hereby or thereby, including all
information on the Information Certificate, is true and correct in all material
respects on the date as of which such information is dated or certified and does
not, taken as a whole, omit any material fact necessary in order to make such
information not misleading. To the extent any Borrower or any Guarantor
furnishes any projections of the financial position and results of operations of
any Borrower or any Guarantor and any of their respective Subsidiaries for, or
as at the end of, certain future periods, such projections were believed at the
time furnished to be reasonable, have been or will have been prepared on a
reasonable basis and in good faith by such Borrower or such Guarantor and have
been or will be based on assumptions believed by such Borrower or such Guarantor
to be reasonable at the time made and upon the best information then reasonably
available to such Borrower or such Guarantor.
     8.19 Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Agents and Lenders on the date of each additional borrowing
or other credit accommodation hereunder and shall be conclusively presumed to
have been relied on by Agents and Lenders regardless of any investigation made
or information possessed by any Agent or Lender. The representations and
warranties set forth herein shall be cumulative and in addition to any other
representations or warranties which any Borrower or any Guarantor shall now or
hereafter give, or cause to be given, to any Agent or Lender.
SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS
     9.1 Maintenance of Existence.
          (a) Except as otherwise permitted under the terms of this Agreement,
each Borrower and each Guarantor shall at all times preserve, renew and keep in
full, force and effect its corporate existence and rights and franchises with
respect thereto and maintain in full force and effect all permits, licenses,
trademarks, tradenames, approvals, authorizations, leases and contracts
necessary to carry on the business as presently or proposed to be conducted.
          (b) No Borrower or Guarantor shall change its name unless each of the
following conditions is satisfied: (i) Administrative and Collateral Agent shall
have received not less than thirty (30) days prior written notice from
Administrative Borrower of such proposed change in its corporate name, which
notice shall accurately set forth the new name; and (ii) Administrative and
Collateral Agent shall have received a copy of the amendment to the Certificate
of Incorporation or Formation of such Borrower or such Guarantor providing for
the

80



--------------------------------------------------------------------------------



 



name change certified by the Secretary of State of the jurisdiction of
incorporation or organization of such Borrower or such Guarantor as soon as it
is available.
          (c) No Borrower or Guarantor shall change its chief executive office
or its mailing address or organizational identification number (or if it does
not have one, shall not acquire one) unless Administrative and Collateral Agent
shall have received not less than thirty (30) days’ prior written notice from
Administrative Borrower of such proposed change, which notice shall set forth
such information with respect thereto as Administrative and Collateral Agent may
require and Administrative and Collateral Agent shall have received such
agreements as Administrative and Collateral Agent may reasonably require in
connection therewith. No Borrower or Guarantor shall change its type of
organization, jurisdiction of organization or other legal structure without the
prior written consent of Administrative and Collateral Agent, such consent not
to be unreasonably withheld, conditioned or delayed.
     9.2 New Collateral Locations. Each Borrower and each Guarantor may only
establish new locations of its business or Collateral so long as such new
location is within the United States of America and provided such Borrower or
such Guarantor (a) gives Administrative and Collateral Agent thirty (30) days
prior written notice of the intended opening of any such new location (or ten
(10) days prior written notice of the intended opening if such new location is
acquired in connection with a Permitted Acquisition) and (b) executes and
delivers, or causes to be executed and delivered, to Administrative and
Collateral Agent such agreements, documents, and instruments as Administrative
and Collateral Agent may deem necessary or desirable to protect its interests in
the Collateral at such location; provided, however, no Borrower or Guarantor
shall be required to comply with the provisions of this Section 9.2 to the
extent (x) such new location of Collateral is within the United States of
America, (y) such new location of Collateral is not leased or otherwise
controlled by any Borrower or any Guarantor and (z) if such new and un-reported
location(s) contain(s) Collateral having a value in excess of $3,750,000 for any
one location or $7,500,000 in the aggregate for all such locations,
Administrative Borrower has provided Administrative and Collateral Agent with
five (5) days prior written notice of the intended opening of such new location.
     9.3 Compliance with Laws, Regulations, Etc.
          (a) Each Borrower and each Guarantor shall, and shall cause each of
its Subsidiaries to, at all times, comply with all laws, rules, regulations,
licenses, permits, approvals and orders applicable to it and duly observe all
requirements of any foreign, Federal, State or local Governmental Authority
except where failure to do so could not reasonably be expected to cause a
Material Adverse Change.
          (b) Each Borrower and each Guarantor shall give written notice to
Administrative and Collateral Agent promptly upon any Borrower’s or any
Guarantor’s receipt of any notice of, or any Borrower’s or any Guarantor’s
otherwise obtaining knowledge of, (i) the occurrence of any event involving the
release, spill or discharge, threatened or actual, of any Hazardous Material in
material violation of any Environmental Law which is required by law to be
reported to the Governmental Authority having jurisdiction over such event or
(ii) any investigation, proceeding, complaint, order, directive, claims,
citation or written notice with respect to: (A) any material violation of any
applicable Environmental Law by any Borrower or

81



--------------------------------------------------------------------------------



 



any Guarantor or (B) the release, spill or discharge, threatened or actual, of
any Hazardous Material other than in the ordinary course of business and other
than as permitted under any applicable Environmental Law. Copies of all material
environmental surveys, audits, assessments, feasibility studies and results of
remedial investigations conducted by or on behalf of any Borrower or any
Guarantor shall be promptly furnished, or caused to be furnished, by such
Borrower or such Guarantor to Administrative and Collateral Agent. Each Borrower
and each Guarantor shall take all reasonably prompt and appropriate action to
respond to any non-compliance with any of the Environmental Laws and shall
regularly report to Administrative and Collateral Agent on material activities
or events composing such response.
          (c) Without limiting the generality of the foregoing, whenever
Administrative and Collateral Agent reasonably determines that there is material
violation, or any condition which requires any action by or on behalf of any
Borrower or any Guarantor in order to avoid any violation, of any Environmental
Law which could reasonably be expected to cause a Material Adverse Change,
Borrowers shall, at Administrative and Collateral Agent’s request and Borrowers’
expense: (i) cause an independent environmental engineer acceptable to
Administrative and Collateral Agent to conduct such tests or studies of the site
where material violation or alleged material violation of such Environmental
Laws has occurred as may be appropriate and as to such material violation,
prepare and deliver to Administrative and Collateral Agent a report setting
forth the results of such tests or studies, a proposed plan for responding to
any environmental problems described therein, and an estimate of the costs
thereof and (ii) provide to Administrative and Collateral Agent a supplemental
report of such engineer whenever the scope of such material violation, or such
Borrower’s or such Guarantor’s response thereto or the estimated costs thereof,
shall change in any material respect.
          (d) Each Borrower and each Guarantor shall indemnify and hold harmless
Agents, Lenders and their respective directors, officers, employees, agents,
invitees, representatives, successors and assigns, from and against any and all
losses, claims, damages, liabilities, costs, and expenses (including attorneys’
fees and legal expenses) directly or indirectly arising out of or attributable
to the use, generation, manufacture, reproduction, storage, release, threatened
release, spill, discharge, disposal or presence of a Hazardous Material,
including the costs of any required or necessary repair, cleanup or other
remedial work with respect to any property of any Borrower or any Guarantor and
the preparation and implementation of any closure, remedial or other required
plans; provided, however, Borrowers and Guarantors need not indemnity any such
Person for losses, claims, damages, liabilities costs or expenses arising from
such Person’s gross negligence or willful misconduct. All representations,
warranties, covenants and indemnifications in this Section 9.3 shall survive the
payment of the Obligations and the termination or non-renewal of this Agreement.
     9.4 Payment of Taxes and Claims. Each Borrower and each Guarantor shall,
and shall cause each of its Subsidiaries to, duly pay and discharge all taxes,
assessments, contributions and governmental charges upon or against it or its
properties or assets, except (i) for taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Borrower, such Guarantor or such Subsidiary, as the case may
be and with respect to which adequate reserves have been set aside on its books
in accordance with GAAP and (ii) as could not reasonably be expected to cause a
Material Adverse Change.

82



--------------------------------------------------------------------------------



 



     9.5 Insurance. Each Borrower and each Guarantor shall at all times maintain
with financially sound and reputable insurers insurance with respect to the
Collateral against loss or damage and all other insurance of the kinds and in
the amounts customarily insured against or carried by corporations of
established reputation engaged in the same or similar businesses and similarly
situated. Said policies of insurance shall be reasonably satisfactory to
Administrative and Collateral Agent as to form, amount and insurer. Each
Borrower and each Guarantor shall furnish certificates, policies or endorsements
to Administrative and Collateral Agent as Administrative and Collateral Agent
shall require as proof of such insurance, and, if any Borrower or any Guarantor
fails to do so, Administrative and Collateral Agent is authorized, but not
required, to obtain such insurance at the expense of such Borrower or such
Guarantor. All such policies shall provide for at least 10 days prior written
notice to Administrative and Collateral Agent of any cancellation or reduction
of coverage due to non-payment of premiums and at least 30 days prior written
notice to Administrative and Collateral Agent of any other cancellation or
reduction of coverage and that Administrative and Collateral Agent may act as
attorney for any Borrower or any Guarantor in obtaining, and at any time an
Event of Default exists or has occurred and is continuing, adjusting, settling,
amending and canceling such insurance. Each Borrower and each Guarantor shall
cause Administrative and Collateral Agent to be named as a loss payee for
property and casualty insurance and an additional insured for liability
insurance (but without any liability for any premiums) under such insurance
policies of Borrowers and Guarantors and each Borrower and each Guarantor shall
obtain non-contributory lender’s loss payable endorsements to all such insurance
policies in form and substance satisfactory to Administrative and Collateral
Agent. Such lender’s loss payable endorsements shall specify that the proceeds
of such insurance shall be payable to Administrative and Collateral Agent, for
itself and the ratable benefit of the Lenders and the Bank Product Providers, as
its interests may appear and further specify that Administrative and Collateral
Agent shall be paid regardless of any act or omission by any relevant Person. At
its option, Administrative and Collateral Agent may (a) apply any insurance
proceeds received by Administrative and Collateral Agent with respect to
Accounts, Inventory or any other assets or events, at any time to the cost of
repairs or replacement of Collateral and/or to payment of the Obligations,
whether or not then due, in any order and in such manner as Administrative and
Collateral Agent may determine or hold such proceeds as cash collateral for the
Obligations or (b) if an Event of Default then exists, apply any insurance
proceeds received by Administrative and Collateral Agent to the cost of repairs
or replacement of Collateral and/or to payment of the Obligations, whether or
not then due, in any order and in such manner as Administrative and Collateral
Agent may determine or hold such proceeds as cash collateral for the
Obligations. Upon application of such proceeds to the Obligations, Loans may be
available subject and pursuant to the terms hereof to be used for the costs of
repair or replacement of the Collateral lost or damages resulting in the payment
of such insurance proceeds. So long as no Event of Default exists, all other
insurance proceeds may be collected by Borrowers and Guarantors.
     9.6 Financial Statements and Other Information.
          (a) Each Borrower and each Guarantor shall, and shall cause each of
its and their Subsidiaries to, keep proper books and records in which true and
complete entries shall be made of all dealings or transactions of or in relation
to the Collateral and the business of each Borrower, each Guarantor and each of
their respective Subsidiaries in accordance with GAAP. Borrowers and Guarantors
shall promptly furnish to Administrative and Collateral Agent any and

83



--------------------------------------------------------------------------------



 



all financial or other information as Administrative and Collateral Agent may
reasonably request relating to the Collateral and the assets, business and
operations of Borrowers and Guarantors, and to notify the auditors and
accountants of Borrowers and Guarantors that Administrative and Collateral Agent
is authorized to obtain such information directly from them. Without limiting
the foregoing, Borrowers shall furnish or cause to be furnished to
Administrative and Collateral Agent, the following: (i) within thirty (30) days
after the end of each fiscal month (or within forty-five (45) days if such
fiscal month end is also a fiscal quarter end), unaudited consolidated financial
statements (including in each case balance sheets, statements of income and
loss, statements of cash flow, and statements of shareholders’ equity), all in
reasonable detail, fairly presenting the financial position and the results of
the operations of BlueLinx and its Subsidiaries as of the end of and through
such fiscal month (or quarter), certified to be correct by the chief financial
officer of BlueLinx, subject to normal year-end adjustments and lack of
footnotes and, if a Compliance Period is then in effect, accompanied by a
compliance certificate substantially in the form of Exhibit C hereto, along with
a schedule in form reasonably satisfactory to Administrative and Collateral
Agent of the calculations used in determining, as of the end of such month (or
quarter), whether Borrowers were in compliance with the covenants set forth in
Section 9.17 of this Agreement for such month (or quarter); and (ii) within
ninety (90) days after the end of each fiscal year, audited consolidated
financial statements of BlueLinx and its Subsidiaries (including in each case
balance sheets, statements of income and loss, statements of cash flow and
statements of shareholders’ equity), and the accompanying notes thereto, all in
reasonable detail, fairly presenting the financial position and the results of
the operations of BlueLinx and its Subsidiaries as of the end of and for such
fiscal year, together with (A) the unqualified opinion of independent certified
public accountants, which accountants shall be an independent accounting firm
selected by Borrowers and reasonably acceptable to Administrative and Collateral
Agent, that such financial statements have been prepared in accordance with
GAAP, and present fairly the results of operations and financial condition of
BlueLinx and its Subsidiaries as of the end of and for the fiscal year then
ended and (B) any management letters that may be issued with regard to the
Borrowers or Guarantors.
          (b) Borrowers and Guarantors shall promptly notify Administrative and
Collateral Agent in writing of the details of (i) any loss, damage,
investigation, action, suit, proceeding or claim relating to the Collateral, or
any other property which is security for the Obligations, which constitutes a
Material Adverse Change, (ii) any Material Contract of any Borrower or any
Guarantor being terminated (where such termination would cause a Material
Adverse Change) or amended (in any way that would materially and adversely alter
such Borrower’s or such Guarantor’s rights or obligations thereunder, in which
event such Borrower or such Guarantor shall provide Administrative and
Collateral Agent a copy of such amendment) or any new Material Contract being
entered into (in which event such Borrower or such Guarantor shall provide
Administrative and Collateral Agent with a copy of such new Material Contract or
amendment), (iii) any order, judgment or decree in excess of Five Million
Dollars ($5,000,000) having been entered against any Borrower, any Guarantor, or
any of their respective properties or assets, (iv) any notification of the
violation of any laws or regulation received by any Borrower or any Guarantor
where such violation could reasonably be expected to cause a Material Adverse
Change, (v) any ERISA Event, (vi) the occurrence of any Default or Event of
Default and (vii) any notice of a material default or of termination received by
any Borrower or any Guarantor with respect to any Purchase Agreement or
Affiliate Lease.

84



--------------------------------------------------------------------------------



 



          (c) Borrowers shall promptly after the sending or filing thereof
furnish or cause to be furnished to Administrative and Collateral Agent copies
of all reports which BlueLinx or Parent sends to its stockholders generally and
copies of all reports and registration statements which BlueLinx or Parent files
with the Securities and Exchange Commission, any national securities exchange or
the National Association of Securities Dealers, Inc.
          (d) Borrowers and Guarantors shall furnish or cause to be furnished to
Administrative and Collateral Agent such information with respect to the
Collateral and the business of Borrowers and Guarantors, as Administrative and
Collateral Agent may reasonably request, including, without limitation, at least
30 days before the beginning of each Borrower’s and each Guarantor’s fiscal
year, updated projections for such fiscal year (including balance sheets and
statements of operations, stockholders’ equity and cash flows and Borrowing Base
and Excess Availability projections on a month-by-month basis). Agents and
Lenders are hereby authorized to deliver a copy of any financial statement or
any other information relating to any Borrower or any Guarantor to any court or
other Governmental Authority, Affiliate of any Agent or any Lender or to any
Participant or assignee or prospective Participant or assignee. Each Borrower
and each Guarantor hereby irrevocably authorizes and directs all accountants or
auditors to deliver to Administrative and Collateral Agent, at Borrowers’
expense, copies of the financial statements of each Borrower and each Guarantor
and any reports or management letters prepared by such accountants or auditors
on behalf of any Borrower or any Guarantor and to disclose to Administrative and
Collateral Agent such information as they may have regarding the business of any
Borrower or any Guarantor. Any documents, schedules, invoices or other papers
delivered to Agents may be destroyed or otherwise disposed of by Agents one
(1) year after the same are delivered to Agents, except as otherwise designated
by Administrative Borrower to Agents in writing.
     9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc. Each Borrower
and each Guarantor shall not, and shall not permit any of its Subsidiaries to
(and Agents and Lenders do not authorize any Borrower, any Guarantor or any of
their respective Subsidiaries to), directly or indirectly:
          (a) merge into or with, consolidate or amalgamate with any other
Person or permit any other Person to merge into or with or consolidate with it;
provided, that,
               (i) any Subsidiary of any Borrower or any Guarantor that is not
another Guarantor or another Borrower may merge with or into or consolidate with
any other Subsidiary of any Borrower or any Guarantor that is not another
Guarantor or another Borrower,
               (ii) upon the prior written consent of Administrative and
Collateral Agent, such consent not to be unreasonably withheld, a domestic
Subsidiary of any Borrower (other than another Borrower or a Guarantor) may
merge with and into such Borrower with such Borrower being the surviving entity,
               (iii) any Borrower may merge with and into another Borrower so
long as (A) as of the effective date of the merger and after giving effect
thereto, no Default or Event of Default shall exist or have occurred,
(B) Administrative Borrower provides Administrative and Collateral Agent not
less than 10 Business Days’ prior written notice thereof, (C) Borrowers

85



--------------------------------------------------------------------------------



 



and Guarantors execute and deliver, prior to or simultaneously with any such
action, any and all documents and agreements requested by Administrative and
Collateral Agent to confirm the continuation and preservation of all security
interests and liens granted to Administrative and Collateral Agent hereunder,
and (D) Administrative and Collateral Agent shall have received, true, correct
and complete copies of all agreements, documents and instruments relating to
such merger, including, but not limited to, the certificate or certificates of
merger to be filed with each appropriate Secretary of State (with a copy as
filed promptly after such filing), and
               (iv) any Guarantor may merge with and into another Guarantor so
long as (1) as of the effective date of the merger and after giving effect
thereto, no Default or Event of Default shall exist or have occurred,
(2) Administrative Borrower provides Administrative and Collateral Agent not
less than 10 Business Days’ prior written notice thereof, (3) Borrowers and
Guarantors execute and deliver, prior to or simultaneously with any such action,
any and all documents and agreements requested by Administrative and Collateral
Agent to confirm the continuation and preservation of all security interests and
liens granted to Administrative and Collateral Agent hereunder, and (4)
Administrative and Collateral Agent shall have received, true, correct and
complete copies of all agreements, documents and instruments relating to such
merger, including, but not limited to, the certificate or certificates of merger
to be filed with each appropriate Secretary of State (with a copy as filed
promptly after such filing); or
          (b) sell, issue, assign, lease, license, transfer, abandon, sell and
leaseback or otherwise dispose of any Capital Stock or Indebtedness to any other
Person or any of its assets to any other Person, except for:
               (i) sales of Inventory in the ordinary course of business,
               (ii) the disposition of worn-out or obsolete Equipment so long as
(A) any proceeds are deposited to the Blocked Account, and (B) such sales do not
involve Equipment having an aggregate fair market value in excess of Twenty
Million Dollars ($20,000,000) for all such Equipment disposed of in any fiscal
year of Borrowers and Guarantors; provided, however, if such sales of Equipment
in any fiscal year involve Equipment having an aggregate fair market value of
less than $20,000,000 (such difference referred to herein as an “Unused
Equipment Sale Allowance”), up to $10,000,000 of such Unused Equipment Sale
Allowance may be sold in the succeeding fiscal year;
               (iii) the disposition of assets other than Accounts, Inventory or
worn-out or obsolete Equipment so long as (A) any proceeds are deposited to the
Blocked Account, and (B) such sales do not involve assets having an aggregate
fair market value in excess of Twenty Million Dollars ($20,000,000) for all such
assets disposed of in any fiscal year of Borrowers and Guarantors;
               (iv) the issuance and sale by any Borrower or any Guarantor of
Capital Stock of such Borrower or such Guarantor after the date hereof;
provided, that, (A) Administrative and Collateral Agent shall have received not
less than ten (10) Business Days prior written notice of such issuance and sale
by such Borrower or such Guarantor, which notice shall specify the parties to
whom such shares are to be sold, the terms of such sale, the total amount which
it is anticipated will be realized from the issuance and sale of such stock and
the

86



--------------------------------------------------------------------------------



 



net cash proceeds which it is anticipated will be received by such Borrower or
such Guarantor from such sale, (B) such Borrower or such Guarantor shall not be
required to pay any cash dividends or repurchase or redeem such Capital Stock or
make any other payments in respect thereof, (C) the terms of such Capital Stock,
and the terms and conditions of the purchase and sale thereof, shall not include
any terms that include any limitation on the right of such Borrower or such
Guarantor to request or receive Loans or the right of such Borrower or such
Guarantor to amend or modify any of the terms and conditions of this Agreement
or any of the other Financing Agreements or otherwise in any way relate to or
affect the arrangements of such Borrower or such Guarantor with Agents and
Lenders or are more restrictive or burdensome to such Borrower or such Guarantor
than the terms of any Capital Stock in effect on the date hereof, (D) no Event
of Default would occur as a result of such sale or issuance, and (E) except as
Administrative and Collateral Agent and the Lenders may otherwise agree in
writing, if an Event of Default exists on the date of such issuance and sale or
after giving effect thereto, all of the proceeds of such sale and issuance shall
be paid to Administrative and Collateral Agent for application to the
Obligations in accordance with the terms of Section 6.4(a) hereof;
               (v) the sale and leaseback of Equipment so long as (A) any
proceeds are deposited to the Blocked Account, and (B) such sale and leaseback
transactions do not involve Equipment having an aggregate fair market value in
excess of Ten Million Dollars ($10,000,000) for all such Equipment sold and
leased in such transactions in any fiscal year of Borrowers and Guarantors;
               (vi) the sale, lease, transfer or other disposition of assets by
a Borrower to another Borrower so long as at the time of any such sale, lease,
transfer or other disposition, no Default or Event of Default exists or is
continuing; and
               (vii) the sale, lease, transfer or other disposition of assets by
a Guarantor to another Guarantor so long as at the time of any such sale, lease,
transfer or other disposition, no Default or Event of Default exists or is
continuing;
          (c) wind up, liquidate or dissolve except in the case of Subsidiaries
of any Borrower or any Guarantor that are not a Borrower or a Guarantor;
          (d) agree to do any of the foregoing; provided, however, any Borrower,
any Guarantor or any of their respective Subsidiaries may enter into agreements
to effectuate any transaction otherwise prohibited by this Section 9.7 so long
as (i) concurrently with or promptly after entering into any such agreement,
such Borrower, such Guarantor or such Subsidiary gives Administrative and
Collateral Agent written notice thereof to the extent not prohibited by any
confidentiality provisions relating thereto and binding on such Borrower, such
Guarantor or such Subsidiary, and (ii) the consummation of transactions
contemplated by any such agreement is conditioned upon obtaining the consent of
Administrative and Collateral Agent and such Lenders as may be required pursuant
to Section 11.3 hereof or repaying the Obligations in full and terminating this
Agreement in accordance with its terms.
To the extent Administrative and Collateral Agent and any Lenders whose consent
is required pursuant to Section 11.3 hereof waive the provisions of this
Section 9.7 with respect to the sale of any Collateral, or any Collateral is
sold to a Person as permitted by this Section 9.7, to the

87



--------------------------------------------------------------------------------



 



extent the proceeds of any such sale are remitted to Administrative and
Collateral Agent pursuant to all applicable terms of this Agreement, such
Collateral shall be sold free and clear of the liens created by the Financing
Agreements (and, in the event that such Collateral consists of all of the
capital stock of a Person that is a Guarantor, such Person, and the assets of
such Person, shall be released from the Financing Agreements to which it is a
party), and Administrative and Collateral Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.
     9.8 Encumbrances. Each Borrower and each Guarantor shall not, and shall not
permit any of its Subsidiaries to, create, incur, assume, suffer or permit to
exist any security interest, mortgage, pledge, lien, charge or other encumbrance
of any nature whatsoever on any of its assets or properties, including the
Collateral or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any security interest or lien
with respect to such assets or properties, except:
          (a) the security interests and liens of Administrative and Collateral
Agent, for itself and the ratable benefit of the Lenders and Bank Product
Providers;
          (b) liens securing the payment of taxes, either not yet overdue or the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and available to such Borrower, such Guarantor or such
Subsidiary, as the case may be and with respect to which adequate reserves have
been set aside on its books;
          (c) statutory liens (other than liens securing the payment of taxes)
arising in the ordinary course of such Borrower’s, such Guarantor’s or such
Subsidiary’s business to the extent: (i) such liens secure Indebtedness which is
not overdue or (ii) such liens secure Indebtedness relating to claims or
liabilities which are fully insured or bonded and being defended at the sole
cost and expense and at the sole risk of the insurer or being contested in good
faith by appropriate proceedings diligently pursued and available to such
Borrower, such Guarantor or such Subsidiary, in each case prior to the
commencement of foreclosure or other similar proceedings and with respect to
which adequate reserves have been set aside on its books;
          (d) zoning restrictions, easements, licenses, covenants and other
restrictions affecting the use of Real Property which do not interfere in any
material respect with the use of such Real Property or ordinary conduct of the
business of such Borrower, such Guarantor or such Subsidiary as presently
conducted thereon or materially impair the value of the Real Property which may
be subject thereto;
          (e) purchase money security interests in Equipment (including Capital
Leases) and purchase money mortgages on Real Property to secure Indebtedness
permitted under Sections 9.9(a) and 9.9(c) hereof;
          (f) Intentionally Omitted;
          (g) the security interests and liens set forth on Schedule 8.4 hereto;

88



--------------------------------------------------------------------------------



 



          (h) renewals and extensions of any of the foregoing security interests
and liens so long as the aggregate principal amount of the Indebtedness (plus
any accrued and unpaid fees and interest), if any, secured thereby is not
increased and such renewal or extension does not encumber additional assets of
such Borrower, such Guarantor or such Subsidiary;
          (i) leases or subleases granted to third Persons that do not
materially interfere with the conduct of the business of such Borrower, such
Guarantor or such Subsidiary;
          (j) security interests in and liens on property or assets acquired
pursuant to an acquisition permitted by Section 9.10 hereof, or on property or
assets of a Person in existence at the time such Person is acquired pursuant to
an acquisition permitted by Section 9.10 hereof so long as: (i) any Indebtedness
that is secured by such security interests and liens is otherwise permitted
under Section 9.9 hereof and (ii) such security interests and liens are not
incurred in connection with, or in contemplation of, such acquisition and do not
attach to any other asset of any Borrower or any Guarantor or such acquired
Person or otherwise violate any of the provisions of this Agreement;
          (k) pledges and deposits of cash by any Borrower or any Guarantor
after the date hereof in the ordinary course of business and commercially
reasonable in connection with workers’ compensation, unemployment insurance and
other types of social security benefits or in connection with obligations under
Hedging Transactions;
          (l) judgments liens arising in connection with legal proceedings that
do not constitute an Event of Default; provided, that, (i) such liens are being
contested in good faith and by appropriate proceedings diligently pursued,
(ii) adequate reserves or other appropriate provision, if any, as are required
by GAAP have been established therefor, (iii) a stay of enforcement of any such
liens is in effect and (iv) Administrative and Collateral Agent may establish a
Reserve with respect thereto; and
          (m) liens on assets other than Accounts, collections on Accounts or
Inventory to the extent such liens do not secure obligations in excess of
$10,000,000 in the aggregate at any one time outstanding.
     9.9 Indebtedness. Each Borrower and each Guarantor shall not, and shall not
permit any of its Subsidiaries to, incur, create, assume, become or be liable in
any manner with respect to, suffer or permit to exist, any Indebtedness or
guarantee, assume, endorse, or otherwise become responsible for (directly or
indirectly) the performance, dividends or other obligations of any Person,
except:
          (a) the Obligations;
          (b) purchase money Indebtedness (including Capital Leases) arising
after the date hereof to the extent secured by purchase money security interests
in Equipment (including Capital Leases) not to exceed Twenty Million Dollars
($20,000,000) in the aggregate at any time outstanding so long as such security
interests do not apply to any property of any Borrower, any Guarantor or any of
their respective Subsidiaries other than the Equipment so acquired, and the
Indebtedness secured thereby does not exceed the cost of the Equipment so
acquired;

89



--------------------------------------------------------------------------------



 



          (c) purchase money mortgages on Real Property not to exceed
Thirty-Five Million Dollars ($35,000,000) in the aggregate at any time
outstanding so long as such mortgages do not apply to any property of any
Borrower, any Guarantor or any of their respective Subsidiaries other than the
Real Property so acquired, and the Indebtedness secured thereby does not exceed
the cost of the Real Property so acquired;
          (d) guaranties by any Subsidiaries of any Borrower or any Guarantor of
the Obligations in favor of Administrative and Collateral Agent, for itself and
the ratable benefit of the Lenders and the Bank Product Providers;
          (e) Indebtedness with respect to any Hedging Transactions; provided,
that, such arrangements are: (i) with any Bank Product Provider, any Person that
constitutes an Eligible Transferee or any other bank or other financial
institution that has combined capital and unimpaired surplus of not less than
Five Hundred Million Dollars ($500,000,000), (ii) were entered into for the
purpose of protecting such Borrower, such Guarantor or such Subsidiary against
fluctuations in interest rates and not for speculative purposes and (iii) except
with respect to Indebtedness owed to Bank Product Providers or secured by
pledges or deposits of cash pursuant to Section 9.8(k), Indebtedness arising
thereunder or in connection therewith is unsecured;
          (f) the issuance by Borrower, and guaranties thereof by its
Subsidiaries, of no more than $400,000,000 in senior unsecured notes on terms
and conditions reasonably satisfactory to Administrative and Collateral Agent so
long as: (i) no Default or Event of Default exists at the time such notes are
issued or would occur as a result thereof; (ii) the net cash proceeds of such
notes are used first to repay the obligations of Borrower under the Term Loan
Agreement, and any remaining proceeds are remitted to Administrative and
Collateral Agent for application to the Obligations as set forth in
Section 6.4(a) hereof; (iii) prior to its incurrence, Administrative and
Collateral Agent shall have received such information with regard to such notes
as it may reasonably request, including, without limitation, true, correct and
complete copies of all agreements, documents and instruments evidencing or
otherwise related to such Indebtedness; (iv) Borrower does not, directly or
indirectly, (A) without the prior written consent of Administrative and
Collateral Agent, amend, modify, alter or change the terms of such notes or any
agreement, document or instrument related thereto in a manner materially more
adverse to the Lenders or so as to make the terms thereof materially more
burdensome or restrictive to Borrower, in each case, than the terms thereof in
effect prior to such amendment, modification, alteration or change, or (B)
redeem, retire, defease, purchase or otherwise acquire such notes (except
pursuant to regularly scheduled payments permitted under the terms of this
Agreement and any subordination agreement related to such notes), or set aside
or otherwise deposit or invest any sums for such purpose, and (v) Borrower shall
furnish to Administrative and Collateral Agent all material notices or demands
in connection with such Indebtedness either received by Borrower or on its
behalf promptly after the receipt thereof, or sent by Borrower or on its behalf
concurrently with the sending thereof, as the case may be;
          (g) Intentionally Omitted;
          (h) the Indebtedness set forth on Schedule 9.9 hereto; provided, that,
(i) Borrowers and Guarantors may only make regularly scheduled payments of
principal and interest

90



--------------------------------------------------------------------------------



 



in respect of such Indebtedness in accordance with the terms of the agreement or
instrument evidencing or giving rise to such Indebtedness as in effect on the
date hereof, (ii) Borrowers and Guarantors shall not, directly or indirectly,
(A) without the prior written consent of Administrative and Collateral Agent,
amend, modify, alter or change the terms of such Indebtedness in a manner
materially more adverse to the Lenders or so as to make the terms thereof
materially more burdensome or restrictive to Borrowers and Guarantors, in each
case, than the terms thereof in effect prior to such amendment, modification,
alteration or change, or (B) redeem, retire, defease, purchase or otherwise
acquire such Indebtedness, or set aside or otherwise deposit or invest any sums
for such purpose, (iii) Borrowers and Guarantors shall furnish to Administrative
and Collateral Agent all notices or demands in connection with such Indebtedness
either received by any Borrower, any Guarantor or on any of their behalf,
promptly after the receipt thereof, or sent by any Borrower, any Guarantor or on
any of their behalf, concurrently with the sending thereof, as the case may be
and (iv) with respect to Indebtedness arising in connection with the letters of
credit listed on Schedule 9.9 hereto: (A) in no event may such Indebtedness be
secured or cash-collateralized and (B) such Indebtedness may not be renewed,
extended, replaced or otherwise continue to be outstanding beyond the maturity
dates of such letters of credit set forth on Schedule 9.9 hereto;
          (i) so long as the aggregate amount thereof does not exceed $5,000,000
at any time, Indebtedness with respect to surety bonds, appeal bonds or like
instruments acquired in the ordinary course of business or in connection with
the enforcement of rights or claims of any Borrower, any Guarantor or any of
their respective Subsidiaries or in connection with judgments that do not result
in a Default or an Event of Default;
          (j) to the extent subject to the intercompany subordination agreement
described in Section 4.1(i) and otherwise permitted under Section 9.10 hereof
(i) Indebtedness of any Borrower or any Guarantor or any of their respective
Subsidiaries to any other Subsidiary or any Borrower or any Guarantor, or
(ii) Indebtedness of BlueLinx to Parent;
          (k) unsecured guaranties by any Borrower of Indebtedness or other
obligations of its Subsidiaries that are permitted to be incurred hereunder;
          (l) Indebtedness of a Subsidiary of any Borrower acquired pursuant to
the terms of Section 9.10 hereof, or assumed by any Borrower in connection with
the acquisition of an asset pursuant to the terms of Section 9.10 hereof, so
long as such Indebtedness was not incurred in connection with, or in
contemplation of, such acquisition or such investment and otherwise does not
violate any provision of this Agreement;
          (m) Indebtedness owing in connection with the liens permitted under
Sections 9.8(b), 9.8(c), 9.8(k) or 9.8(m);
          (n) up to $5,000,000, in the aggregate at any one time outstanding, of
Indebtedness representing the unpaid balance of the purchase price of any
property or services that constitutes an account payable to a trade creditor
(whether or not an Affiliate) which (i) was created, incurred, assumed or
guaranteed by a Borrower or a Guarantor in the ordinary course of business of
such Borrower or such Guarantor in connection with obtaining goods, materials or

91



--------------------------------------------------------------------------------



 



services, (ii) is overdue by more than ninety (90) days and (iii) is not being
contested by such Borrower or such Guarantor in good faith;
          (o) unsecured Indebtedness of any Borrower or any Guarantor to any
third person (other than another Borrower or Guarantor) arising after the date
hereof in an amount at any one time outstanding not to exceed Twenty-Five
Million Dollars ($25,000,000) in the aggregate for all such Indebtedness to all
such third persons; provided, that, (i) Borrowers and Guarantors may only make
regularly scheduled payments of principal and interest in respect of such
Indebtedness in accordance with the terms of the agreement or instrument
evidencing or giving rise to such Indebtedness, (ii) Each Borrower and each
Guarantor shall not, directly or indirectly, (A) without the prior written
consent of Administrative and Collateral Agent, amend, modify, alter or change
the terms of such Indebtedness in a manner materially more adverse to the
Lenders or so as to make the terms thereof materially more burdensome or
restrictive to such Borrower or such Guarantor, in each case, than the terms
thereof in effect prior to such amendment, modification, alteration or change,
or (B) redeem, retire, defease, purchase or otherwise acquire such Indebtedness,
or set aside or otherwise deposit or invest any sums for such purpose, and (iii)
Borrowers and Guarantors shall furnish to Administrative and Collateral Agent
all material notices or demands in connection with such Indebtedness either
received by any Borrower, any Guarantor or on any of their behalf, promptly
after the receipt thereof, or sent by any Borrower, any Guarantor or on any of
their behalf, concurrently with the sending thereof, as the case may be;
          (p) unsecured Indebtedness of any Borrower to sellers incurred as part
of the purchase price in connection with any Permitted Acquisitions not to
exceed Twenty-Five Million Dollars ($25,000,000) in the aggregate among all
Borrowers at any one time outstanding, so long as such Indebtedness is
subordinated to the Obligations under terms and conditions reasonably
satisfactory to Administrative and Collateral Agent; and
          (q) any Indebtedness of BlueLinx consisting of a Mortgage Proceeds
Investment; provided, that, BlueLinx shall not make any repayments with respect
thereto unless: (i) Modified Adjusted Excess Availability after giving effect to
any such repayment is equal to or greater than $120,000,000; (b) both before and
after giving effect to any such repayment, Borrowers’ Fixed Charge Coverage
Ratio for the immediately trailing twelve month period, on a consolidated basis,
is equal to or greater than 1.1:1.0 (for purposes of this Section 9.9(q) only,
Fixed Charge Coverage Ratio shall be calculated by excluding the amount of any
such repayment and by adjusting the interest component of the calculation to
include any interest payments which would have been made by the Borrowers had
the amount of Mortgage Proceeds Investment which is being repaid never been
loaned to the BlueLinx); (c) Administrative Borrower shall have provided
Administrative and Collateral Agent with at least ten (10) Business Days prior
written notice of any such repayment; (d) no Default or Event of Default shall
have occurred and be continuing or would result from such repayment; and
(e) prior to the making of any such repayment, Administrative and Collateral
Agent shall have received Borrowers’ unaudited internally prepared financial
statements for the month immediately preceding the date of such prepayment,
accompanied by a certificate of Administrative Borrower’s chief financial
officer as to Borrowers’ compliance with the terms of this Section 9.9(q)
together with such supporting documentation therefor as Administrative and
Collateral Agent may reasonably request.

92



--------------------------------------------------------------------------------



 



     9.10 Loans, Investments, Etc. Each Borrower and each Guarantor shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly, make,
or suffer or permit to exist, any loans or advance money or property to any
Person, or any investment in (by capital contribution, dividend or otherwise) or
purchase or repurchase the Capital Stock or Indebtedness or all or a substantial
part of the assets or property of any Person, or form or acquire any
Subsidiaries, or agree to do any of the foregoing, except:
          (a) the endorsement of instruments for collection or deposit in the
ordinary course of business;
          (b) investments in cash or Cash Equivalents so long as the terms and
conditions of Section 5.2 hereof shall have been satisfied with respect to the
deposit account or investment account in which such cash or Cash Equivalents are
held; provided, however, such cash or Cash Equivalents must be held in a savings
or investment account which is subject to Administrative and Collateral Agent’s
first priority perfected security interest if any Revolving Loans or Term Loans
are then outstanding;
          (c) the existing equity investments of each Borrower and each
Guarantor as of the date hereof in their respective Subsidiaries, provided,
that, no Borrower or Guarantor shall have any obligation to make any other
investment in, or loans to, or other payments in respect of, any of such
Subsidiaries;
          (d) stock or obligations issued to any Borrower or any Guarantor by
any Person (or the representative of such Person) in respect of Indebtedness of
such Person owing to such Borrower or such Guarantor in connection with the
insolvency, bankruptcy, receivership or reorganization of such Person or a
composition or readjustment of the debts of such Person; provided, that, the
original of any such stock or instrument having a principal amount in excess of
$1,000,000 evidencing such obligations shall be promptly delivered to
Administrative and Collateral Agent, upon Administrative and Collateral Agent’s
request, together with such stock power, assignment or endorsement by such
Borrower or such Guarantor as Administrative and Collateral Agent may request;
          (e) obligations of account debtors to any Borrower or any Guarantor
arising from Accounts which are past due evidenced by a promissory note made by
such account debtor payable to such Borrower or such Guarantor; provided, that,
promptly upon the receipt of the original of any such promissory note by such
Borrower or such Guarantor having a principal amount in excess of $1,000,000,
such promissory note shall be endorsed to the order of Administrative and
Collateral Agent by such Borrower or such Guarantor and promptly delivered to
Administrative and Collateral Agent as so endorsed;
          (f) the loans and advances set forth on Schedule 9.10 hereto;
provided, that, as to such loans and advances, (i) Borrowers and Guarantors
shall not, directly or indirectly, amend, modify, alter or change the terms of
such loans and advances or any agreement, document or instrument related thereto
and (ii) Borrowers and Guarantors shall furnish to Administrative and Collateral
Agent all notices or demands in connection with such loans and advances either
received by any Borrower, any Guarantor or on any of their behalf, promptly

93



--------------------------------------------------------------------------------



 



after the receipt thereof, or sent by any Borrower, any Guarantor or on any of
their behalf, concurrently with the sending thereof, as the case may be;
          (g) loans and advances by any Borrower or any Guarantor to officers
and employees of such Borrower or such Guarantor so long as such loans are made
in the ordinary course of such Borrower’s or such Guarantor’s business and with
respect to activities arising from such persons employment by such Borrower or
such Guarantor;
          (h) loans and advances by BlueLinx to BlueLinx Building Products
Canada Ltd., a company organized under the laws of British Columbia, not to
exceed $10,000,000 in the aggregate at any one time outstanding; and
          (i) Permitted Acquisitions; provided, however, in the case of a
Permitted Acquisition which is an Asset Acquisition, the assets acquired by any
Borrower shall not be included in the calculation of the Borrowing Base until
the Administrative and Collateral Agent shall have had the opportunity to
perform a field examination and appraisal through its examiners or through
representatives that it may retain in order to determine the eligibility of such
assets for inclusion in the calculation of the Borrowing Base;
          (j) any Borrower may form an Acquisition Subsidiary so long as;
(i) Administrative Borrower provides Administrative and Collateral Agent with
prior written notice of the formation of any Acquisition Subsidiary; (ii) no
Default or Event of Default has occurred and is continuing or would result from
the formation of such Acquisition Subsidiary; (iii) Administrative and
Collateral Agent, for the ratable benefit of the Lenders and the Bank Product
Providers, shall be granted a first priority security interest (subject to the
security interests, mortgages, pledges, liens, charges and other encumbrances
otherwise permitted under Section 9.8 hereof) in all assets (including any
Capital Stock) of such Acquisition Subsidiary and such Borrower shall cause such
Acquisition Subsidiary to execute any documents and take all actions that may be
required under applicable law or that Administrative and Collateral Agent may
reasonably request, in order to grant, preserve, protect and perfect such
security interest, all in form and substance satisfactory to Administrative and
Collateral Agent; and (iv) either (A) such Borrower shall cause such newly
formed Acquisition Subsidiary to execute a (1) general continuing guaranty in
favor of Administrative and Collateral Agent, for itself and the ratable benefit
of the Lenders and the Bank Product Providers, in form and substance
satisfactory to Administrative and Collateral Agent, and (2) a joinder to this
Agreement, in form and substance satisfactory to Administrative and Collateral
Agent, whereby such newly formed Acquisition Subsidiary acknowledges and agrees
that it is a “Guarantor” hereunder; or (B) such newly formed Acquisition
Subsidiary shall execute a joinder to this Agreement, in form and substance
satisfactory to Administrative and Collateral Agent, whereby such newly formed
Acquisition Subsidiary acknowledges and agrees that it is a “Borrower” hereunder
subject to the terms hereunder and subject to such newly formed Acquisition
Subsidiary and Borrowers executing such documentation requested by
Administrative Agent in its reasonable discretion.
     9.11 Dividends and Redemptions. Each Borrower and each Guarantor shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly, declare
or pay any dividends on account of any shares of any class of Capital Stock of
such Borrower, such Guarantor or such Subsidiary, as the case may be, now or
hereafter outstanding, or set aside or otherwise deposit or

94



--------------------------------------------------------------------------------



 



invest any sums for such purpose, or redeem, retire, defease, purchase or
otherwise acquire any shares of any class of Capital Stock (or set aside or
otherwise deposit or invest any sums for such purpose) for any consideration or
apply or set apart any sum, or make any other distribution (by reduction of
capital or otherwise) in respect of any such shares or agree to do any of the
foregoing, except:
          (a) in any case, dividends may be made in the form of shares of
Capital Stock consisting of common stock;
          (b) any Subsidiary of any Borrower may pay dividends to such Borrower;
          (c) BlueLinx may pay in kind dividends to Parent upon any issuance of
Capital Stock permitted under the terms of this Agreement;
          (d) BlueLinx may pay dividends to Parent (i) in an amount equal to the
sum of the federal, state and local income tax liability of Parent that is
attributable to BlueLinx and its Subsidiaries and (ii) for general
administrative expenses of Parent and/or general operating expenses incurred by
Parent on behalf of Bluelinx and its Subsidiaries in an amount not to exceed
$2,500,000 in any fiscal year;
          (e) commencing at the conclusion of BlueLinx’s fiscal year ending
2004, BlueLinx may pay dividends to Parent in an aggregate amount not to exceed
the sum of (x) 50% of BlueLinx’s cumulative Net Income earned since the Original
Closing Date; (y) 50% of the first $100,000,000 of capital contributions made by
Parent to BlueLinx after October 26, 2004; and (z) 100% of each capital
contribution made by Parent to BlueLinx after such first $100,000,000 of capital
contributions; so long as: (i) BlueLinx does not pay dividends to Parent in
excess of Twenty-Five Million Dollars ($25,000,000) in the aggregate in any
fiscal year of BlueLinx; (ii) no Default or Event of Default exists at the time
of any such dividend or would occur after giving effect thereto; (iii) both
immediately before and after giving effect to any such dividend, Modified
Adjusted Excess Availability is at least $70,000,000; and (iv) prior to the
making of any such dividend, Administrative and Collateral Agent shall have
received BlueLinx’s unaudited internally prepared financial statements for the
fiscal quarter immediately preceding the date of such dividend, accompanied by a
certificate of BlueLinx’s chief financial officer as to BlueLinx’s compliance
with the terms of this Section 9.11(e) together with such supporting
documentation therefor as Administrative and Collateral Agent may reasonably
request; and
          (f) in addition to any dividends permitted under Section 9.11(e),
BlueLinx may pay dividends to Parent to repay any capital contribution
consisting of a Mortgage Proceeds Investment so long as (a) Modified Adjusted
Excess Availability after giving effect to any such repayment is equal to or
greater than $120,000,000; (b) both before and after giving effect to any such
repayment, BlueLinx’s Fixed Charge Coverage Ratio for the immediately trailing
twelve month period, on a consolidated basis, is equal to or greater than
1.1:1.0 (for purposes of this Section 9.11(f) only, Fixed Charge Coverage Ratio
shall be calculated by excluding the amount of any such repayment and by
adjusting the interest component of the calculation to include any interest
payments which would have been made by the Borrowers had the amount of Mortgage
Proceeds Investment which is being repaid never been invested in BlueLinx);
(c) Administrative

95



--------------------------------------------------------------------------------



 



Borrower shall have provided Administrative and Collateral Agent with at least
ten (10) Business Days prior written notice of any such repayment; (d) no
Default or Event of Default shall have occurred and be continuing or would
result from such repayment; and (e) prior to the making of any such repayment,
Administrative and Collateral Agent shall have received BlueLinx’s unaudited
internally prepared financial statements for the month immediately preceding the
date of such prepayment, accompanied by a certificate of BlueLinx’s chief
financial officer as to BlueLinx’s compliance with the terms of this
Section 9.11(f) together with such supporting documentation therefor as
Administrative and Collateral Agent may reasonably request.
     9.12 Transactions with Affiliates. Each Borrower and each Guarantor shall
not, directly or indirectly, (a) purchase, acquire or lease any property from,
or sell, transfer or lease any property to, any Affiliate or agent of such
Borrower or such Guarantor, except in the ordinary course of and pursuant to the
reasonable requirements of such Borrower’s or such Guarantor’s business and upon
fair and reasonable terms no less favorable to such Borrower or such Guarantor
than such Borrower or such Guarantor would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate or agent of such Borrower or
such Guarantor or (b) make any payments of management, consulting or other fees
for management or similar services, or of any Indebtedness owing to any officer,
employee, shareholder, director or other Affiliate of such Borrower or such
Guarantor except (i) reasonable compensation to officers, employees and
directors for services rendered to such Borrower or such Guarantor in the
ordinary course of business; (ii) so long as Sponsor owns Capital Stock of
Parent, management fees of no more than $1,000,000 per fiscal year paid by
BlueLinx to Sponsor; (iii) payments required to be made under the Affiliate
Leases to the extent the Affiliate Leases comply with the provisions of Section
9.12(a) hereof; (iv) amounts payable to any Sponsor Affiliated Lender pursuant
to this Agreement; and (iv) any amounts permitted to be paid pursuant to
Section 9.11.
     9.13 Compliance with ERISA. Each Borrower and each Guarantor shall and
shall cause each of its ERISA Affiliates to: (a) maintain each Plan (other than
a Multiemployer Plan) in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal and State law; (b) cause each
Plan which is qualified under Section 401(a) of the Code to maintain such
qualification; (c) not terminate any of such Plans so as to incur any liability
to the Pension Benefit Guaranty Corporation; (d) not allow or suffer to exist
any prohibited transaction involving any of such Plans or any trust created
thereunder which would subject such Borrower, such Guarantor or such ERISA
Affiliate to a tax or penalty or other liability on prohibited transactions
imposed under Section 4975 of the Code or ERISA; (e) make all required
contributions to any Plan which it is obligated to pay under Section 302 of
ERISA, Section 412 of the Code or the terms of such Plan; (f) not allow or
suffer to exist any accumulated funding deficiency, whether or not waived, with
respect to any such Plan; or (g) not allow or suffer to exist any occurrence of
a reportable event or any other event or condition which presents a material
risk of termination by the Pension Benefit Guaranty Corporation of any such Plan
that is a single employer plan, which termination could result in any liability
to the Pension Benefit Guaranty Corporation.
     9.14 End of Fiscal Years and Fiscal Quarters; Changes in Accounting
Practices.

96



--------------------------------------------------------------------------------



 



          (a) Each Borrower and each Guarantor shall, for financial reporting
purposes, cause its, and each of its Subsidiaries’ (i) fiscal years to end on
the dates set forth on Schedule 9.14 hereto as fiscal year ends, (ii) fiscal
quarters to end on the dates set forth on Schedule 9.14 hereto as fiscal quarter
ends and (iii) fiscal months to end on the dates set forth on Schedule 9.14
hereto as fiscal month ends.
          (b) Each Borrower and each Guarantor shall not materialy change any of
its accounting policies except as may be required or permitted in accordance
with GAAP.
     9.15 Change in Business. Each Borrower and each Guarantor shall not engage
in any business other than the business of such Borrower or such Guarantor on
the date hereof and any business reasonably related, ancillary or complimentary
to the business in which such Borrower or such Guarantor is engaged on the date
hereof.
     9.16 Limitation of Restrictions Affecting Subsidiaries. Each Borrower and
each Guarantor shall not, directly, or indirectly, create or otherwise cause or
suffer to exist any encumbrance or restriction which prohibits or limits the
ability of any Subsidiary of such Borrower or such Guarantor to (a) pay
dividends or make other distributions or pay any Indebtedness owed to such
Borrower or such Guarantor or any Subsidiary of such Borrower or such Guarantor;
(b) make loans or advances to such Borrower or such Guarantor or any Subsidiary
of such Borrower or such Guarantor, or (c) create, incur, assume or suffer to
exist any lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, other than encumbrances and restrictions (i) that are
void or ineffective under applicable law or (ii) arising under (A) applicable
law, (B) this Agreement, (C) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of such Borrower or such
Guarantor or any Subsidiary of such Borrower or such Guarantor, (D) customary
restrictions on dispositions of real property interests found in reciprocal
easement agreements of such Borrower or such Guarantor or any Subsidiary of such
Borrower or such Guarantor, (E) any agreement relating to permitted Indebtedness
incurred by a Subsidiary of such Borrower or such Guarantor prior to the date on
which such Subsidiary was acquired by such Borrower or such Guarantor and
outstanding on such acquisition date, and (F) the extension or continuation of
contractual obligations in existence on the date hereof; provided, that, any
such encumbrances or restrictions contained in such extension or continuation
are no less favorable to Administrative and Collateral Agent and Lenders than
those encumbrances and restrictions under or pursuant to the contractual
obligations so extended or continued.
     9.17 Financial Covenants. During a Compliance Period, Borrowers and
Guarantors shall, when measured as of the month most recently ended:
          (a) Fixed Charge Coverage Ratio. Maintain, on a consolidated basis,
their Fixed Charge Coverage Ratio at not less than 1.1 to 1.0.
          (b) Capital Expenditures. Not incur Capital Expenditures of more than
$20,000,000 in any fiscal year in the aggregate for all Borrowers and
Guarantors; provided, however, if Capital Expenditures of less than $20,000,000
are incurred in any fiscal year (such difference referred to herein as an
“Unused CapEx Allowance”), up to $10,000,000 of the amount of such Unused CapEx
Allowance may be incurred in the succeeding fiscal year.

97



--------------------------------------------------------------------------------



 



     9.18 License Agreements.
          (a) Except where failure to do so could not reasonably be expected to
cause a Material Adverse Change and with respect to License Agreements that are
Material Contracts, each Borrower and each Guarantor shall (i) promptly and
faithfully observe and perform all of the terms, covenants, conditions and
provisions of such License Agreement to be observed and performed by it, at the
times set forth therein, if any, (ii) not do, permit, suffer or refrain from
doing anything that could reasonably be expected to result in a default under or
breach of any of the terms of such License Agreement, (iii) not cancel,
surrender, modify, amend, waive or release such License Agreement in any respect
or any material term, provision or right of the licensee thereunder in any
respect, or consent to or permit to occur any of the foregoing, (iv) give
Administrative and Collateral Agent prompt written notice of such License
Agreement entered into by such Borrower or such Guarantor after the date hereof,
together with a true, correct and complete copy thereof and such other
information with respect thereto as Administrative and Collateral Agent may
reasonably request, (v) give Administrative and Collateral Agent prompt written
notice of any breach of any obligation, or any default, by any party under such
License Agreement, and deliver to Administrative and Collateral Agent (promptly
upon the receipt thereof by such Borrower or such Guarantor in the case of a
notice to such Borrower or such Guarantor, and concurrently with the sending
thereof in the case of a notice from such Borrower or such Guarantor) a copy of
each notice of default and every other notice and other communication received
or delivered by such Borrower or such Guarantor in connection with such License
Agreement which relates to any adverse change in the right of any Borrower or
any Guarantor to continue to use the property subject to such License Agreement,
and (vi) furnish to Administrative and Collateral Agent, promptly upon the
request of Administrative and Collateral Agent, such information and evidence as
Administrative and Collateral Agent may require from time to time concerning the
observance, performance and compliance by such Borrower or such Guarantor or the
other party or parties thereto with the terms, covenants or provisions of such
License Agreement.
          (b) Except where failure to do so could not reasonably be expected to
cause a Material Adverse Change and with respect to License Agreements that are
Material Contracts, each Borrower and each Guarantor will either exercise any
option to renew or extend the term of such License Agreement in such manner as
will cause the term of such License Agreement to be effectively renewed or
extended for the period provided by such option and give prompt written notice
thereof to Administrative and Collateral Agent or give Administrative and
Collateral Agent prior written notice that such Borrower or such Guarantor does
not intend to renew or extend the term of any such License Agreement or that the
term thereof shall otherwise be expiring, not less than sixty (60) days prior to
the date of any such non-renewal or expiration. In the event of the failure of
any Borrower or any Guarantor to extend or renew any such License Agreement,
Administrative and Collateral Agent shall have, and is hereby granted, the
irrevocable right and authority, at its option, to renew or extend the term of
such License Agreement, whether in its own name as agent for the Lenders, or in
the name of a designee or nominee of Administrative and Collateral Agent or in
the name of any Borrower or any Guarantor, as Administrative and Collateral
Agent shall determine at any time that an Event of Default shall exist or have
occurred and be continuing. Administrative and Collateral Agent may, but shall
not be required to, perform any or all of such obligations of any Borrower or
any Guarantor under any of such License Agreement, including, but not limited
to, the payment of

98



--------------------------------------------------------------------------------



 



any or all sums due from any Borrower or any Guarantor thereunder. Any sums so
paid by Administrative and Collateral Agent shall constitute part of the
Obligations.
     9.19 After Acquired Real Property. If any Borrower or any Guarantor
hereafter acquires any Real Property, fixtures or similar property and such Real
Property, fixtures or other property at any one location has a fair market value
in an amount equal to or greater than Five Million Dollars ($5,000,000) (or if
an Event of Default exists, then regardless of the fair market value of such
assets), without limiting any other rights of Administrative and Collateral
Agent, or duties or obligations of such Borrower or such Guarantor, upon
Administrative and Collateral Agent’s request, such Borrower or such Guarantor
shall execute and deliver to Administrative and Collateral Agent a mortgage,
deed of trust or deed to secure debt, as Administrative and Collateral Agent may
determine, in form and substance satisfactory to Administrative and Collateral
Agent and in form appropriate for recording in the real estate records of the
jurisdiction in which such Real Property or other property is located granting
to Administrative and Collateral Agent, for itself and the ratable benefit of
the Lenders and the Bank Product Providers, a first and only lien and mortgage
on and security interest in such Real Property, fixtures or other property
(except as such Borrower or such Guarantor would otherwise be permitted to incur
hereunder or as otherwise consented to in writing by Administrative and
Collateral Agent) and such other agreements, documents and instruments as
Administrative and Collateral Agent may require in connection therewith.
     9.20 Costs and Expenses. Borrowers and Guarantors shall pay to
Administrative and Collateral Agent, for itself and the ratable benefit of the
Lenders and the Bank Product Providers, on demand and if requested, accompanied
by an invoice in reasonable detail, all costs, expenses, filing fees and filing
or recording taxes paid or payable by any Agent in connection with the
preparation, negotiation, execution, delivery, recording, administration,
collection, liquidation, enforcement and defense of the Obligations,
Administrative and Collateral Agent’s and Lender’s rights in the Collateral,
this Agreement, the other Financing Agreements and all other documents related
hereto or thereto, including any amendments, supplements or consents which may
hereafter be contemplated (whether or not executed) or entered into in respect
hereof and thereof, including: (a) all costs and expenses of filing or recording
(including Uniform Commercial Code financing statement filing taxes and fees,
documentary taxes, recording taxes and fees, if applicable); (b) costs and
expenses and fees for insurance premiums, environmental audits, surveys,
assessments, engineering reports and inspections, background checks, appraisal
fees and search fees, costs and expenses of remitting loan proceeds, collecting
checks and other items of payment, and establishing and maintaining the Blocked
Accounts, together with Administrative and Collateral Agent’s customary charges
and fees with respect thereto; (c) charges, fees or expenses charged by any bank
or issuer in connection with the Letter of Credit Accommodations; (d) costs and
expenses of preserving and protecting the Collateral; (e) costs and expenses
paid or incurred in connection with obtaining payment of the Obligations,
enforcing the security interests and liens of Administrative and Collateral
Agent, for itself and the ratable benefit of the Lenders and the Bank Product
Providers, selling or otherwise realizing upon the Collateral, and otherwise
enforcing the provisions of this Agreement and the other Financing Agreements or
defending any claims made or threatened against any Agent and/or Lenders arising
out of the transactions contemplated hereby and thereby (including preparations
for and consultations concerning any such matters); (f) all out-of-pocket
expenses and costs heretofore and from time to time hereafter incurred by
Administrative and Collateral Agent or

99



--------------------------------------------------------------------------------



 



any Lender during the course of periodic field examinations of the Collateral
and such Borrower’s or such Guarantor’s operations, plus a per diem charge at
the then standard rate of Administrative and Collateral Agent, per person per
day for Administrative and Collateral Agent’s examiners in the field and office
(which rate is currently $850 per person per day); provided, however, unless an
Event of Default exists, Borrowers and Guarantors shall not be required to pay
such costs and expenses associated with more than 3 such field examinations per
year; and (g) the reasonable fees and disbursements of counsel (including legal
assistants) to any Agent in connection with any of the foregoing.
     9.21 Further Assurances. At the request of Administrative and Collateral
Agent at any time and from time to time, each Borrower and each Guarantor shall,
at its expense, duly execute and deliver, or cause to be duly executed and
delivered, such further agreements, documents and instruments, and do or cause
to be done such further acts as may be necessary or proper to evidence, perfect,
maintain and enforce the security interests and the priority thereof in the
Collateral and to otherwise effectuate the provisions or purposes of this
Agreement or any of the other Financing Agreements, including, without
limitation, upon Administrative and Collateral Agent’s request, executing and
delivering, or causing to be executed and delivered, such other agreements,
documents and instruments as may be required by Administrative and Collateral
Agent to perfect the security interests of Administrative and Collateral Agent,
for itself and the ratable benefit of the Lenders and the Bank Product
Providers, in those Accounts of an account debtor with its chief executive
office or principal place of business in Canada in accordance with the
applicable laws of the Province of Canada in which such chief executive office
or principal place of business is located and taking or causing to be taken such
other and further actions as Administrative and Collateral Agent may reasonably
request to enable Administrative and Collateral Agent, as secured party with
respect thereto, to collect such Accounts under the applicable Federal or
Provincial laws of Canada. If requested by Administrative and Collateral Agent,
each Borrower and each Guarantor agrees to cause a certificate to be issued by
one of its officer representing that, as of such date, all conditions precedent
to providing Loans contained herein are satisfied.
SECTION 10. EVENTS OF DEFAULT AND REMEDIES
     10.1 Events of Default. The occurrence or existence of any one or more of
the following events are referred to herein individually as an “Event of
Default”, and collectively as “Events of Default”:
          (a) (i) any Borrower fails to pay any of the Obligations pursuant to
Section 2.1(b) within one (1) Business Day after demand therefor, (ii) any
Borrower fails to pay any of the other Obligations (including amounts due
pursuant to Section 9.20) within two (2) Business Days after the same becomes
due and payable, (iii) any Borrower or any Guarantor fails to perform any of the
covenants contained in Sections 9.3, 9.4, 9.5, 9.6, 9.13, 9.14, 9.16, 9.18, 9.19
or 9.21 of this Agreement or any of the affirmative covenants set forth in any
other Financing Agreement (other than payment obligations) and such failure
continues for ten (10) Business Days; provided, that, such ten (10) Business Day
period shall not apply in the case of: (A) any failure to observe any such
covenant which is not capable of being cured at all or within such ten
(10) Business Day period or which has been the subject of a prior failure within
a six (6) month period or (B) an intentional breach by any Borrower or any
Guarantor of any such covenant or

100



--------------------------------------------------------------------------------



 



(iv) any Borrower or any Guarantor fails to perform any of the terms, covenants,
conditions or provisions contained in this Agreement or any of the other
Financing Agreements other than those described in subsections (i), (ii) or
(iii) of this Section 10.1(a);
          (b) any representation or warranty made by any Borrower or any
Guarantor to any Agent or any Lender in this Agreement, the other Financing
Agreements or any other agreement, schedule, confirmatory assignment or
otherwise shall when made or deemed made be false or misleading in any material
respect;
          (c) any Guarantor revokes or terminates or fails to perform any of the
material terms, covenants, conditions or provisions of any guaranty, endorsement
or other agreement of such party in favor of Administrative and Collateral Agent
or any Lender;
          (d) any judgments for the payment of money are rendered against any
Borrower or any Guarantor in excess of Five Million Dollars ($5,000,000) in any
one case or Ten Million Dollars ($10,000,000) in the aggregate which remain
undischarged or unvacated for a period in excess of sixty (60) days or execution
thereof is not at any time effectively stayed, or any other judgment other than
for the payment of money, injunction, attachment, garnishment or execution is
rendered against any Borrower or any Guarantor or any of their assets which
constitutes a Material Adverse Change;
          (e) any Borrower or any Guarantor dissolves or suspends or
discontinues doing business except as permitted by Section 9.7 hereunder;
          (f) any Borrower or any Guarantor becomes insolvent (however defined
or evidenced), makes an assignment for the benefit of creditors, makes or sends
notice of a bulk transfer or calls a meeting of its creditors or principal
creditors;
          (g) a case or proceeding under the bankruptcy laws of the United
States of America now or hereafter in effect or under any insolvency,
reorganization, receivership, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction now or hereafter in effect (whether at law or
in equity) is filed against any Borrower or any Guarantor or all or any part of
their respective properties and such petition or application is not dismissed
within forty-five (45) days after the date of its filing or any Borrower or any
Guarantor shall file any answer admitting or not contesting such petition or
application or indicates its consent to, acquiescence in or approval of, any
such action or proceeding or the relief requested is granted sooner;
          (h) a case or proceeding under the bankruptcy laws of the United
States of America now or hereafter in effect or under any insolvency,
reorganization, receivership, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction now or hereafter in effect (whether at a law
or equity) is filed by any Borrower or any Guarantor or for all or any part of
its property; or
          (i) any default occurs with respect any Indebtedness of any Borrower
or any Guarantor (other than Indebtedness owing hereunder), in any case in an
amount in excess of Ten Million Dollars ($10,000,000), which default continues
for more than the applicable cure period, if any, with respect thereto;

101



--------------------------------------------------------------------------------



 



          (j) any material provision hereof or of any of the other Financing
Agreements shall for any reason cease to be valid, binding and enforceable with
respect to any party hereto or thereto (other than Agents and Lenders) in
accordance with its terms, or any such party shall challenge the enforceability
hereof or thereof, or shall assert in writing, or take any action or fail to
take any action based on the assertion that any material provision hereof or of
any of the other Financing Agreements has ceased to be or is otherwise not
valid, binding or enforceable in accordance with its terms, or any security
interest provided for herein or in any of the other Financing Agreements shall
cease to be a valid and perfected first priority security interest in any of the
Collateral purported to be subject thereto (except as otherwise permitted herein
or therein);
          (k) an ERISA Event shall occur which (i) results in or could
reasonably be expected to result in liability of any Borrower or any Guarantor
in an aggregate amount in excess of Ten Million Dollars ($10,000,000) which is
not removed or resolved without liability to such Borrower or such Guarantor or
reasonably likely to be removed or resolved without liability to such Borrower
or such Guarantor within forty-five (45) days after the date such liability is
incurred or (ii) results in a lien in favor of the Pension Benefit Guaranty
Corporation;
          (l) any Change of Control shall occur; or
          (m) the indictment by any Governmental Authority of any Borrower or
any Guarantor of which any Borrower, any Guarantor or any Agent receives notice,
in either case, as to which there is a reasonable possibility of an adverse
determination, in the good faith determination of Administrative and Collateral
Agent, under any criminal statute, or commencement by any Governmental Authority
of criminal or civil proceedings against any Borrower or any Guarantor, pursuant
to which statute or proceedings the penalties or remedies sought or available
include forfeiture of (i) any of the Collateral having a value in excess of Five
Million Dollars ($5,000,000) or (ii) any other property of any Borrower or any
Guarantor which is necessary or material to the conduct of its business.
     10.2 Remedies.
          (a) At any time an Event of Default exists or has occurred and is
continuing, Agents and Lenders shall have all rights and remedies provided in
this Agreement, the other Financing Agreements, the UCC, the PPSA and other
applicable law, all of which rights and remedies may be exercised without notice
to or consent by any Borrower or any Guarantor, except as such notice or consent
is expressly provided for hereunder or required by applicable law. All rights,
remedies and powers granted to any Agent or any Lender hereunder, under any of
the other Financing Agreements, the UCC, the PPSA or other applicable law, are
cumulative, not exclusive and enforceable, in Administrative and Collateral
Agent’s discretion, alternatively, successively, or concurrently on any one or
more occasions, and shall include, without limitation, the right to apply to a
court of equity for an injunction to restrain a breach or threatened breach by
any Borrower or any Guarantor of this Agreement or any of the other Financing
Agreements. Subject to Section 12 hereof, Administrative and Collateral Agent
shall, upon the direction of the Required Lenders, at any time or times an Event
of Default exists or has occurred and is continuing, proceed directly against
any Borrower or any Guarantor to collect the Obligations without prior recourse
to any other Borrower or Guarantor or any of the Collateral.

102



--------------------------------------------------------------------------------



 



          (b) Without limiting the foregoing, at any time an Event of Default
exists or has occurred and is continuing, Administrative and Collateral Agent
may, to the extent permitted by applicable law, and upon the direction of the
Required Lenders, shall (i) accelerate the payment of all Obligations and demand
immediate payment thereof to Administrative and Collateral Agent, for itself and
the ratable benefit of the Lenders and the Bank Product Providers, (provided,
that, upon the occurrence of any Event of Default described in Sections 10.1(g)
and 10.1(h), all Obligations shall automatically become immediately due and
payable), (ii) with or without judicial process or the aid or assistance of
others, enter upon any premises on or in which any of the Collateral may be
located and take possession of the Collateral or complete processing,
manufacturing and repair of all or any portion of the Collateral, (iii) require
any Borrower or any Guarantor, at its expense, to assemble and make available to
Administrative and Collateral Agent any part or all of the Collateral at any
place and time designated by Administrative and Collateral Agent, (iv) collect,
foreclose, receive, appropriate, setoff and realize upon any and all Collateral,
(v) remove any or all of the Collateral from any premises on or in which the
same may be located for the purpose of effecting the sale, foreclosure or other
disposition thereof or for any other purpose, (vi) sell, lease, transfer,
assign, deliver or otherwise dispose of any and all Collateral (including
entering into contracts with respect thereto, public or private sales at any
exchange, broker’s board, at any office of Administrative and Collateral Agent
or elsewhere) at such prices or terms as Administrative and Collateral Agent may
deem reasonable, for cash, upon credit or for future delivery, with
Administrative and Collateral Agent or any Lender having the right to purchase
the whole or any part of the Collateral at any such public sale, all of the
foregoing being free from any right or equity of redemption of any Borrower or
any Guarantor, which right or equity of redemption is hereby expressly waived
and released by each Borrower and each Guarantor and/or (vii) terminate this
Agreement. If any of the Collateral is sold or leased by Administrative and
Collateral Agent upon credit terms or for future delivery, the Obligations shall
not be reduced as a result thereof until payment therefor is finally collected
by Administrative and Collateral Agent, for itself and the ratable benefit of
the Lenders and the Bank Product Providers. If notice of disposition of
Collateral is required by law, ten (10) days prior notice by Administrative and
Collateral Agent to Administrative Borrower designating the time and place of
any public sale or the time after which any private sale or other intended
disposition of Collateral is to be made, shall be deemed to be reasonable notice
thereof and each Borrower and each Guarantor waives any other notice. In the
event Administrative and Collateral Agent institutes an action to recover any
Collateral or seeks recovery of any Collateral by way of prejudgment remedy,
each Borrower and each Guarantor waives the posting of any bond which might
otherwise be required. At any time an Event of Default exists or has occurred
and is continuing, upon Administrative and Collateral Agent’s request, Borrowers
will either, as Administrative and Collateral Agent shall specify, furnish cash
collateral to the issuer to be used to secure and fund Administrative and
Collateral Agent’s and/or Lenders’ reimbursement obligations to the issuer in
connection with any Letter of Credit Accommodations or furnish cash collateral
to Administrative and Collateral Agent, for itself and the ratable benefit of
the Revolving Loan Lenders, for the Letter of Credit Accommodations. Such cash
collateral shall be in the amount equal to one hundred five percent (105%) of
the amount of the Letter of Credit Accommodations plus the amount of any fees
and expenses payable in connection therewith through the end of the expiration
of such Letter of Credit Accommodations.
          (c) Administrative and Collateral Agent may, at any time or times that
an Event of Default exists or has occurred and is continuing, enforce any
Borrower’s or any

103



--------------------------------------------------------------------------------



 



Guarantor’s rights against any account debtor, secondary obligor or other
obligor in respect of any of the Accounts or other Receivables. Without limiting
the generality of the foregoing, Administrative and Collateral Agent may at such
time or times (i) notify any or all account debtors, secondary obligors or other
obligors in respect thereof that the Receivables have been assigned to
Administrative and Collateral Agent, for itself and the ratable benefit of the
Lenders and the Bank Product Providers, and that Administrative and Collateral
Agent, for itself and the ratable benefit of the Lenders and the Bank Product
Providers, has a security interest therein and Administrative and Collateral
Agent may direct any or all account debtors, secondary obligors and other
obligors to make payment of Receivables directly to Administrative and
Collateral Agent, (ii) extend the time of payment of, compromise, settle or
adjust for cash, credit, return of merchandise or otherwise, and upon any terms
or conditions, any and all Receivables or other obligations included in the
Collateral and thereby discharge or release the account debtor, any secondary
obligors or other obligors in respect thereof without affecting any of the
Obligations, (iii) demand, collect or enforce payment of any Receivables or such
other obligations, but without any duty to do so, and Administrative and
Collateral Agent shall not be liable for its failure to collect or enforce the
payment thereof nor for the negligence of its agents or attorneys with respect
thereto and (iv) take whatever other action Administrative and Collateral Agent
may deem necessary or desirable for the protection of its and Lenders’
interests. At any time that an Event of Default exists or has occurred and is
continuing, at Administrative and Collateral Agent’s request, all invoices and
statements sent to any account debtor shall state that the Accounts and such
other obligations have been assigned to Administrative and Collateral Agent and
are payable directly and only to Administrative and Collateral Agent and
Borrowers and Guarantors shall deliver to Administrative and Collateral Agent
such originals of documents evidencing the sale and delivery of goods or the
performance of services giving rise to any Accounts as Administrative and
Collateral Agent may require. In the event any account debtor returns Inventory
when an Event of Default exists or has occurred and is continuing, Borrowers
shall, upon Administrative and Collateral Agent’s request, hold the returned
Inventory in trust for Administrative and Collateral Agent and Lenders,
segregate all returned Inventory from all of its other property, dispose of the
returned Inventory solely according to Administrative and Collateral Agent’s
instructions, and not issue any credits, discounts or allowances with respect
thereto without Administrative and Collateral Agent’s prior written consent.
          (d) To the extent that applicable law imposes duties on Administrative
and Collateral Agent or Lenders to exercise remedies in a commercially
reasonable manner (which duties cannot be waived under such law), each Borrower
and each Guarantor acknowledges and agrees, to the extent permitted by
applicable law, that it is not commercially unreasonable for Administrative and
Collateral Agent or any Lender (i) to fail to incur expenses reasonably deemed
significant by such Person to prepare Collateral for disposition or otherwise to
complete raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain consents of any Governmental Authority or other third party
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against account debtors, secondary
obligors or other persons obligated on Collateral or to remove liens or
encumbrances on or any adverse claims against Collateral, (iv) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general

104



--------------------------------------------------------------------------------



 



circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other persons, whether or not in the same business as any Borrower or
any Guarantor, for expressions of interest in acquiring all or any portion of
the Collateral, (vii) to hire one or more professional auctioneers to assist in
the disposition of Collateral, whether or not the collateral is of a specialized
nature, (viii) to dispose of Collateral by utilizing Internet sites that provide
for the auction of assets of the types included in the Collateral or that have
the reasonable capability of doing so, or that match buyers and sellers of
assets, (ix) to dispose of assets in wholesale rather than retail markets,
(x) to disclaim disposition warranties, (xi) to purchase insurance or credit
enhancements to insure such Person against risks of loss, collection or
disposition of Collateral or to provide to such Person a guaranteed return from
the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by such Person, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist such Person in the
collection or disposition of any of the Collateral. Each Borrower and each
Guarantor acknowledges that the purpose of this Section is to provide
non-exhaustive indications of what actions or omissions by Administrative and
Collateral Agent or any Lender would not be commercially unreasonable in such
Person’s exercise of remedies against the Collateral and that other actions or
omissions by such Person shall not be deemed commercially unreasonable solely on
account of not being indicated in this Section. Without limitation of the
foregoing, nothing contained in this Section shall be construed to grant any
rights to any Borrower or any Guarantor or to impose any duties on
Administrative and Collateral Agent or any Lender that would not have been
granted or imposed by this Agreement or by applicable law in the absence of this
Section.
          (e) For the purpose of enabling Administrative and Collateral Agent
and Lenders to exercise the rights and remedies hereunder, each Borrower and
each Guarantor hereby grants to Administrative and Collateral Agent, for itself
and the ratable benefit of the Lenders and the Bank Product Providers, to the
extent assignable, an irrevocable, non-exclusive license (exercisable without
payment of royalty or other compensation to any Borrower or any Guarantor) to
use, assign, license or sublicense any of the trademarks, service-marks, trade
names, business names, trade styles, designs, logos and other source of business
identifiers and other Intellectual Property and general intangibles now owned or
hereafter acquired by any Borrower or any Guarantor, wherever the same maybe
located, including in such license reasonable access to all media in which any
of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout thereof.
          (f) Administrative and Collateral Agent may apply the cash proceeds of
Collateral actually received by it from any sale, lease, foreclosure or other
disposition of the Collateral to payment of the Obligations, in whole or in part
and in such order as Administrative and Collateral Agent may elect, whether or
not then due. Borrowers and Guarantors shall remain liable to Administrative and
Collateral Agent and Lenders for the payment of any deficiency with interest at
the highest rate provided for herein and all costs and expenses of collection or
enforcement, including reasonable attorneys’ fees and legal expenses.
          (g) Without limiting the foregoing, during the existence of a Default
or Event of Default, Administrative and Collateral Agent may, and upon the
direction of the Required Lenders, shall, without notice, (i) cease providing
Loans or reduce the lending formulas or amounts of Loans available to Borrowers,
(ii) terminate any provision of this Agreement providing for any future Loans to
be provided by Administrative and Collateral Agent or Lenders

105



--------------------------------------------------------------------------------



 



to Borrowers and/or (iii) establish such Reserves as Administrative and
Collateral Agent determines without limitation or restriction, notwithstanding
anything to the contrary contained herein.
SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
     11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
          (a) The validity, interpretation and enforcement of this Agreement and
the other Financing Agreements and any dispute arising out of the relationship
between the parties hereto, whether in contract, tort, equity or otherwise,
shall be governed by the internal laws of the State of New York but excluding
any principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.
          (b) Borrowers, Guarantors, Agents and Lenders irrevocably consent and
submit to the non-exclusive jurisdiction of the State of New York and the State
and Federal courts located in the Borough of Manhattan, County of New York,
State of New York, whichever Administrative and Collateral Agent may elect, and
waive any objection based on venue or forum non conveniens with respect to any
action instituted therein arising under this Agreement or any of the other
Financing Agreements or in any way connected with or related or incidental to
the dealings of the parties hereto in respect of this Agreement or any of the
other Financing Agreements or the transactions related hereto or thereto, in
each case whether now existing or hereafter arising, and whether in contract,
tort, equity or otherwise, and agree that any dispute with respect to any such
matters shall be heard only in the courts described above (except that
Administrative and Collateral Agent or any Lender shall have the right to bring
any action or proceeding against any Borrower, any Guarantor or its or their
property in the courts of any other jurisdiction which such Person deems
necessary or appropriate in order to realize on the Collateral or to otherwise
enforce its rights against any Borrower, any Guarantor or its or their
property).
          (c) Each Borrower and each Guarantor hereby waives personal service of
any and all process upon it and consents that all such service of process may be
made by certified mail (return receipt requested) directed to its address set
forth herein and service so made shall be deemed to be completed five (5) days
after the same shall have been so deposited in the U.S. mails, or, at
Administrative and Collateral Agent’s or any Lender’s option, by service upon
any Borrower or any Guarantor in any other manner provided under the rules of
any such courts. Within thirty (30) days after such service, such Borrower or
such Guarantor shall appear in answer to such process, failing which such
Borrower or such Guarantor shall be deemed in default and judgment may be
entered by Administrative and Collateral Agent or any Lender against such
Borrower or such Guarantor for the amount of the claim and other relief
requested.
          (d) EACH BORROWER, EACH GUARANTOR, EACH AGENT AND EACH LENDER HEREBY
WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(i) ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
(ii) IN ANY WAY

106



--------------------------------------------------------------------------------



 



CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN
RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. EACH
BORROWER, EACH GUARANTOR, EACH AGENT AND EACH LENDER HEREBY AGREE AND CONSENT
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART
OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
          (e) No Agent or any Lender shall have any liability to any Borrower or
any Guarantor (whether in tort, contract, equity or otherwise) for losses
suffered by any Borrower or any Guarantor in connection with, arising out of, or
in any way related to the transactions or relationships contemplated by this
Agreement, or any act, omission or event occurring in connection herewith,
unless it is determined by a final and non-appealable judgment or court order
binding on such Person, that the losses were the result of acts or omissions
constituting gross negligence or willful misconduct of such Person. Except as
prohibited by law, each Borrower and each Guarantor waives any right which it
may have to claim or recover in any litigation with any Agent or any Lender any
special, exemplary, punitive or consequential damages or any damages other than,
or in addition to, actual damages. Each Borrower and each Guarantor:
(i) certifies that none of any Agent, any Lender, or any of their respective
representatives, agents or attorneys acting for or on behalf of such Person has,
prior to the date hereof, represented, expressly or otherwise, that such Person
would not, in the event of litigation, seek to enforce any of the waivers
provided for in this Agreement or any of the other Financing Agreements and
(ii) acknowledges that in entering into this Agreement and the other Financing
Agreements, Agents and Lenders are relying upon, among other things, the waivers
and certifications set forth in this Section 11.1 and elsewhere herein and
therein.
     11.2 Waiver of Notices. Each Borrower and each Guarantor hereby expressly
waives demand, presentment, protest and notice of protest and notice of dishonor
with respect to any and all instruments and chattel paper, included in or
evidencing any of the Obligations or the Collateral, and any and all other
demands and notices of any kind or nature whatsoever with respect to the
Obligations, the Collateral and this Agreement, except such as are expressly
provided for herein. No notice to or demand on any Borrower or any Guarantor
which Administrative and Collateral Agent or any Lender may elect to give shall
entitle such Borrower or such Guarantor to any other or further notice or demand
in the same, similar or other circumstances.
     11.3 Amendments and Waivers.
          (a) Neither this Agreement nor any other Financing Agreement nor any
terms hereof or thereof may be amended, waived, discharged or terminated unless
such amendment, waiver, discharge or termination is in writing signed by
Administrative and Collateral Agent and the Required Lenders or at
Administrative and Collateral Agent’s option, by Administrative and Collateral
Agent with the authorization of the Required Lenders, and as to amendments to
any of

107



--------------------------------------------------------------------------------



 



the Financing Agreements (other than with respect to any provision of Section 12
hereof), by any Borrower; except, that:
               (i) without the prior written consent of Administrative and
Collateral Agent and each Lender other than the Sponsor Affiliated Lenders, no
such amendment, waiver, discharge or termination shall:
                    (A) amend, modify or waive any of the provisions of the
introductory paragraph of Section 11.3(a) or any of the provisions of this
Section 11.3(a)(i);
                    (B) reduce any percentage specified in the definition of
Required Lenders or Required Super-Majority Lenders or amend, modify or waive
any provision of the definition of Pro Rata Share;
                    (C) consent to the assignment or transfer by any Borrower or
any Guarantor of any of their rights and obligations under this Agreement; or
                    (D) reduce the Interest Rate or any fees or indemnities
related to the Revolving Loans or Letter of Credit Accommodations, amend, modify
or waive the provisions of Section 13.1(a) hereof or otherwise extend the Final
Maturity Date or the time of payment of principal of the Revolving Loans, extend
the time of payment of interest or any fees related to the Revolving Loans or
reduce the principal amount of any Revolving Loans or Letter of Credit
Accommodations; or
                    (E) release all or substantially all of the Collateral;
               (ii) without the prior written consent of Administrative and
Collateral Agent and the Required Super-Majority Lenders, no such amendment,
waiver, discharge or termination shall:
                    (A) amend, modify or waive any of the provisions of this
Section 11.3(a)(ii);
                    (B) release any Collateral (except as expressly required
hereunder or under any of the other Financing Agreements or applicable law and
except as permitted under Section 12.11(b) hereof);
                    (C) amend, modify or waive any of the provisions of
Sections 6.4, 12.8 or 12.11(a) hereof;
                    (D) increase (1) the advance rates set forth in the
definition of Borrowing Base, (2) the Revolving Loan Limit or the Revolving Loan
Threshold Limit, or (3) the amount of Revolving Loans or Letter of Credit
Accommodations available to Borrowers at any time;
                    (E) amend, modify or waive any of the provisions of the
definition of Borrowing Base or of any of the defined terms referred to in the
definition of Borrowing Base if the effect thereof increases the amount of the
Borrowing Base; or

108



--------------------------------------------------------------------------------



 



                    (F) amend, modify or waive any provision of the definitions
of, Blocked Account Activation Period, Modified Adjusted Excess Availability,
Compliance Period, Excess Availability or Qualified Cash; and
               (iii) Without the prior written consent of the Revolving Loan
Lender directly affected thereby, no such amendment, waiver, discharge or
termination shall increase the Revolving Loan Commitment of such Revolving Loan
Lender over the amount thereof then in effect or provided hereunder.
          (b) Notwithstanding anything to the contrary contained in
Section 11.3(a) above, Administrative and Collateral Agent may, in its
discretion and without the consent of the Lenders or the other Agent, amend or
otherwise modify the Borrowing Base, the Reserves or any of their respective
components which amendments or modifications have the effect of increasing the
Borrowing Base, decreasing the Reserves or otherwise increasing the amounts
available for borrowing hereunder to the extent that such amendment or
modification is made to restore the Borrowing Base, Reserves or other components
thereof if the reason for such reduction or increase no longer exists, as
determined by Administrative and Collateral Agent.
          (c) Agents and Lenders shall not, by any act, delay, omission or
otherwise be deemed to have expressly or impliedly waived any of its or their
rights, powers and/or remedies unless such waiver shall be in writing and signed
as provided herein. Any such waiver shall be enforceable only to the extent
specifically set forth therein. A waiver by any Agent or any Lender of any
right, power and/or remedy on any one occasion shall not be construed as a bar
to or waiver of any such right, power and/or remedy which any Agent or any
Lender would otherwise have on any future occasion, whether similar in kind or
otherwise.
          (d) Notwithstanding anything to the contrary contained in
Section 11.3(a) above, in the event that Borrowers and Guarantors request that
this Agreement or any other Financing Agreements be amended or otherwise
modified in a manner which would require the unanimous consent of all of the
Lenders and such amendment or other modification is agreed to by the
Administrative and Collateral Agent and the Required Lenders, then, Borrowers,
Administrative and Collateral Agent and the Required Lenders, may amend this
Agreement without the consent of the Lender or Lenders which did not agree to
such amendment or other modification (collectively, the “Non-Consenting
Lenders”) to provide for (i) the termination of the Commitment of each of the
Non-Consenting Lenders, (ii) the addition to this Agreement of one or more other
Lenders, or an increase in the Commitment of one or more of the Required
Lenders, so that the Commitments, after giving effect to such amendment, shall
be in the same aggregate amount as the Commitments immediately before giving
effect to such amendment, (iii) if any Loans are outstanding at the time of such
amendment, the making of such additional Loans by such new Lenders or Required
Lenders, as the case may be, as may be necessary to repay in full the
outstanding Loans of the Non-Consenting Lenders immediately before giving effect
to such amendment, (iv) the payment of all interest, fees and other Obligations
payable or accrued in favor of the Non-Consenting Lenders and (v) such other
modifications to this Agreement as Borrowers and the Required Lenders may
determine to be appropriate.
          (e) The consent of Administrative and Collateral Agent shall be
required for any amendment, waiver or consent affecting the rights or duties of
Administrative and Collateral

109



--------------------------------------------------------------------------------



 



Agent hereunder or under any of the other Financing Agreements, in addition to
the consent of the Lenders otherwise required by this Section. The consent of
the applicable Agent shall be required for any amendment, waiver or consent
affecting the rights or duties of such Agent hereunder or under any of the other
Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section. The exercise by Administrative and Collateral Agent of
any of its rights hereunder with respect to Reserves, Eligible Accounts,
Eligible Inventory, Eligible Domestic In-Transit Inventory, Eligible
International In-Transit Inventory or Eligible Re-Load Inventory shall not be
deemed an amendment to the advance rates for purposes of this Section 11.3.
          (f) Notwithstanding anything to the contrary contained in this
Agreement or any other Financing Agreement, in no event shall any Sponsor
Affiliated Lender be entitled to (i) consent to any amendment, modification,
waiver, consent or other such action with respect to any of the terms of this
Agreement or any other Financing Agreement, (ii) require any Agent or other
Lender to undertake any action (or refrain from taking any action) with respect
to this Agreement or any other Financing Agreement or (iii) otherwise vote on
any matter related to this Agreement or any other Financing Agreement; provided,
however, no amendment, modification or waiver shall deprive any Sponsor
Affiliate Lender of its Pro Rata Share of any payments to which the Lenders are
entitled to share on a pro rata basis hereunder.
          (g) Notwithstanding anything to the contrary contained in
Section 11.3(a) above, Administrative and Collateral Agent may, in its
discretion and without the consent of the Lenders or the other Agents, amend
this Agreement or any of the other Financing Agreements to add a Person formed
or acquired by any Borrower in connection with a Permitted Acquisition as a
“Borrower” or a “Guarantor” hereunder; provided, however, that any Person which
is not organized or incorporated under the laws of the United States of America,
any state thereof or the District of Columbia, shall not be added as a
“Borrower” hereunder without the prior written consent of all Lenders.
     11.4 Confidentiality. Each Lender agrees that it will use its reasonable
best efforts not to disclose, without the prior consent of Administrative
Borrower, confidential information with respect to any Borrower, any Guarantor
or any of their respective Subsidiaries which is furnished pursuant to this
Agreement and which is specifically designated as confidential in writing by
Administrative Borrower or which such Lender would otherwise reasonably be
expected to know is confidential; provided, that, any Lender may disclose any
such information (a) to its employees, Affiliates, auditors or counsel, or to
another Lender if the disclosing Lender or such disclosing Lender’s holding or
parent company in its sole discretion determines that any such party should have
access to such information, (b) as has become generally available to the public,
(c) as may be required or appropriate in any report, statement or testimony
submitted to any Governmental Authority having or claiming to have jurisdiction
over such Lender, (d) as may be required or appropriate in response to any
summons or subpoena or in connection with any litigation, (e) in order to comply
with any statute or regulation, and (f) to any prospective or actual assignee or
Participant in connection with any contemplated transfer or participation of any
of the Revolving Loan Commitments or any interest therein by such Lender,
provided, that, such assignee or Participant has been generally advised as to
the confidentiality of any such confidential information and such assignee or
Participant agrees in writing to abide by the terms of this Section 11.4.

110



--------------------------------------------------------------------------------



 



     11.5 Other Waivers. Each Borrower and each Guarantor waives all rights to
interpose any claims, deductions, setoffs or counterclaims of any nature (other
than compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto. To the extent permitted by applicable law, each
Borrower and each Guarantor shall not assert, and each Borrower and each
Guarantor hereby waives, any claim against any Agent and/or any Lender, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any of the other Financing Agreements or any
undertaking or transaction contemplated hereby.
     11.6 Indemnification. Each Borrower and each Guarantor shall, jointly and
severally, indemnify and hold each Agent and each Lender, and its directors,
agents, employees and counsel, harmless from and against any and all losses,
claims, damages, liabilities, reasonable costs or expenses (other than Excluded
Taxes or any other Taxes for which Borrowers are not obligated to provide
indemnification pursuant to Section 6.5 hereof) imposed on, incurred by or
asserted against any of them in connection with any litigation, investigation,
claim or proceeding commenced or threatened related to the negotiation,
preparation, execution, delivery, enforcement, performance or administration of
this Agreement, any other Financing Agreements, or any undertaking or proceeding
related to any of the transactions contemplated hereby or any act, omission,
event or transaction related or attendant thereto, including amounts paid in
settlement, court costs, and the reasonable fees and expenses of counsel, but
excluding any losses, claims, damages, liabilities, costs or expenses arising
from the gross negligence or willful misconduct of any indemnified Person and
excluding any indirect, consequential or punitive damages. To the extent that
the undertaking to indemnify, pay and hold harmless set forth in this Section
may be unenforceable because it violates any law or public policy, Borrowers and
Guarantors shall pay the maximum portion which it is permitted to pay under
applicable law to Agents and Lenders in satisfaction of indemnified matters
under this Section. The foregoing indemnity shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.
SECTION 12. THE ADMINISTRATIVE AND COLLATERAL AGENT
     12.1 Appointment; Powers and Immunities.
          (a) Each Lender hereby, and each Bank Product Provider by providing
any Bank Products to Borrowers or Guarantors, irrevocably designates, appoints
and authorizes Wachovia to act as Administrative and Collateral Agent hereunder
and under the other Financing Agreements with such powers as are specifically
delegated to Administrative and Collateral Agent by the terms of this Agreement
and of the other Financing Agreements, together with such other powers as are
reasonably incidental thereto. Administrative and Collateral Agent: (i) shall
have no duties or responsibilities except those expressly set forth in this
Agreement and in the other Financing Agreements, and shall not by reason of this
Agreement or any other Financing Agreement be a trustee or fiduciary for any
Lender or Bank Product Provider; (ii) shall not be responsible to Lenders or
Bank Product Providers for any recitals, statements, representations or
warranties contained in this Agreement or in any other Financing Agreement, or
in any certificate or other document referred to or provided for in, or received
by any of them under, this Agreement or any other Financing Agreement, or for
the value, validity, effectiveness,

111



--------------------------------------------------------------------------------



 



genuineness, enforceability or sufficiency of this Agreement or any other
Financing Agreement or any other document referred to or provided for herein or
therein or for any failure by any Borrower or any Guarantor or any other Person
to perform any of its obligations hereunder or thereunder; and (iii) shall not
be responsible to Lenders or Bank Product Providers for any action taken or
omitted to be taken by it hereunder or under any other Financing Agreement or
under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith, except for its own gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. Administrative and Collateral
Agent may employ agents and attorneys-in-fact and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith. Administrative and Collateral Agent may deem and treat the
payee of any note as the holder thereof for all purposes hereof unless and until
the assignment thereof pursuant to an agreement (if and to the extent permitted
herein) in form and substance satisfactory to Administrative and Collateral
Agent shall have been delivered to and acknowledged by Administrative and
Collateral Agent.
          (b) Without prejudice to the foregoing paragraph, each Lender, each
Bank Product Provider by providing any Bank Products to BlueLinx, and the
Administrative and Collateral Agent (collectively the “Creditors” for purposes
of this Section 12.1(b) only), hereby designate and appoint Wachovia (and hereby
reiterate such designation and appointment made in the Original Loan Agreement
in respect of Congress Financial Corporation, a predecessor of Wachovia
(“Congress”)) as the person holding the power of attorney (fondé de pouvoir) of
the Creditors as contemplated under Article 2692 of the Civil Code of Quebec, to
enter into, to take and to hold on their behalf, and for their benefit, a deed
of hypothec (“Deed of Hypothec”) executed by BlueLinx under the laws of the
Province of Quebec and creating a hypothec (security interest) on BlueLinx’s
Collateral located in such Province and to exercise such powers and duties which
are conferred upon Wachovia under such deed. Each Creditor hereby additionally
designates and appoints Wachovia (and hereby reiterate such designation and
appointment made in the Original Loan Agreement in respect of Congress) as agent
and custodian for and on behalf of each of them (i) to hold and to be the sole
registered holder of any bond (“Bond”) issued under the Deed of Hypothec, the
whole notwithstanding Section 32 of the Act respecting the special powers of
legal persons (Quebec) or any other applicable law, and (ii) to enter into, to
take and to hold on their behalf, and for their benefit, a movable hypothec
(“Movable Hypothec”) executed by BlueLinx under the laws of the Province of
Quebec and pledging the Bond as security for the payment and performance of the
Obligations (which include any and all obligations under the Deed of Hyphothec).
In this respect, (m) Wachovia, as agent and custodian of the Creditors, shall
keep a record indicating the names and addresses of, and the pro rata portion of
the Obligations and indebtedness secured by the Movable Hypothec, owing to the
Persons for and on behalf of whom the Bond is so held from time to time, and
(n) each Creditor will be entitled to the benefits of any Collateral of BlueLinx
charged under the Deed of Hypothec and the Movable Hypothec and will participate
in the proceeds of realization of any such Collateral, the whole in accordance
with the terms hereof. Wachovia, in such aforesaid capacities shall (x) have the
sole and exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
Wachovia with respect to the Collateral under the Deed of Hypothec and Movable
Hypothec, applicable law or otherwise, and (y) benefit from and be subject to
all provisions hereof with respect to the Administrative and Collateral Agent
mutatis mutandis, including, without

112



--------------------------------------------------------------------------------



 



limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Lenders and Bank Product Providers. Any Person who
becomes a Lender or a Bank Product Provider, as the case may be, shall be deemed
to have consented to and confirmed Wachovia as the person holding the power of
attorney (fondé de pouvoir) and as the agent and custodian as aforesaid and to
have ratified, as of the date it becomes a Lender or a Bank Product Provider, as
the case may be, all actions taken by Wachovia in such capacities. Wachovia
shall be entitled to delegate from time to time any of its powers or duties
under the Deed of Hypothec and the Movable Hypothec to any Person and on such
terms and conditions as Wachovia may determine from time to time. It is hereby
understood that (a) the Deed of Hypothec, the Bond and Movable Hypothec executed
by BlueLinx prior to the date hereof in favor of Congress continue to be valid
and enforceable in accordance with their respective terms and remain in full
force and effect, and all reference therein to “Congress Financial Corporation”
shall be deemed to refer to Wachovia, and (b) no novation of any kind has
occurred in connection with any of the obligations secured by the Deed of
Hypothec nor the Movable Hypothec, any such novation being hereby expressly
disclaimed.
     12.2 Reliance By Administrative and Collateral Agent. Administrative and
Collateral Agent shall be entitled to rely upon any certification, notice or
other communication (including any thereof by telephone, telecopy, telex,
telegram or cable) believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by Administrative and Collateral Agent. As to any matters not expressly
provided for by this Agreement or any other Financing Agreement, Administrative
and Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or thereunder in accordance with instructions
given by the Required Lenders or all of Lenders as is required in such
circumstance, and such instructions of such Lenders and any action taken or
failure to act pursuant thereto shall be binding on all Lenders.
     12.3 Events of Default.
          (a) Administrative and Collateral Agent shall not be deemed to have
knowledge or notice of the occurrence of an Event of Default or other failure of
a condition precedent to the Loans hereunder, unless and until Administrative
and Collateral Agent has received written notice from a Lender, any Borrower or
any Guarantor specifying such Event of Default or any unfulfilled condition
precedent, and stating that such notice is a “Notice of Default or Failure of
Condition”. In the event that Administrative and Collateral Agent receives such
a notice, Administrative and Collateral Agent shall give prompt notice thereof
to the Lenders. Administrative and Collateral Agent shall (subject to
Section 12.7) take such action with respect to any such Event of Default or
failure of condition precedent as shall be directed by the Required Lenders;
provided, that, unless and until Administrative and Collateral Agent shall have
received such directions, Administrative and Collateral Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to or by reason of such Event of Default or failure of condition
precedent, as it shall deem advisable in the best interest of Lenders. Without
limiting the foregoing, and notwithstanding the existence or occurrence and
continuance of an Event of Default or any other failure to satisfy any of the
conditions precedent set forth in Section 4 of this Agreement to the contrary,
subject to the provisions of Section 12.8 and Section 12.11(a), Administrative
and Collateral Agent may, but

113



--------------------------------------------------------------------------------



 




shall have no obligation to, continue to provide Loans for the ratable account
and risk of Lenders from time to time if Administrative and Collateral Agent
believes providing such Loans is in the best interests of Lenders.
          (b) Except with the prior written consent of Administrative and
Collateral Agent, no Lender may assert or exercise any enforcement right or
remedy in respect of the Loans or other Obligations, as against any Borrower or
any Guarantor or any of the Collateral or other property of any Borrower or any
Guarantor.
     12.4 Wachovia in its Individual Capacity. With respect to its Revolving
Loan Commitment and the Loans made and Letter of Credit Accommodations issued or
caused to be issued by it (and any successor acting as Administrative and
Collateral Agent), so long as Wachovia shall be a Lender hereunder, it shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as though it were not acting as Administrative and Collateral Agent,
and the term “Lender” or “Lenders” shall, unless the context otherwise
indicates, include Wachovia in its individual capacity as Lender hereunder.
Wachovia (and any successor acting as Administrative and Collateral Agent) and
its Affiliates may (without having to account therefor to any Lender) lend money
to, make investments in and generally engage in any kind of business with any
Borrower or any Guarantor (and any of their respective Subsidiaries or
Affiliates) as if it were not acting as Administrative and Collateral Agent, and
Wachovia and its Affiliates may accept fees and other consideration from any
Borrower or any Guarantor for services in connection with this Agreement or
otherwise without having to account for the same to Lenders.
     12.5 Indemnification. Lenders agree to indemnify Administrative and
Collateral Agent (to the extent not reimbursed by Borrowers and Guarantors
hereunder and without limiting the Obligations of any Borrower or any Guarantor
hereunder) ratably, in accordance with their Pro Rata Shares, for any and all
claims of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against Administrative and Collateral Agent (including by any Lender)
arising out of or by reason of any investigation in or in any way relating to or
arising out of this Agreement or any other Financing Agreement or any other
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that
Administrative and Collateral Agent is obligated to pay hereunder) or the
enforcement of any of the terms hereof or thereof or of any such other
documents, provided, that, no Lender shall be liable for any of the foregoing to
the extent it arises from the gross negligence or willful misconduct of the
party to be indemnified as determined by a final non-appealable judgment of a
court of competent jurisdiction.
     12.6 Non-Reliance on Agents and Other Lenders. Each Lender agrees that it
has, independently and without reliance on any Agent or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of Borrowers and Guarantors and has made its own decision to
enter into this Agreement and that it will, independently and without reliance
upon any Agent or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under this Agreement or any of the
other Financing Agreements. Agents shall not be required to keep themselves
informed as to the performance or observance by any Borrower or any Guarantor of
any term or provision of this

114



--------------------------------------------------------------------------------



 



Agreement or any of the other Financing Agreements or any other document
referred to or provided for herein or therein or to inspect the properties or
books of any Borrower or any Guarantor. Agents will use reasonable efforts to
provide Lenders with any information received by Agents from any Borrower or any
Guarantor which is required to be provided to Lenders hereunder and with a copy
of any “Notice of Default or Failure of Condition” received by any Agent from
any Borrower, any Guarantor or any Lender; provided, that, no Agent shall be
liable to any Lender for any failure to do so, except to the extent that such
failure is attributable to such Agent’s own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. Except for notices, reports and other documents
expressly required to be furnished to Lenders by any Agent hereunder, no Agent
shall have any duty or responsibility to provide any Lender with any other
credit or other information concerning the affairs, financial condition or
business of any Borrower or any Guarantor that may come into the possession of
such Agent.
     12.7 Failure to Act. Except for action expressly required of Administrative
and Collateral Agent hereunder and under the other Financing Agreements,
Administrative and Collateral Agent shall in all cases be fully justified in
failing or refusing to act hereunder and thereunder unless it shall receive
further assurances to its satisfaction from Lenders of their indemnification
obligations under Section 12.5 hereof against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.
     12.8 Additional Revolving Loans. Administrative and Collateral Agent shall
not make any Revolving Loans or provide any Letter of Credit Accommodations to
Borrowers on behalf of Lenders intentionally and with actual knowledge that such
Revolving Loans or Letter of Credit Accommodations would cause the aggregate
amount of the total outstanding Revolving Loans and Letter of Credit
Accommodations to Borrowers to exceed the Borrowing Base, without the prior
consent of the Required Super-Majority Lenders, except, that, Administrative and
Collateral Agent may make such additional Revolving Loans or provide such
additional Letter of Credit Accommodations on behalf of Revolving Loan Lenders,
intentionally and with actual knowledge that such Revolving Loans or Letter of
Credit Accommodations will cause the total outstanding Revolving Loans and
Letter of Credit Accommodations to Borrowers exceed the Borrowing Base as
Administrative and Collateral Agent may deem necessary or advisable in its
discretion, provided, that, (a) without the consent of the Required
Super-Majority Lenders: (i) the total principal amount of the additional
Revolving Loans or additional Letter of Credit Accommodations to Borrowers which
Administrative and Collateral Agent may make or provide after obtaining such
actual knowledge that the aggregate principal amount of the Revolving Loans
equal or exceed the Borrowing Base, together with the Special Agent Advances
then outstanding, shall not exceed the amount equal to ten (10%) percent of the
Borrowing Base at the time and shall not cause the total principal amount of the
Revolving Loans and Letter of Credit Accommodations to exceed the Revolving Loan
Limit and (ii) Administrative and Collateral Agent shall not make any such
additional Revolving Loans or Letter of Credit Accommodations more than ninety
(90) days from the date of the first such additional Revolving Loans or Letter
of Credit Accommodations and (b) at the direction of the Required Lenders,
Administrative and Collateral Agent shall cease making such additional Revolving
Loans or Letter of Credit Accommodations. Each Revolving Lender shall be
obligated to pay Administrative and Collateral Agent the amount of its Pro Rata
Share of any such additional Revolving Loans or

115



--------------------------------------------------------------------------------



 



Letter of Credit Accommodations provided that Administrative and Collateral
Agent is acting in accordance with the terms of this Section 12.8.
     12.9 Concerning the Collateral and the Related Financing Agreements. Each
Lender authorizes and directs Administrative and Collateral Agent to enter into
this Agreement and the other Financing Agreements relating to the Collateral for
its ratable benefit. Each Lender agrees that any action taken by Administrative
and Collateral Agent or Required Lenders in accordance with the terms of this
Agreement or the other Financing Agreements relating to the Collateral, and the
exercise by Administrative and Collateral Agent or Required Lenders of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders.
     12.10 Field Audits; Examination Reports and other Information; Disclaimer
by Lenders. By signing this Agreement, each Lender:
          (a) is deemed to have requested that Administrative and Collateral
Agent furnish Lender, promptly after it becomes available, a copy of each field
audit or examination report and a weekly report with respect to the Borrowing
Base prepared by Administrative and Collateral Agent (each field audit or
examination report and weekly report with respect to the Borrowing Base being
referred to herein as a “Report” and collectively, the “Reports”);
          (b) expressly agrees and acknowledges that Administrative and
Collateral Agent (i) does not make any representation or warranty as to the
accuracy of any Report, or (ii) shall not be liable for any information
contained in any Report; provided, that, nothing contained in this Section 12.10
shall be construed to limit the liability of Administrative and Collateral Agent
under Section 12.1(c) hereof in the event of the gross negligence or willful
misconduct of Administrative and Collateral Agent as determined pursuant to a
final non-appealable order of a court of competent jurisdiction;
          (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Administrative and Collateral Agent
or other party performing any audit or examination will inspect only specific
information regarding Borrowers and Guarantors and will rely significantly upon
Borrowers’ and Guarantors’ books and records, as well as on representations of
Borrowers’ and Guarantors’ personnel; and
          (d) agrees to keep all Reports confidential and strictly for its
internal use in accordance with the terms of Section 11.3(a) hereof, and not to
distribute or use any Report in any other manner.
     12.11 Collateral Matters.
          (a) Administrative and Collateral Agent may, at its option, from time
to time, at any time on or after an Event of Default and for so long as the same
is continuing or upon any other failure of a condition precedent to the Loans
hereunder, make such disbursements and advances (“Special Agent Advances”) which
Administrative and Collateral Agent, in its reasonable credit judgment, deems
necessary or desirable either (i) to preserve or protect the Collateral or any
portion thereof or (ii) to pay any other amount chargeable to Borrowers or
Guarantors pursuant to the terms of this Agreement consisting of costs, fees and
expenses and

116



--------------------------------------------------------------------------------



 



payments to any issuer of Letter of Credit Accommodations; provided that,
without the consent of the Required Super-Majority Lenders, in no event shall
the aggregate amount of Special Agent Advances, together with the Revolving
Loans and Letter of Credit Accommodations made pursuant to Section 12.8 hereof,
exceed an amount equal to ten percent (10%) of the Borrowing Base at any time or
cause the total principal amount of the Revolving Loans and Letter of Credit
Accommodations to exceed the Revolving Loan Limit. Special Agent Advances shall
be repayable on demand and be secured by the Collateral. Administrative and
Collateral Agent shall notify each Lender and Administrative Borrower in writing
of each such Special Agent Advance, which notice shall include a description of
the purpose of such Special Agent Advance. Without limitation of its obligations
pursuant to Section 6.10, each Lender agrees that it shall make available to
Administrative and Collateral Agent, upon Administrative and Collateral Agent’s
demand, in immediately available funds, the amount equal to such Lender’s Pro
Rata Share of each such Special Agent Advance. If such funds are not made
available to Administrative and Collateral Agent by such Lender, Administrative
and Collateral Agent shall be entitled to recover such funds, on demand from
such Lender together with interest thereon, for each day from the date such
payment was due until the date such amount is paid to Administrative and
Collateral Agent at the Interest Rate then payable by Borrowers in respect of
the Revolving Loans as set forth in Section 3.1 hereof.
          (b) Lenders hereby irrevocably authorize Administrative and Collateral
Agent, at its option and in its discretion to release any security interest in,
mortgage or lien upon, any of the Collateral: (i) upon termination of the
Revolving Loan Commitments and payment and satisfaction of all of the
Obligations and delivery of cash collateral to the extent required under
Section 13.1 hereof, (ii) constituting property being sold or disposed of in
compliance with the applicable terms of this Agreement or any consent granted in
connection with this Agreement, (iii) constituting property in which no Borrower
or any Guarantor owned an interest at the time the security interest, mortgage
or lien was granted or at any time thereafter, (iv) having a value of less than
$25,000,000 or (v) in accordance with the terms of Sections 11.3(a)(i)(E) or
11.3(a)(ii)(B). Except as provided above, Administrative and Collateral Agent
will not release any security interest in, mortgage or lien upon, any of the
Collateral without the prior written authorization of all of Lenders (and any
Lender may require that the proceeds from any sale or other disposition of the
Collateral to be so released be applied to the Obligations in a manner
satisfactory to such Lender). Upon request by Administrative and Collateral
Agent at any time, Lenders will promptly confirm in writing Administrative and
Collateral Agent’s authority to release particular types or items of Collateral
pursuant to this Section.
          (c) Without in any manner limiting Administrative and Collateral
Agent’s authority to act without any specific or further authorization or
consent by the Required Lenders, each Lender agrees to confirm in writing, upon
request by Administrative and Collateral Agent, the authority to release
Collateral conferred upon Administrative and Collateral Agent under this
Section. Administrative and Collateral Agent shall (and is hereby irrevocably
authorized by Lenders to) execute such documents as may be necessary to evidence
the release of the security interest, mortgage or liens granted to
Administrative and Collateral Agent, for itself and the ratable benefit of the
Lenders and the Bank Product Providers, upon any Collateral to the extent set
forth above; provided, that, (i) Administrative and Collateral Agent shall not
be required to execute any such document on terms which, in Administrative and
Collateral Agent’s opinion, would expose Administrative and Collateral Agent to
liability or create any obligations or entail

117



--------------------------------------------------------------------------------



 



any consequence other than the release of such security interest, mortgage or
liens without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any security interest, mortgage
or lien upon (or obligations of any Borrower or any Guarantor in respect of) the
Collateral retained by such Borrower or such Guarantor.
          (d) Except as expressly required under the terms of this Agreement,
Administrative and Collateral Agent shall have no obligation whatsoever to any
Lender or any other Person to investigate, confirm or assure that the Collateral
exists or is owned by any Borrower or any Guarantor or is cared for, protected
or insured or has been encumbered, or that any particular items of Collateral
meet the eligibility criteria applicable in respect of the Loans hereunder, or
whether any particular reserves are appropriate, or that the liens and security
interests granted to Administrative and Collateral Agent herein or pursuant
hereto or otherwise have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Administrative and Collateral
Agent in this Agreement or in any of the other Financing Agreements, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, Administrative and Collateral Agent may act in any manner
it may deem appropriate, in its discretion, given Administrative and Collateral
Agent’s own interest in the Collateral as a Lender and that Administrative and
Collateral Agent shall have no duty or liability whatsoever to any other Lender.
     12.12 Agency for Perfection. Administrative and Collateral Agent and each
Lender hereby appoints each Lender as agent for the purpose of perfecting the
security interests in and liens upon the Collateral of Administrative and
Collateral Agent, for itself and the ratable benefit of the Lenders and the Bank
Product Providers, in assets which, in accordance with Article 9 of the UCC can
be perfected only by possession. Should any Lender obtain possession of any such
Collateral, such Lender shall notify Administrative and Collateral Agent
thereof, and, promptly upon Administrative and Collateral Agent’s request
therefor shall deliver such Collateral to Administrative and Collateral Agent or
in accordance with Administrative and Collateral Agent’s instructions. Each
Lender confirms the appointment by Administrative and Collateral Agent of any
Person as it’s or the Lenders’ agent for the purpose of perfecting the security
interests granted under this Agreement and the other Financing Agreements.
     12.13 Failure to Respond Deemed Consent. In the event any Lender’s consent
is required pursuant to the provisions of this Agreement and such Lender does
not respond to any request by Administrative and Collateral Agent for such
consent within ten (10) days after such request is made to such Lender, such
failure to respond shall be deemed a consent.
     12.14 Legal Representation of Agents. In connection with the negotiation,
drafting, and execution of this Agreement and the other Financing Agreements, or
in connection with future legal representation relating to loan administration,
amendments, modifications, waivers, or enforcement of remedies, Mayer, Brown,
Rowe & Maw LLP (“MBR&M”) only has represented and only shall represent Wachovia
in its capacity as an Agent and as a Lender. Each other Lender hereby
acknowledges that MBR&M does not represent it in connection with any such
matters.

118



--------------------------------------------------------------------------------



 



SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS
     13.1 Term.
          (a) This Agreement and the other Financing Agreements shall become
effective as of the date set forth on the first page hereof and shall continue
in full force and effect for a term ending on the Final Maturity Date, unless
sooner terminated pursuant to the terms hereof. Borrowers may, upon not less
than ten (10) days prior written notice to Administrative and Collateral Agent,
terminate this Agreement and the other Financing Agreements. Upon the effective
date of termination of this Agreement and the other Financing Agreements,
Borrowers shall pay to Administrative and Collateral Agent, for itself and the
ratable benefit of the Lenders and the Bank Product Providers, in full, all
outstanding and unpaid Obligations and shall furnish cash collateral to
Administrative and Collateral Agent, (or at Administrative and Collateral
Agent’s option, a letter of credit issued for the account of Borrowers and at
Borrowers’ expense, in form and substance satisfactory to Administrative and
Collateral Agent, by an issuer acceptable to Administrative and Collateral Agent
and payable to Administrative and Collateral Agent as beneficiary, for itself
and the ratable benefit of the Lenders and the Bank Product Providers) in such
amounts as Administrative and Collateral Agent determines are reasonably
necessary to secure (or reimburse) Administrative and Collateral Agent and
Lenders from loss, cost, damage or expense, including attorneys’ fees and legal
expenses, in connection with any contingent Obligations, including issued and
outstanding Letter of Credit Accommodations and checks or other payments
provisionally credited to the Obligations and/or as to which Administrative and
Collateral Agent and Lenders have not yet received final and indefeasible
payment and any continuing obligations of Administrative and Collateral Agent or
any Lender to any bank, financial institution or other Person under or pursuant
to any Deposit Account Control Agreement or Investment Property Control
Agreement. Such payments in respect of the Obligations and cash collateral shall
be remitted by wire transfer in Federal funds to such bank account of
Administrative and Collateral Agent, as Administrative and Collateral Agent may,
in its discretion, designate in writing to Administrative Borrower for such
purpose. Interest shall be due until and including the next Business Day, if the
amounts so paid by Borrowers to the bank account designated by Administrative
and Collateral Agent are received in such bank account later than 12:00 noon,
New York time.
          (b) No termination of this Agreement or the other Financing Agreements
shall relieve or discharge any Borrower or any Guarantor of its duties,
obligations and covenants under this Agreement or the other Financing Agreements
until all Obligations due and owing have been fully and finally discharged and
paid (or cash collateralized in accordance with the terms of this Agreement),
and the continuing security interest of Administrative and Collateral Agent, for
itself and the ratable benefit of the Lenders and the Bank Product Providers, in
the Collateral and the rights and remedies of Administrative and Collateral
Agent and Lenders hereunder, under the other Financing Agreements and applicable
law, shall remain in effect until all such Obligations due and owing have been
fully and finally discharged and paid (or cash collateralized in accordance with
the terms of this Agreement). Accordingly, each Borrower and each Guarantor
waives any rights which it may have under the UCC to demand the filing of
termination statements with respect to the Collateral, and neither
Administrative and Collateral Agent nor any Lender shall be required to send
such termination statements to any Borrower or any Guarantor, or to file them
with any filing office, unless and until this Agreement is

119



--------------------------------------------------------------------------------



 



terminated in accordance with its terms and all of the Obligations due and owing
are paid (or cash collateralized in accordance with the terms of this Agreement)
and satisfied in full in immediately available funds.
     13.2 Interpretive Provisions.
          (a) All terms used herein which are defined in Article 1 or Article 9
of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.
          (b) All references to the plural herein shall also mean the singular
and to the singular shall also mean the plural unless the context otherwise
requires.
          (c) All references to any party hereto pursuant to the definitions set
forth in the recitals hereto, or to any other person herein, shall include their
respective successors and assigns.
          (d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not any particular provision of this Agreement and as
this Agreement now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.
          (e) The word “including” when used in this Agreement shall mean
“including, without limitation”.
          (f) All references to the term “good faith” used herein when
applicable to any Agent or any Lender shall mean, notwithstanding anything to
the contrary contained herein or in the UCC, honesty in fact in the conduct or
transaction concerned. Borrowers and Guarantors shall have the burden of proving
any lack of good faith on the part of any Agent or any Lender alleged by any
Borrower or any Guarantor at any time.
          (g) An Event of Default shall exist or continue or be continuing until
such Event of Default is waived in accordance with Section 11.3 or is cured, if
such Event of Default is capable of being cured as determined by Administrative
and Collateral Agent.
          (h) Any accounting term used in this Agreement shall have, unless
otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations hereunder shall be computed
unless otherwise specifically provided herein, in accordance with GAAP as
consistently applied and using the same method for inventory valuation as used
in the preparation of the financial statements of Borrowers most recently
received by Administrative and Collateral Agent.
          (i) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including”.
          (j) Unless otherwise expressly provided herein, (i) references herein
to any agreement, document or instrument shall be deemed to include all
subsequent amendments, modifications, supplements, extensions, renewals,
restatements or replacements with respect

120



--------------------------------------------------------------------------------



 



thereto, but only to the extent the same are not prohibited by the terms hereof
or of any other Financing Agreement, and (ii) references to any statute or
regulation are to be construed as including all statutory and regulatory
provisions consolidating, amending, replacing, recodifying, supplementing or
interpreting the statute or regulation.
          (k) The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.
          (l) This Agreement and other Financing Agreements may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their terms.
          (m) This Agreement and the other Financing Agreements are the result
of negotiations among and have been reviewed by counsel to Agents and Lenders
and the other parties, and are the products of all parties. Accordingly, this
Agreement and the other Financing Agreements shall not be construed against
Agents or Lenders merely because of their involvement in their preparation.
     13.3 Notices. All notices, requests and demands hereunder shall be in
writing and deemed to have been given or made: if delivered in person,
immediately upon delivery; if by facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next Business Day, one (1)
Business Day after sending; and if by certified mail, return receipt requested,
five (5) days after mailing. All notices, requests and demands upon the parties
are to be given to the following addresses (or to such other address as any
party may designate by notice in accordance with this Section):

             
 
  If to any Borrower             or any Guarantor:   BlueLinx Corporation      
  4100 Wildwood Parkway         Atlanta, Georgia 30339         Attention: David
Morris         Telephone No.: (770) 221-2668         Telecopy No.:
(770) 221-2090
 
                with a copy to:   Schulte, Roth & Zabel LLP         919 Third
Avenue         New York, New York 10022
 
      Attention:   Stuart D. Freedman, Esq.
 
          Daniel V. Oshinsky, Esq.         Telephone No.: (212) 756-2000        
Telecopy No.: (212) 593-5955
 
                and a copy to:   Cerberus Capital Management, LP         299
Park Avenue, Floors 21-23         New York, New York 10171

121



--------------------------------------------------------------------------------



 



         
 
      Attention: Lenard Tessler
 
      Telephone No.: (212) 891-2100
 
      Telecopy No.: (212) 909-1409
 
       
 
  If to Agents:   Wachovia Bank, National Association
 
      1133 Avenue of the Americas
 
      New York, New York 10036
 
      Attention: Portfolio Manager
 
      Telephone No.: (212) 545-4200
 
      Telecopy No.: (212) 545-4283
 
       
 
  with a copy to:   Mayer, Brown, Rowe & Maw LLP
 
      350 South Grand Avenue, 25th Floor
 
      Los Angeles, California 90071
 
      Attention: Marshall C. Stoddard, Jr., Esq.
 
      Telephone No.: (213) 229-9500
 
      Telecopy No.: (213) 625-0248

     13.4 Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.
     13.5 Successors. This Agreement, the other Financing Agreements and any
other document referred to herein or therein shall be binding upon and inure to
the benefit of and be enforceable by Agents, Lenders, Bank Product Providers,
Borrowers, Guarantors and their respective successors and assigns, except that
no Borrower or Guarantor may assign its rights under this Agreement, the other
Financing Agreements and any other document referred to herein or therein
without the prior written consent of Administrative and Collateral Agent and
Lenders. No Lender may assign its rights and obligations under this Agreement
(or any part thereof) without the prior written consent of all Lenders other
than the Sponsor Affiliated Lenders and Administrative and Collateral Agent,
except as permitted under Section 13.6 hereof. Any purported assignment by a
Lender without such prior express consent or compliance with Section 13.6 where
applicable, shall be void. The terms and provisions of this Agreement and the
other Financing Agreements are for the purpose of defining the relative rights
and obligations of Borrowers, Guarantors, Agents and Lenders with respect to the
transactions contemplated hereby and there shall be no third party beneficiaries
of any of the terms and provisions of this Agreement or any of the other
Financing Agreements.
     13.6 Assignments; Participations.
          (a) Each Lender may (i) assign all or a portion of its rights and
obligations under this Agreement (including, without limitation, a portion of
its Revolving Loan Commitment, the Loans owing to it and its rights and
obligations as a Lender with respect to Letters of Credit Accommodations) and
the other Financing Agreements: (A) to its parent company and/or any Affiliate
of such Lender which is at least fifty (50%) percent owned by such

122



--------------------------------------------------------------------------------



 



Lender or its parent company or to one or more Lenders or (B) in connection with
any merger, consolidation, sale, transfer or other disposition of all or any
substantial portion of the business or loan portfolio of such Lender; or
(ii) assign all, or if less than all a portion equal to at least $10,000,000 in
the aggregate for the assigning Lender or assigning Lenders, of such rights and
obligations under this Agreement to one or more Eligible Transferees, each of
which assignees shall become a party to this Agreement as a Lender by execution
of an Assignment and Acceptance; provided, that, (A) the consent of
Administrative and Collateral Agent shall be required in connection with any
assignment to an Eligible Transferee pursuant to clause (ii) above, (B) if such
Eligible Transferee is not a bank, Administrative and Collateral Agent shall
receive a representation in writing by such Eligible Transferee that either
(1) no part of its acquisition of its Loans is made out of assets of any
employee benefit plan, or (2) after consultation, in good faith, with Borrowers
and provision by Borrowers of such information as may be reasonably requested by
such Eligible Transferee, the acquisition and holding of such Revolving Loan
Commitments and Loans does not constitute a non-exempt prohibited transaction
under Section 406 of ERISA and Section 4975 of the Code, or (3) such assignment
is an “insurance company general account,” as such term is defined in the
Department of Labor Prohibited Transaction Class Exemption 95.60 (issued
July 12, 1995) (“PTCE 95-60”), and, as of the date of the assignment, there is
no “employee benefit plan” with respect to which the aggregate amount of such
general account’s reserves and liabilities for the contracts held by or on
behalf of such “employee benefit plan” and all other “employee benefit plans”
maintained by the same employer (and affiliates thereof as defined in
Section V(a)(1) of PTCE 95-60) or by the same employee organization (in each
case determined in accordance with the provisions of PTCE 95-60) exceeds ten
(10%) percent of the total reserves and liabilities of such general account (as
determined under PTCE 95-60) (exclusive of separate account liabilities) plus
surplus as set forth in the National Association of Insurance Commissioners
Annual Statement filed with the state of domicile of such Eligible Transferee,
and (C) such transfer or assignment will not be effective until recorded by
Administrative and Collateral Agent on the Register and Administrative and
Collateral Agent has received, for its own account, payment of a processing fee
from the assigning Lender or the assignee in the amount of $5,000. As used in
this Section, the term “employee benefit plan” shall have the meaning assigned
to it in Title I of ERISA and shall also include a “plan” as defined in
Section 4975(e)(1) of the Code.
          (b) Administrative and Collateral Agent shall maintain a register of
the names and addresses of Lenders, their Revolving Loan Commitments and the
principal amount of their Loans (the “Register”). Administrative and Collateral
Agent shall also maintain a copy of each Assignment and Acceptance delivered to
and accepted by them and shall modify the Register to give effect to each
Assignment and Acceptance. Upon their receipt of each Assignment and Acceptance,
Administrative and Collateral Agent will give prompt notice thereof to Lenders
and deliver to each of them a copy of the executed Assignment and Acceptance.
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and Borrowers, Guarantors, Agents and Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
Borrowers, Guarantors and any Lender at any reasonable time and from time to
time upon reasonable prior notice.
          (c) Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, (i) the
assignee thereunder shall

123



--------------------------------------------------------------------------------



 



be a party hereto and to the other Financing Agreements and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations (including, without
limitation, the obligation to participate in Letter of Credit Accommodations) of
a Lender hereunder and thereunder; provided, however, if at the time of such
assignment, such assigning Lender is not then entitled to receive any amounts
pursuant to Section 6.5 hereof, Borrowers and Guarantors shall not be obligated
to make any payments to such assignee under Section 6.5 hereof if the assignee
would otherwise be entitled to receive such amounts at the time of such
assignment and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement.
          (d) By execution and delivery of an Assignment and Acceptance, the
assignor and assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any of the other
Financing Agreements or the execution, legality, enforceability, genuineness,
sufficiency or value of this Agreement or any of the other Financing Agreements
furnished pursuant hereto, (ii) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower, any Guarantor or any of their respective Subsidiaries or the
performance or observance by any Borrower or any Guarantor of any of the
Obligations; (iii) such assignee confirms that it has received a copy of this
Agreement and the other Financing Agreements, together with such other documents
and information it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (iv) such assignee will,
independently and without reliance upon the assigning Lender, any Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Financing Agreements,
(v) such assignee appoints and authorizes Administrative and Collateral Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Financing Agreements as are delegated to Administrative
and Collateral Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto, (vi) such assignee appoints and authorizes
each Agents to take such action as agent on its behalf and to exercise such
powers under this Agreement and the other Financing Agreements as are delegated
to such Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement and the other Financing Agreements are required to be
performed by it as a Lender. Agents and Lenders may furnish any information
concerning any Borrower, any Guarantor or their respective Subsidiaries in the
possession of Agents or any Lender from time to time to assignees and
Participants.
          (e) Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Financing Agreements (including, without limitation, all
or a portion of its Revolving Loan Commitments and the Loans owing to it and its
participation in the Letter of Credit Accommodations, without the consent of
Administrative and Collateral Agent or the other Lenders); provided, that,
(i) such

124



--------------------------------------------------------------------------------



 



Lender’s obligations under this Agreement (including, without limitation, its
Revolving Loan Commitment hereunder) and the other Financing Agreements shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and Borrowers,
Guarantors, Agents and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Financing Agreements, (iii) the
Participant shall not have any rights under this Agreement or any of the other
Financing Agreements (the Participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the Participant relating thereto) and all amounts payable by
any Borrower or any Guarantor hereunder shall be determined as if such Lender
had not sold such participation, (iv) if such Participant is not a bank,
represent that either (A) no part of its acquisition of its participation is
made out of assets of any employee benefit plan, or (B) after consultation, in
good faith, with Borrowers and provision by Borrowers of such information as may
be reasonably requested by the Participant, the acquisition and holding of such
participation does not constitute a non-exempt prohibited transaction under
Section 406 of ERISA and Section 4975 of the Code, or (C) such participation is
an “insurance company general account, “ as such term is defined in the “PTCE
95-60”, and, as of the date of the transfer there is no “employee benefit plan”
with respect to which the aggregate amount of such general account’s reserves
and liabilities for the contracts held by or on behalf of such “employee benefit
plan” and all other “employee benefit plans” maintained by the same employer
(and affiliates thereof as defined in Section V(a)(1) of PTCE 95-60) or by the
same employee organization (in each case determined in accordance with the
provisions of PTCE 95-60) exceeds ten (10%) percent of the total reserves and
liabilities of such general account (as determined under PTCE 95-60) (exclusive
of separate account liabilities) plus surplus as set forth in the National
Association of Insurance Commissioners Annual Statement filed with the state of
domicile of the Participant and (v) the agreements between such Lender and such
Participant shall not grant such Participant the right to consent to or vote on
(A) any matters other than those set forth in Section 11.3(a)(i) hereof or
(B) if such Participant is a Sponsor Affiliate Lender, any matters which
pursuant to Section 11.3(f) hereof, a Sponsor Affiliate Lender is not permitted
to consent to or vote on.
          (f) Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans hereunder to a Federal Reserve Bank in support of
borrowings made by such Lenders from such Federal Reserve Bank.
          (g) Borrowers and Guarantors shall assist Agents or any Lender
permitted to sell assignments or participations under this Section 13.6 in
whatever manner reasonably necessary in order to enable or effect any such
assignment or participation, including (but not limited to) the execution and
delivery of any and all agreements, notes and other documents and instruments as
shall be requested and the delivery of informational materials, appraisals or
other documents for, and the participation of relevant management in meetings
and conference calls with, potential assignees or Participants. Each Borrower
and each Guarantor shall certify the correctness, completeness and accuracy of
all descriptions of such Borrower and such Guarantor and its affairs provided,
prepared or reviewed by such Borrower or such Guarantor that are contained in
any selling materials and all other information provided by it and included in
such materials.

125



--------------------------------------------------------------------------------



 



          (h) Administrative and Collateral Agent agrees that, so long as an
Event of Default does not then exist, Administrative and Collateral Agent shall
not, without the prior consent of Administrative Borrower (such consent not to
be unreasonably withheld, conditioned or delayed) assign to any Person (i) its
rights and duties as administrative agent for the Lenders without also assigning
to such Person its rights and duties as collateral agent for the Lenders and
Bank Product Providers, (ii) its rights and duties as collateral agent for the
Lenders and Bank Product Providers without also assigning to such Person its
rights and duties as administrative agent for the Lenders, or (iii) its rights
and duties as administrative and collateral agent for the Lenders and Bank
Product Providers unless such assignment is made (A) to its parent company or
any of its Affiliates which is at least 50% owned by Administrative and
Collateral Agent or its parent or (B) in connection with any merger,
consolidation, sale, transfer or other disposition of all or any substantial
portion of the business or loan portfolio of Administrative Collateral Agent.
Notwithstanding anything to the contrary in this Agreement, in no event shall
any Sponsor Affiliate Lender be appointed as, or succeed to the rights and
duties of, the Administrative and Collateral Agent, or any Agent, under this
Agreement.
     13.7 Participant’s Security Interests. If a Participant shall at any time
participate with any Lender in the Loans, each Borrower and each Guarantor
hereby grants to such Participant and such Participant shall have and is hereby
given, a continuing lien on and security interest in any money, securities and
other property of such Borrower or such Guarantor in the custody or possession
of such Participant, including the right of setoff, to the extent of such
Participant’s participation in the Obligations, and such Participant shall be
deemed to have the same right of setoff to the extent of its participation in
the Obligations, as it would have if it were a direct Lender.
     13.8 ERISA Representation. Each Lender hereby represents and warrants to
Borrowers and Administrative and Collateral Agent that either (a) no part of the
Loans made by such Lender are made out of “plan assets” of any employee benefit
plan subject to ERISA or any plan subject to Section 4975 of the Code or (b) the
making and holding of such Lender’s Revolving Loan Commitments and Loans does
not constitute a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.
     13.9 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.
     13.10 Counterparts, Etc. This Agreement or any of the other Financing
Agreements may be executed in any number of counterparts, each of which shall be
an original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile or a substantially similar
electronic transmission shall have the same force and effect as the delivery of
an original executed counterpart of this Agreement or any of such other
Financing

126



--------------------------------------------------------------------------------



 



Agreements. Any party delivering an executed counterpart of any such agreement
by telefacsimile or a substantially similar electronic transmission shall also
deliver an original executed counterpart, but the failure to do so shall not
affect the validity, enforceability or binding effect of such agreement.
SECTION 14. JOINT AND SEVERAL LIABILITY; SURETYSHIP WAIVERS.
     14.1 Independent Obligations; Subrogation. The Obligations of each Borrower
hereunder are joint and several. To the maximum extent permitted by law, each
Borrower hereby waives any claim, right or remedy which such Borrower now has or
hereafter acquires against any other Borrower that arises hereunder including,
without limitation, any claim, remedy or right of subrogation, reimbursement,
exoneration, contribution, indemnification, or participation in any claim, right
or remedy of Administrative and Collateral Agent or any Lender against any
Borrower or any Collateral which Administrative and Collateral Agent or any
Lender now has or hereafter acquires, whether or not such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise
until the Obligations are fully paid and finally discharged. In addition, each
Borrower hereby waives any right to proceed against the other Borrowers, now or
hereafter, for contribution, indemnity, reimbursement, and any other suretyship
rights and claims, whether direct or indirect, liquidated or contingent, whether
arising under express or implied contract or by operation of law, which any
Borrower may now have or hereafter have as against the other Borrowers with
respect to the Obligations until the Obligations are fully paid and finally
discharged. Each Borrower also hereby waives any rights of recourse to or with
respect to any asset of the other Borrowers until the Obligations are fully paid
and finally discharged.
     14.2 Authority to Modify Obligations and Security. Each Borrower authorizes
Administrative and Collateral Agent and Lenders, without notice or demand and
without affecting any Borrowers’ liability hereunder, from time to time, whether
before or after any notice of termination hereof or before or after any default
in respect of the Obligations, to: (a) renew, extend, accelerate, or otherwise
change the time for payment of, or otherwise change any other term or condition
of, any document or agreement evidencing or relating to any Obligations as such
Obligations relate to the other Borrowers, including, without limitation, to
increase or decrease the rate of interest thereon; (b) accept, substitute,
waive, defease, increase, release, exchange or otherwise alter any Collateral,
in whole or in part, securing the other Borrowers’ Obligations; (c) apply any
and all such Collateral and direct the order or manner of sale thereof as
Administrative and Collateral Agent and Lenders, in their sole discretion, may
determine; (d) deal with the other Borrowers as Administrative and Collateral
Agent or any Lender may elect; (e) in Administrative and Collateral Agent’s and
Lenders’ sole discretion, settle, release on terms satisfactory to them, or by
operation of law or otherwise, compound, compromise, collect or otherwise
liquidate any of the other Borrowers’ Obligations and/or any of the Collateral
in any manner, and bid and purchase any of the collateral at any sale thereof;
(vi) apply any and all payments or recoveries from the other Borrowers as
Administrative and Collateral Agent or Lenders, in their sole discretion, may
determine, whether or not such indebtedness relates to the Obligations; all
whether such Obligations are secured or unsecured or guaranteed or not
guaranteed by others; and (vii) apply any sums realized from Collateral
furnished by the other Borrowers upon any of its indebtedness or obligations to
Administrative and Collateral Agent or Lenders as they in their sole discretion,
may determine, whether or not such indebtedness relates

127



--------------------------------------------------------------------------------



 



to the Obligations; all without in any way diminishing, releasing or discharging
the liability of any Borrower hereunder.
     14.3 Waiver of Defenses. Upon an Event of Default by any Borrower in
respect of any Obligations, Administrative and Collateral Agent and Lenders may,
at their option and without notice to any Borrower, proceed directly against any
Borrower to collect and recover the full amount of the liability hereunder, or
any portion thereof, and each Borrower waives any right to require
Administrative and Collateral Agent or any Lender to: (a) proceed against the
other Borrowers or any other person whomsoever; (b) proceed against or exhaust
any Collateral given to or held by Administrative and Collateral Agent or any
Lender in connection with the Obligations; (c) give notice of the terms, time
and place of any public or private sale of any of the Collateral except as
otherwise provided herein; or (d) pursue any other remedy in Administrative and
Collateral Agent’s or any Lender’s power whatsoever. A separate action or
actions may be brought and prosecuted against any Borrower whether or not action
is brought against the other Borrowers and whether the other Borrowers be joined
in any such action or actions; and each Borrower waives the benefit of any
statute of limitations affecting the liability hereunder or the enforcement
hereof, and agrees that any payment of any Obligations or other act which shall
toll any statute of limitations applicable thereto shall similarly operate to
toll such statute of limitations applicable to the liability hereunder.
     14.4 Exercise of Administrative and Collateral Agent’s and Lenders’ Rights.
Each Borrower hereby authorizes and empowers Administrative and Collateral Agent
and Lenders in their sole discretion, without any notice or demand to such
Borrower whatsoever and without affecting the liability of such Borrower
hereunder, to exercise any right or remedy which Administrative and Collateral
Agent or any Lender may have available to them against the other Borrowers.
     14.5 Additional Waivers. Each Borrower waives any defense arising by reason
of any disability or other defense of the other Borrowers or by reason of the
cessation from any cause whatsoever of the liability of the other Borrowers or
by reason of any act or omission of Administrative and Collateral Agent or any
Lender or others which directly or indirectly results in or aids the discharge
or release of the other Borrowers or any Obligations or any Collateral by
operation of law or otherwise. The Obligations shall be enforceable against each
Borrower without regard to the validity, regularity or enforceability of any of
the Obligations with respect to any of the other Borrowers or any of the
documents related thereto or any collateral security documents securing any of
the Obligations. No exercise by Administrative and Collateral Agent or any
Lender of, and no omission of Administrative and Collateral Agent or any Lender
to exercise, any power or authority recognized herein and no impairment or
suspension of any right or remedy of Administrative and Collateral Agent or any
Lender against any Borrower or any Collateral shall in any way suspend,
discharge, release, exonerate or otherwise affect any of the Obligations or any
Collateral furnished by the Borrowers or give to the Borrowers any right of
recourse against Administrative and Collateral Agent or any Lender. Each
Borrower specifically agrees that the failure of Administrative and Collateral
Agent or any Lender: (a) to perfect any lien on or security interest in any
property heretofore or hereafter given any Borrower to secure payment of the
Obligations, or to record or file any document relating thereto or (b) to file
or enforce a claim against the estate (either in administration, bankruptcy or
other proceeding) of

128



--------------------------------------------------------------------------------



 



any Borrower shall not in any manner whatsoever terminate, diminish, exonerate
or otherwise affect the liability of any Borrower hereunder.
     14.6 Additional Indebtedness . Additional Obligations may be created from
time to time at the request of any Borrower and without further authorization
from or notice to any other Borrower even though the borrowing Borrower’s
financial condition may deteriorate since the date hereof. Each Borrower waives
the right, if any, to require Administrative and Collateral Agent or any Lender
to disclose to such Borrower any information it may now have or hereafter
acquire concerning the other Borrowers’ character, credit, Collateral, financial
condition or other matters. Each Borrower has established adequate means to
obtain from the other Borrowers, on a continuing basis, financial and other
information pertaining to such Borrower’s business and affairs, and assumes the
responsibility for being and keeping informed of the financial and other
conditions of the other Borrowers and of all circumstances bearing upon the risk
of nonpayment of the Obligations which diligent inquiry would reveal. Neither
Administrative and Collateral Agent nor any Lender need inquire into the powers
of any Borrower or the authority of any of their respective officers, directors,
partners or agents acting or purporting to act in their behalf, and any
Obligations created in reliance upon the purported exercise of such power or
authority is hereby guaranteed. All Obligations of each Borrower to
Administrative and Collateral Agent and Lenders heretofore, now or hereafter
created shall be deemed to have been granted at each Borrower’s special
insistence and request and in consideration of and in reliance upon this
Agreement.
     14.7 Notices, Demands, Etc. Except as expressly provided by this Agreement,
neither Administrative and Collateral Agent nor any Lender shall be under any
obligation whatsoever to make or give to any Borrower, and each Borrower hereby
waives diligence, all rights of setoff and counterclaim against Administrative
and Collateral Agent or any Lender, all demands, presentments, protests, notices
of protests, notices of protests, notices of nonperformance, notices of
dishonor, and all other notices of every kind or nature, including notice of the
existence, creation or incurring of any new or additional Obligations.
     14.8 Subordination. Except as otherwise provided in this Section 14.8, any
indebtedness of any Borrower now or hereafter owing to any other Borrower is
hereby subordinated to the Obligations, whether heretofore, now or hereafter
created, and whether before or after notice of termination hereof, and,
following the occurrence and during the continuation of an Event of Default, no
Borrower shall, without the prior consent of Required Lenders, pay in whole or
in part any of such indebtedness nor will any such Borrower accept any payment
of or on account of any such indebtedness at any time while such Borrower
remains liable hereunder. At the request of Administrative and Collateral Agent,
after the occurrence and during the continuance of an Event of Default, each
Borrower shall pay to Administrative and Collateral Agent all or any part of
such subordinated indebtedness and any amount so paid to Administrative and
Collateral Agent at its request shall be applied to payment of the Obligations.
Each payment on the indebtedness of any Borrower to the other Borrowers received
in violation of any of the provisions hereof shall be deemed to have been
received by any other Borrower as trustee for Administrative and Collateral
Agent and Lenders and shall be paid over to Administrative and Collateral Agent
immediately on account of the Obligations, but without otherwise affecting in
any manner any such Borrower’s liability under any of the provisions of this
Agreement. Each Borrower agrees to file all claims against the other Borrowers
in any

129



--------------------------------------------------------------------------------



 



bankruptcy or other proceeding in which the filing of claims is required by law
in respect of any indebtedness of the other Borrowers to such Borrower, and
Administrative and Collateral Agent and Lenders shall be entitled to all of any
such Borrower’s rights thereunder. If for any reason any such Borrower fails to
file such claim at least thirty (30) days prior to the last date on which such
claim should be filed, Administrative and Collateral Agent, as such Borrower’s
attorney-in-fact, is hereby authorized to do so in Borrowers’ name or, in
Administrative and Collateral Agent’s discretion, to assign such claim to, and
cause a proof of claim to be filed in the name of, Administrative and Collateral
Agent’s nominee. In all such cases, whether in administration, bankruptcy or
otherwise, the person or persons authorized to pay such claim shall pay to
Administrative and Collateral Agent the full amount payable on the claim in the
proceeding, and to the full extent necessary for that purpose any such Borrower
hereby assigns to Administrative and Collateral Agent, for itself and the
ratable benefit of Lenders, all such Borrower’s rights to any payments or
distributions to which such Borrower otherwise would be entitled. If the amount
so paid is greater than any such Borrower’s liability hereunder, Administrative
and Collateral Agent will pay the excess amount to the person entitled thereto.
     14.9 Revival. If any payments of money or transfers of property made to
Administrative and Collateral Agent or any Lender by any Borrower should for any
reason subsequently be declared to be fraudulent (within the meaning of any
state or federal law relating to fraudulent conveyances), preferential or
otherwise voidable or recoverable in whole or in part for any reason
(hereinafter collectively called “voidable transfers”) under the Bankruptcy Code
or any other federal or state law and Administrative and Collateral Agent or any
Lender is required to repay or restore any such voidable transfer, or the amount
or any portion thereof, then as to any such voidable transfer or the amount
repaid or restored and all reasonable costs and expenses (including reasonable
attorneys’ fees) of Administrative and Collateral Agent or any Lender related
thereto, such Borrower’s liability hereunder shall automatically be revived,
reinstated and restored and shall exist as though such voidable transfer had
never been made to Administrative and Collateral Agent or such Lender.
     14.10 Understanding of Waivers . Each Borrower warrants and agrees that the
waivers set forth in this Section 14 are made with full knowledge of their
significance and consequences. If any of such waivers are determined to be
contrary to any applicable law or public policy, such waivers shall be effective
only to the maximum extent permitted by law.
[Signatures follow on next page]

130



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused these presents to be
duly executed as of the day and year first above written.

          BORROWERS    
 
        BLUELINX CORPORATION,
a Georgia corporation    
 
       
By:
Name:
  /s/ David J. Morris
 
David J. Morris    
Title:
  CFO and Treasurer    

              BLUELINX FLORIDA LP,
a Florida limited partnership    
 
            By:   BlueLinx Florida Holding No. 2 Inc., its General Partner    
 
           
 
  By:
Name:   /s/ Barbara V. Tinsley
 
Barbara V. Tinsley    
 
  Title:   Secretary    

          BLUELINX SERVICES, INC.
a Georgia corporation    
 
       
By:
Name:
  /s/ Barbara V. Tinsley
 
Barbara V. Tinsley    
Title:
  Secretary    

131



--------------------------------------------------------------------------------



 



          GUARANTORS    
 
        BLUELINX FLORIDA HOLDING NO. 1 INC.,
a Georgia corporation    
 
       
By:
Name:
  /s/ Barbara V. Tinsley
 
Barbara V. Tinsley    
Title:
  Secretary    
 
        BLUELINX FLORIDA HOLDING NO. 2 INC.,
a Georgia corporation    
 
       
By:
  /s/ Barbara V. Tinsley    
 
       
Name:
  Barbara V. Tinsley    
Title:
  Secretary    
 
        BLX TEXAS ACQUISITION I LLC,
a Georgia limited liability company    
 
       
By:
  /s/ Barbara V. Tinsley    
 
       
Name:
  Barbara V. Tinsley    
Title:
  Secretary    
 
        BLX TEXAS ACQUISITION II LLC,
a Georgia limited liability company    
 
       
By:
  /s/ Barbara V. Tinsley    
 
       
Name:
  Barbara V. Tinsley    
Title:
  Secretary    

132



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AND COLLATERAL AGENT    
 
        WACHOVIA BANK, NATIONAL ASSOCIATION,
as successor by merger to Congress Financial Corporation, as Administrative and
Collateral Agent    
 
       
By:
Name:
  /s/ James O’Connell
 
James O’Connell    
Title:
  Vice President    

133



--------------------------------------------------------------------------------



 



          DOCUMENTATION AGENTS    
 
        BANK OF AMERICA, N.A.,
as a Documentation Agent    
 
       
By:
Name:
  /s/ Robert Scalzitti
 
Robert Scalzitti    
Title:
  Vice President    
 
        WELLS FARGO FOOTHILL, LLC,
as a Documentation Agent    
 
       
By:
  /s/ David Hill    
 
       
Name:
  David Hill    
Title:
  Vice President    
 
        JPMORGAN CHASE BANK, N.A.
(formerly known as JPMorgan Chase Bank), as a Documentation Agent    
 
       
By:
  /s/ John M. Hariaczyi    
 
       
Name:
  John M. Hariaczyi    
Title:
  Vice President    

134



--------------------------------------------------------------------------------



 



          LENDERS    
 
        WACHOVIA BANK, NATIONAL ASSOCIATION,
as successor by merger to Congress Financial Corporation, as a Lender    
 
       
By:
Name:
  /s/ James O’Connell
 
James O’Connell    
Title:
  Vice President    
 
        BANK OF AMERICA, N.A.,
as a Lender    
 
       
By:
  /s/ Robert Scalzitti    
 
       
Name:
  Robert Scalzitti    
Title:
  Vice President    
 
        WELLS FARGO FOOTHILL, LLC,
as a Lender    
 
       
By:
  /s/ David Hill    
 
       
Name:
  David Hill    
Title:
  Vice President    
 
        GENERAL ELECTRIC CAPITAL CORPORATION,
as a Lender    
 
       
By:
  /s/ James R. Persico    
 
       
Name:
  James R. Persico    
Title:
  Duly Authorized Signatory    

135



--------------------------------------------------------------------------------



 



          GMAC COMMERCIAL FINANCE LLC,
as a Lender    
 
       
By:
  /s/ Robert J. Brandow    
 
       
Name:
  Robert J. Brandow    
Title:
  Director    
 
        ING CAPITAL LLC,
as a Lender    
 
       
By:
  /s/ Bennett C.Whitehurst    
 
       
Name:
  Bennett C. Whitehurst    
Title:
  Vice President    
 
        THE CIT GROUP/BUSINESS CREDIT, INC.,
as a Lender    
 
       
By:
  /s/ Evelyn Kusold    
 
       
Name:
  Evelyn Kusold    
Title:
  Vice President    
 
        JPMORGAN CHASE BANK, N.A.
(formerly known as JPMorgan Chase Bank), as a Lender    
 
       
By:
  /s/ John M. Hariaczyi    
 
       
Name:
  John M. Hariaczyi    
Title:
  Vice President    

136



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   SECTION 1. DEFINITIONS     1     SECTION 2.
CREDIT FACILITIES     30  
 
  2.1   Revolving Loans     30  
 
  2.2   Letter of Credit Accommodations     31  
 
  2.3   Commitments     34  
 
  2.4   Bank Products     34  
 
  2.5   Term Loan     34     SECTION 3. INTEREST AND FEES     35  
 
  3.1   Interest     35  
 
  3.2   Changes in Laws and Increased Costs of Loans     37  
 
  3.3   Fees     39     SECTION 4. CONDITIONS PRECEDENT AND SUBSEQUENT     40  
 
  4.1   Conditions Precedent to Initial Revolving Loans and Letter of Credit
Accommodations     40  
 
  4.2   Conditions Precedent to All Revolving Loans and Letter of Credit
Accommodations     44     SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST  
  44  
 
  5.1   Grant of Security Interest     44  
 
  5.2   Perfection of Security Interests     46     SECTION 6. COLLECTION AND
ADMINISTRATION     50    
 
  6.1   Borrowers’ Loan Account     50  
 
  6.2   Statements     51  
 
  6.3   Collection of Accounts     51  
 
  6.4   Payments     52  
 
  6.5   Taxes     55  
 
  6.6   Authorization to Make Loans     58  
 
  6.7   Use of Proceeds     58  
 
  6.8   Pro Rata Treatment     58  
 
  6.9   Sharing of Payments, Etc     59  
 
  6.10   Settlement Procedures     60  
 
  6.11   Obligations Several; Independent Nature of Lenders’ Rights     62  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  6.12   Appointment of Administrative Borrower as Agent for Requesting Loans
and Receipts of Loans and Statements     62     SECTION 7. COLLATERAL REPORTING
AND COLLATERAL COVENANTS     62  
 
  7.1   Collateral Reporting     62  
 
  7.2   Accounts Covenants     63  
 
  7.3   Inventory Covenants     64  
 
  7.4   Equipment and Real Property Covenants     65  
 
  7.5   Power of Attorney     65  
 
  7.6   Right to Cure     66  
 
  7.7   Access to Premises     67     SECTION 8. REPRESENTATIONS AND WARRANTIES
    67  
 
  8.1   Corporate Existence; Power and Authority     67  
 
  8.2   Name; State of Organization; Chief Executive Office; Collateral
Locations     68  
 
  8.3   Financial Statements     68  
 
  8.4   Priority of Liens; Title to Properties     68  
 
  8.5   Tax Returns     68  
 
  8.6   Litigation     69  
 
  8.7   Compliance with Other Agreements and Applicable Laws     69  
 
  8.8   Environmental Compliance     69  
 
  8.9   Employee Benefits     70  
 
  8.10   Bank Accounts     71  
 
  8.11   Intellectual Property     71  
 
  8.12   Subsidiaries; Affiliates; Capitalization; Solvency     71  
 
  8.13   Labor Disputes     72  
 
  8.14   Restrictions on Subsidiaries     72  
 
  8.15   Material Contracts     72  
 
  8.16   Payable Practices     73  
 
  8.17   Acquisition of Purchased Assets     73  
 
  8.18   Accuracy and Completeness of Information     73  
 
  8.19   Survival of Warranties; Cumulative     74  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page     SECTION 9. AFFIRMATIVE AND NEGATIVE
COVENANTS     74  
 
  9.1   Maintenance of Existence     74  
 
  9.2   New Collateral Locations     74  
 
  9.3   Compliance with Laws, Regulations, Etc     75  
 
  9.4   Payment of Taxes and Claims     76  
 
  9.5   Insurance     76  
 
  9.6   Financial Statements and Other Information     77  
 
  9.7   Sale of Assets, Consolidation, Merger, Dissolution, Etc     79  
 
  9.8   Encumbrances     80  
 
  9.9   Indebtedness     82  
 
  9.10   Loans, Investments, Etc     85  
 
  9.11   Dividends and Redemptions     86  
 
  9.12   Transactions with Affiliates     87  
 
  9.13   Compliance with ERISA     88  
 
  9.14   End of Fiscal Years and Fiscal Quarters; Changes in Accounting
Practices     88  
 
  9.15   Change in Business     88  
 
  9.16   Limitation of Restrictions Affecting Subsidiaries     88  
 
  9.17   Financial Covenants     89  
 
  9.18   License Agreements     89  
 
  9.19   After Acquired Real Property     90  
 
  9.20   Costs and Expenses     90  
 
  9.21   Further Assurances     91     SECTION 10. EVENTS OF DEFAULT AND
REMEDIES     92  
 
  10.1   Events of Default     92  
 
  10.2   Remedies     94     SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND
CONSENTS; GOVERNING LAW     97  
 
  11.1   Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver  
  97  
 
  11.2   Waiver of Notices     98  
 
  11.3   Amendments and Waivers     99  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  11.4   Confidentiality     101  
 
  11.5   Other Waivers     102  
 
  11.6   Indemnification     102     SECTION 12. THE ADMINISTRATIVE AND
COLLATERAL AGENT     102  
 
  12.1   Appointment; Powers and Immunities     102  
 
  12.2   Reliance By Administrative and Collateral Agent     104  
 
  12.3   Events of Default     104  
 
  12.4   Wachovia in its Individual Capacity     105  
 
  12.5   Indemnification     105  
 
  12.6   Non-Reliance on Agents and Other Lenders     105  
 
  12.7   Failure to Act     106  
 
  12.8   Additional Revolving Loans     106  
 
  12.9   Concerning the Collateral and the Related Financing Agreements     106
 
 
  12.10   Field Audits; Examination Reports and other Information; Disclaimer by
Lenders     107  
 
  12.11   Collateral Matters     107  
 
  12.12   Agency for Perfection     109  
 
  12.13   Failure to Respond Deemed Consent     109  
 
  12.14   Legal Representation of Agents     109     SECTION 13. TERM OF
AGREEMENT; MISCELLANEOUS     109  
 
  13.1   Term     109  
 
  13.2   Interpretive Provisions     110  
 
  13.3   Notices     112  
 
  13.4   Partial Invalidity     113  
 
  13.5   Successors     113  
 
  13.6   Assignments; Participations     113  
 
  13.7   Participant’s Security Interests     117  
 
  13.8   ERISA Representation     117  
 
  13.9   Entire Agreement     117  
 
  13.10   Counterparts, Etc.     117  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   SECTION 14. JOINT AND SEVERAL LIABILITY;
SURETYSHIP WAIVERS     125  
 
  14.1   Independent Obligations; Subrogation     125  
 
  14.2   Authority to Modify Obligations and Security     125  
 
  14.3   Waiver of Defenses     126  
 
  14.4   Exercise of Agent’s and Lenders’ Rights     126  
 
  14.5   Additional Waivers     126  
 
  14.6   Additional Indebtedness     127  
 
  14.7   Notices, Demands, Etc     127  
 
  14.8   Subordination     127  
 
  14.9   Revival     128  
 
  14.10   Understanding of Waivers     128  

-v-



--------------------------------------------------------------------------------



 



INDEX TO
EXHIBITS AND SCHEDULES

     
Exhibit A
  Form of Assignment and Acceptance  
Exhibit B
  Information Certificate  
Exhibit C
  Form of Compliance Certificate  
Schedule 1.29
  Collection Accounts  
Schedule 1.124
  Commitments  
Schedule 5.2(b)
  Chattel Paper and Instruments  
Schedule 5.2(f)
  Letters of Credit, etc.  
Schedule 5.2(g)
  Commercial Tort Claims  
Schedule 8.4
  Liens  
Schedule 8.8
  Environmental Disclosures  
Schedule 8.13
  Labor Relations  
Schedule 8.15
  Material Contracts  
Schedule 9.9
  Indebtedness  
Schedule 9.10
  Loans and Advances  
Schedule 9.14
  Fiscal Year, Quarter and Month Ending Dates

